    THIS IS NOT A SOLICITATION OF VOTES ON THE PLAN. VOTES MAY NOT BE SOLICITED UNTIL THE BANKRUPTCY COURT HAS APPROVED
    A DISCLOSURE STATEMENT. THIS DISCLOSURE STATEMENT IS BEING SUBMITTED FOR APPROVAL, BUT HAS NOT YET BEEN APPROVED BY
    THE BANKRUPTCY COURT. THE INFORMATION IN THIS DISCLOSURE STATEMENT IS SUBJECT TO CHANGE. THIS DISCLOSURE STATEMENT
    IS NOT AN OFFER TO SELL ANY SECURITIES, AND IS NOT SOLICITING AN OFFER TO BUY ANY SECURITIES.


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

In re:                                                                          Chapter 11

BROOKSTONE HOLDINGS CORP., et al., 1                                            Case No. 18-11780 (BLS)

                                   Debtors.                                     (Jointly Administered)

              DISCLOSURE STATEMENT FOR JOINT PLAN OF LIQUIDATION UNDER
        CHAPTER 11 OF THE BANKRUPTCY CODE OF BROOKSTONE HOLDINGS CORP., ET AL.,
          SUBMITTED BY THE DEBTORS AND THE OFFICIAL COMMITTEE OF UNSECURED
                              CREDITORS AS CO-PROPONENTS

GIBSON, DUNN & CRUTCHER LLP                                                     COOLEY LLP
Matthew J. Williams                                                             Seth Van Aalten
Matthew K. Kelsey                                                               Cathy Hershcopf
Keith R. Martorana                                                              Robert Winning
Jason Zachary Goldstein                                                         1114 Avenue of the Americas
200 Park Avenue                                                                 New York, New York 10036
New York, New York 10166                                                        Tel:    (212) 479-6000
Tel:      (212) 351-4000                                                        Fax:    (212) 479-6275
Fax:      (212) 351-4035                                                        Email: svanaalten@cooley.com
Email: mjwilliams@gibsondunn.com                                                        chershcopf@cooley.com
         mkelsey@gibsondunn.com                                                         rwinning@cooley.com
         kmartorana@gibsondunn.com
         jgoldstein@gibsondunn.com

YOUNG CONAWAY STARGATT & TAYLOR, LLP                                            BAYARD, P.A.
Michael R. Nestor (No. 3526)                                                    Justin Alberto (No. 5126)
Sean M. Beach (No. 4070)                                                        Erin R. Fay (No. 5268)
Andrew L. Magaziner (No. 5426)                                                  600 North King Street, Suite 400
Rodney Square                                                                   Wilmington, Delaware 19801
1000 North King Street                                                          Tel:     (302) 655-5000
Wilmington, Delaware 19801                                                      Fax:     (302) 658-6395
Tel:    (302) 571-6600                                                          Email: jalberto@bayardlaw.com
Fax:    (302) 571-1253                                                                   efay@bayardlaw.com
Email: mnestor@ycst.com
       sbeach@ycst.com
       amagaziner@ycst.com

Co-Counsel to the Debtors and                                                   Co-Counsel to the Official Committee of Unsecured
Debtors in Possession                                                           Creditors of Brookstone Holdings Corp., et al.

                                                                                Dated: January 2, 2019


1
    The Debtors, along with the last four digits of each Debtor’s tax identification number, are: Brookstone Holdings Corp. (4638), Brookstone, Inc.
    (2895), Brookstone Company, Inc. (3478), Brookstone Retail Puerto Rico, Inc. (5552), Brookstone International Holdings, Inc. (8382),
    Brookstone Purchasing, Inc. (2514), Brookstone Stores, Inc. (2513), Big Blue Audio LLC (N/A), Brookstone Holdings, Inc. (2515), and
    Brookstone Properties, Inc. (2517). The Debtors’ corporate headquarters and the mailing address for each Debtor is One Innovation Way,
    Merrimack, NH 03054.
                                                     TABLE OF CONTENTS

I.     INTRODUCTION .......................................................................................................................... 1
       A.         Definitions and Exhibits .................................................................................................... 1
       B.         Notice to Creditors ............................................................................................................. 1
       C.         Disclosure Statement Enclosures ....................................................................................... 3
       D.         Inquiries ............................................................................................................................. 4
       E.         Summary Table of Classification and Treatment of Claims and Interests Under
                  the Plan .............................................................................................................................. 4
II.    OVERVIEW OF DEBTORS’ OPERATIONS AND CHAPTER 11 CASES................................ 6
       A.         Debtors’ Prepetition Business Operations ......................................................................... 6
       B.         Corporate Headquarters and Distribution Center............................................................... 9
       C.         Organizational Structure .................................................................................................. 10
       D.         Prepetition Capital Structure ............................................................................................ 10
       E.         Significant Events Leading to Commencement of Chapter 11 Cases.............................. 13
       F.         Chapter 11 Cases ............................................................................................................. 15
III.   OVERVIEW OF THE PLAN ....................................................................................................... 18
       A.         General ............................................................................................................................. 18
       B.         Description and Summary of Classification and Treatment of Claims and
                  Existing Equity Interests Under the Plan ......................................................................... 19
       C.         Administrative Claims, Priority Tax Claims, and Professional Fee Claims .................... 19
       D.         Classification and Treatment of Claims and Interests ..................................................... 20
       E.         Means for Implementation of the Plan............................................................................. 23
       F.         Treatment of Executory Contracts and Unexpired Leases............................................... 33
       G.         Provisions Governing Distributions ................................................................................. 35
       H.         Procedures for Resolving Contingent, Unliquidated, and Disputed Claims .................... 37
       I.         Settlement, Release, Injunction, and Related Provisions ................................................. 38
       J.         Effect of Confirmation of the Plan................................................................................... 41
       K.         Conditions Precedent to Consummation of the Plan ....................................................... 41
       L.         Modification, Revocation, Or Withdrawal of the Plan .................................................... 42
       M.         Retention Of Jurisdiction ................................................................................................. 43
       N.         Miscellaneous Provisions ................................................................................................ 44
IV.    ALTERNATIVES TO THE PLAN .............................................................................................. 48
       A.         Liquidation Under Chapter 7 of the Bankruptcy Code .................................................... 49
       B.         Alternative Chapter 11 Plan ............................................................................................. 49
       C.         Certain Risk Factors......................................................................................................... 49
V.     CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN...................... 50
       A.         General ............................................................................................................................. 50
       B.         Consequences to the Debtors ........................................................................................... 51
       C.         Consequences to Holders of Claims and Interests ........................................................... 51
       D.         Tax Treatment of a Liquidating Trust and Holders of Beneficial Interests ..................... 52
       E.         Withholding on Distributions, and Information Reporting .............................................. 54
VI.    VOTING PROCEDURES AND REQUIREMENTS ................................................................... 55
       A.         Ballots and Voting Deadline ............................................................................................ 55


                                                                         i
        B.         Holders of Claims Entitled to Vote .................................................................................. 55
        C.         Votes Required for Acceptance by a Class ...................................................................... 56
        D.         Voting Procedures............................................................................................................ 56
VII.    CONFIRMATION OF THE PLAN.............................................................................................. 56
        A.         Acceptance of the Plan .................................................................................................... 56
        B.         Confirmation of the Plan If a Class Does Not Accept the Plan/No Unfair
                   Discrimination/Fair and Equitable Test ........................................................................... 57
        C.         Best Interests Test ............................................................................................................ 58
        D.         Feasibility......................................................................................................................... 59
        E.         Classification of Claims and Existing Equity Interests Under the Plan ........................... 59
        F.         Confirmation Hearing ...................................................................................................... 59
VIII.   CONCLUSION ............................................................................................................................. 60




                                                                         ii
I.      INTRODUCTION

         This is the disclosure statement (the “Disclosure Statement”) of Brookstone Holdings Corp.
(“Holdings”), Brookstone, Inc., Brookstone Company, Inc., Brookstone Retail Puerto Rico, Inc.,
Brookstone International Holdings, Inc., Brookstone Purchasing, Inc., Brookstone Stores, Inc., Big Blue
Audio LLC, Brookstone Holdings, Inc., and Brookstone Properties, Inc. (collectively, the “Debtors,” the
“Company” or “Brookstone”), in the above-captioned chapter 11 cases pending before the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), filed in connection with the
Debtors’ and the Committee’s (collectively, the “Plan Proponents”) Joint Plan of Liquidation Under
Chapter 11 of the Bankruptcy Code of Brookstone Holdings Corp., et al., Submitted by the Debtors and the
Official Committee of Unsecured Creditors as Co-Proponents, dated January 2, 2019 (the “Plan”), a copy
of which is annexed to this Disclosure Statement as Exhibit A.

        A.       Definitions and Exhibits

                1.     Definitions. Unless otherwise defined herein, capitalized terms used in this
Disclosure Statement shall have the meanings ascribed to such terms in the Plan.

                 2.      Exhibits. The exhibits to this Disclosure Statement are incorporated as if fully set
forth herein and are a part of this Disclosure Statement.

        B.       Notice to Creditors

                 1.       Scope of Plan. Summarily, the Plan provides for (i) the distribution on the Effective
Date (or as soon as reasonably practicable thereafter) of Cash to the Holders of Allowed Administrative
Claims, and Allowed Other Priority Claims in an amount equal to the Allowed amount of such Claims, (ii)
the treatment of Holders of Allowed Priority Tax Claims in accordance with the terms set forth in section
1129(a)(9)(C) of the Bankruptcy Code, (iii) the distribution on the Effective Date (or as soon as reasonably
practicable thereafter) to the Holders of Allowed Other Secured Claims (if any), at the option of the Debtors,
of either (a) payment in full (in Cash) of such Allowed Other Secured Claim, (b) satisfaction of such
Allowed Other Secured Claim by delivering the collateral securing such Allowed Other Secured Claim and
paying any interest required to be paid under section 506(b) of the Bankruptcy Code, or (c) such other
recovery necessary to satisfy section 1129 of the Bankruptcy Code, and (iv) distribution to the Holders of
Allowed General Unsecured Claims of their Pro Rata Share of the Liquidating Trust Interests in accordance
with the Plan, which shall entitle such Holder to distributions from the Liquidating Trust. IT IS THE
OPINION OF THE PLAN PROPONENTS THAT CONFIRMATION AND IMPLEMENTATION
OF THE PLAN IS IN THE BEST INTERESTS OF THE DEBTORS’ ESTATES AND
CREDITORS. THEREFORE, THE PLAN PROPONENTS RECOMMEND THAT CREDITORS
VOTE TO ACCEPT THE PLAN.

                 Claims and Existing Equity Interests are divided into five Classes under the Plan, and the
proposed treatment of Claims and Existing Equity Interests in each Class is described in the Plan and
summarized below. Such classification takes into account the different nature and priority of the Claims
and Existing Equity Interests. The Plan contains one Class of Other Priority Claims (Class 1) that is
Unimpaired, one Class of Other Secured Claims (Class 2) that is Unimpaired, one Class of Impaired General
Unsecured Claims (Class 3), one Class of Impaired Existing Equity Interests in the Brookstone Subsidiaries
(Class 4), and one Class of Impaired Existing Equity Interests in the Brookstone Parent (Class 5).

                The Debtors, in consultation with the Committee, analyzed, inter alia, the Debtors’ books
and records, intercompany accounting practices, corporate structure, shared staff and services, financial

                                                      1
reporting, and cash management practices. Based on that analysis, the Plan contemplates and is predicated
upon entry of an Order substantively consolidating the Debtors’ Estates and the Chapter 11 Cases. This
means that, solely for such purposes, on and after the Effective Date, (i) all assets and all liabilities of the
Debtors shall be deemed merged into Brookstone Parent, (ii) all guaranties of any Debtor of the payment,
performance, or collection of obligations of another Debtor shall be eliminated and cancelled, (iii) any
obligation of any Debtor and all guaranties thereof executed by one or more of the other Debtors shall be
treated as a single obligation, and such guaranties shall be deemed a single Claim against the consolidated
Debtors, (iv) all joint obligations of two or more Debtors and all multiple Claims against such entities on
account of such joint obligations shall be treated and allowed only as a single Claim against the consolidated
Debtors, and (v) each Claim filed in the Chapter 11 Case of any Debtor shall be deemed filed against the
consolidated Debtors and a single obligation of the consolidated Debtors on and after the Effective Date.

                On or before the Effective Date, the Liquidating Trust shall be established to administer
certain post-Effective Date responsibilities under the Plan. The Liquidating Trust shall consist of the
Liquidating Trust Assets (which include, among other things, all remaining assets of each of the Debtors,
Cash owned by each of the Debtors (other than to fund certain reserve accounts), and all Debtor Causes of
Action that have not otherwise been released). On the Effective Date, as provided in the Implementation
Memorandum, the Debtors shall transfer all of the Liquidating Trust Assets then held by the Debtors to the
Liquidating Trust free and clear of all liens, claims, and encumbrances, except to the extent otherwise
provided herein. A Liquidating Trustee and a Liquidating Trust Oversight Committee shall each be jointly
appointed by the Plan Proponents to oversee the Liquidating Trust. Each of the Liquidating Trustee and
Liquidating Trust Oversight Committee shall be permitted to retain professionals, as provided in the Plan
and, on the Effective Date, the Retained Professionals shall be retained on behalf of the Liquidating Trust.
The Retained Professionals and the terms of their retentions are described in Exhibit B hereto.

                 Pursuant to the Plan, Holders of Allowed General Unsecured Claims will receive a
percentage of the Liquidating Trust Interests that equals such Holder’s Allowed General Unsecured Claim
when divided by the sum of all Allowed General Unsecured Claims plus all Disputed General Unsecured
Claims. Pursuant to the Plan, additional Liquidating Trust Interests will be distributed to Holders of
Allowed General Unsecured Claims if a Disputed General Unsecured Claim is subsequently Disallowed.
If a Disputed General Unsecured Claim is subsequently Allowed, the Holder of such newly Allowed
General Unsecured Claim shall receive its percentage of the Liquidating Trust Interests pursuant to the
calculation above. The Liquidating Trustee will then distribute the appropriate Net Proceeds of the
Liquidating Trust Assets to Holders of Allowed General Unsecured Claims in proportion to the Liquidating
Trust Interests held by such Holder.

               The Plan also provides reserve accounts for Administrative/Priority Claims and Other
Secured Claims. On or prior to the Effective Date, the reserve accounts will be funded in the estimated
amount of all Administrative/Priority Claims and Other Secured Claims. If an Administrative/Priority
Claim or Other Secured Claim is ultimately Disallowed, the portion of the reserve set aside for such claim
shall become part of the Liquidating Trust Assets.

                2.        Purpose of Disclosure Statement. The purpose of the Disclosure Statement is to set
forth information that (i) summarizes the Plan and alternatives to the Plan, (ii) advises Holders of Claims
and Interests of their rights under the Plan, (iii) assists creditors entitled to vote on the Plan in making
informed decisions as to whether they should vote to accept or reject the Plan, and (iv) assists the
Bankruptcy Court in determining whether the Plan complies with the provisions of chapter 11 of the
Bankruptcy Code and should be confirmed.

                By order dated [_____________], the Bankruptcy Court approved this Disclosure
Statement, finding that it contains “adequate information,” as that term is used in section 1125(a)(1) of the

                                                       2
Bankruptcy Code. However, the Bankruptcy Court has not passed on the merits of the Plan. Creditors
should carefully read the Disclosure Statement, in its entirety, before voting on the Plan.

               This Disclosure Statement and the attached Plan are the only materials creditors should use
to determine whether to vote to accept or reject the Plan.

             THE LAST DAY TO VOTE TO ACCEPT OR REJECT THE PLAN IS
[_____________] AT 4:00 P.M. (EASTERN TIME) (THE “VOTING DEADLINE”).

           THE RECORD DATE FOR DETERMINING WHICH CREDITORS MAY VOTE
ON THE PLAN IS [______________] (THE “RECORD DATE”).

           THE CONFIRMATION HEARING WILL BE HELD BEFORE THE
HONORABLE BRENDAN L. SHANNON, UNITED STATES BANKRUPTCY JUDGE, IN
COURTROOM # 1 OF THE 6TH FLOOR OF THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE, 824 NORTH MARKET STREET, WILMINGTON,
DELAWARE 19801, ON [___________] AT [_]:[__] [_].M. (PREVAILING EASTERN TIME), OR
AS SOON THEREAFTER AS COUNSEL MAY BE HEARD. THE BANKRUPTCY COURT HAS
DIRECTED THAT OBJECTIONS, IF ANY, TO CONFIRMATION OF THE PLAN BE SERVED
AND FILED ON OR BEFORE [____________] AT 4:00 P.M. (PREVAILING EASTERN TIME).

           PLEASE READ THE DISCLOSURE STATEMENT, INCLUDING THE PLAN, IN
ITS ENTIRETY. A COPY OF THE PLAN IS ANNEXED HERETO AS EXHIBIT A. THE
DISCLOSURE STATEMENT SUMMARIZES THE TERMS OF THE PLAN, BUT THE PLAN
ITSELF QUALIFIES ALL SUCH SUMMARIES. ACCORDINGLY, IF THERE EXISTS ANY
INCONSISTENCY BETWEEN THE PLAN AND THE DISCLOSURE STATEMENT, THE
TERMS OF THE PLAN SHALL CONTROL.

                 The Plan Supplement will be filed with the Bankruptcy Court no later than 10 business
days prior to the Confirmation Hearing. The financial and other information included in this Disclosure
Statement is for purposes of soliciting acceptances of the Plan.

        C.       Disclosure Statement Enclosures

        Accompanying the Disclosure Statement are the following enclosures:

                 1.      Disclosure Statement Approval Order. A copy of the order of the Bankruptcy
Court, dated [____________], approving the Disclosure Statement and, among other things, establishing
procedures for voting on the Plan (the “Voting Procedures”) and scheduling the hearing to consider, and
the deadline for objecting to, confirmation of the Plan (the “Approval Order”).

                2.      Notice of Confirmation Hearing. A copy of the notice of the deadline for
submitting ballots to accept or reject the Plan and, among other things, the date, time, and place of the
Confirmation Hearing and the deadline for filing objections to Confirmation of the Plan (the “Confirmation
Hearing Notice”).

                 3.      Ballots. One or more ballots (and return envelopes) for voting to accept or reject
the Plan, unless you are not entitled to vote because you are (i) to receive no distribution under the Plan and
are deemed to reject the Plan, (ii) not impaired under the Plan and are deemed to accept the Plan, or (iii) a
holder of a Claim subject to an objection filed by the Debtors, which Claim is temporarily disallowed for
voting purposes. See Section I.E below for an explanation of which parties in interest are entitled to vote.

                                                      3
                 The Bankruptcy Code provides that only creditors who vote on the Plan will be counted
for purposes of determining whether the requisite acceptances have been attained. Failure to timely deliver
a ballot by the Voting Deadline will constitute an abstention. Any ballot that is executed and timely
delivered but does not indicate an acceptance or rejection shall not be counted as either an acceptance or
rejection.

        D.      Inquiries

      If you have any questions about the packet of materials that you have received, please contact Omni
Management Group, the Debtors’ Claims and Balloting Agent at 844-378-2716.

        Additional copies of this Disclosure Statement or copies of the Plan Supplement are available upon
request made to the Claims and Balloting Agent, at the following address:

                            Brookstone Holdings Corp., et al. Balloting Center
                                     c/o Omni Management Group
                                      5955 De Soto Ave., Suite 100
                                       Woodland Hills, CA 91367

Copies of the Disclosure Statement and the Plan Supplement also are available on the Claims and Balloting
Agent’s website, http://omnimgt.com/BKST/.

        E.      Summary Table of Classification and Treatment of Claims and Interests Under the
Plan

         The following table provides a summary of the classification and treatment of Claims and
Interests under the Plan and is qualified in its entirety by reference to the Plan, a copy of which is annexed
hereto as Exhibit A.

Class Number                 Description of Class         Treatment Under the Plan/ Estimated %
                                                          Recovery Under Plan
N/A                          Administrative Claims        - Recovery: 100%
                                                          - Except to the extent that a Holder of an Allowed
                                                          Administrative Claim agrees to a less favorable
                                                          treatment of its Allowed Claim, each Holder of an
                                                          Allowed Administrative Claim will receive an
                                                          amount of Cash equal to the amount of such Allowed
                                                          Administrative Claim either (i) on the Effective
                                                          Date, or as soon as practicable thereafter or (ii) if the
                                                          Administrative Claim is not Allowed as of the
                                                          Effective Date, no later than 30 days after the date
                                                          on which such Administrative Claim is Allowed by
                                                          a Final Order, or as soon as reasonably practicable
                                                          thereafter.

N/A                          Priority Tax Claims          - Recovery: 100%
                                                          - Except to the extent that a Holder of an Allowed
                                                          Priority Tax Claim agrees to a less favorable treatment
                                                          of its Allowed Claim, the Holder of such Allowed
                                                          Priority Tax Claim shall be treated in accordance with

                                                      4
Class Number   Description of Class        Treatment Under the Plan/ Estimated %
                                           Recovery Under Plan
                                           the terms set forth in section 1129(a)(9)(C) of the
                                           Bankruptcy Code.

Class 1        Other Priority Claims       - Recovery: 100%

                                           - Unimpaired

                                           - Except to the extent that a Holder of an Allowed
                                           Other Priority Claim agrees to a less favorable
                                           treatment of its Allowed Other Priority Claim, each
                                           such Holder shall receive payment in full in Cash of
                                           the amount of such Holder’s Allowed Other Priority
                                           Claim either: (i) on the Effective Date, or as soon as
                                           reasonably practicable thereafter, or (ii) if the Other
                                           Priority Claim is not Allowed as of the Effective
                                           Date, no later than 30 days after the date on which
                                           such Other Priority Claim is Allowed by Final
                                           Order, or as soon as reasonably practicable
                                           thereafter.


Class 2        Other Secured Claims        - Recovery: 100%

                                           - Unimpaired

                                           - Except to the extent that a Holder of an Allowed
                                           Other Secured Claim agrees to a less favorable
                                           treatment of its Allowed Other Secured Claim, on
                                           the Effective Date or as soon as reasonably
                                           practicable thereafter, each Holder of an Allowed
                                           Other Secured Claim shall receive the following
                                           treatment at the option of the Debtors: (i) payment
                                           in full (in Cash) of such Allowed Other Secured
                                           Claim, (ii) satisfaction of such Allowed Other
                                           Secured Claim by delivering the collateral securing
                                           such Allowed Other Secured Claim and paying any
                                           interest required to be paid under section 506(b) of
                                           the Bankruptcy Code, or (iii) such other recovery
                                           necessary to satisfy section 1129 of the Bankruptcy
                                           Code.

Class 3        General Unsecured           - Recovery: 16.4-22.5%
               Claims
                                           - Impaired

                                           - Each Holder of an Allowed Class 3 Claim shall
                                           receive its Pro Rata share of the Liquidating Trust
                                           Interests in accordance with Article IV.C.2 of the
                                           Plan on account of such Holder’s General

                                       5
 Class Number               Description of Class         Treatment Under the Plan/ Estimated %
                                                         Recovery Under Plan
                                                         Unsecured Claim(s) against the Debtors, which
                                                         shall entitle such holder to distributions from the
                                                         Liquidating Trust as and to the extent set forth in the
                                                         Plan and the Liquidating Trust Agreement.

 Class 4                    Existing Equity Interests - Recovery: 0%
                            in Brookstone
                            Subsidiaries              - Impaired

                                                         - On the Effective Date or as soon as reasonably
                                                         practicable thereafter, all Existing Equity Interests
                                                         shall be cancelled and extinguished. Holders of
                                                         Existing Equity Interests in the Brookstone
                                                         Subsidiaries shall not receive any distribution or
                                                         retain any property pursuant to the Plan.

 Class 5                    Existing Equity Interests - Recovery: 0%
                            in Brookstone Parent
                                                      - Impaired

                                                         - On the Effective Date or as soon as reasonably
                                                         practicable thereafter, all Existing Equity Interests
                                                         in Brookstone Parent shall be cancelled and
                                                         extinguished. Holders of Existing Equity Interests
                                                         in Brookstone Parent shall not receive any
                                                         distribution or retain any property pursuant to the
                                                         Plan.

II.     OVERVIEW OF DEBTORS’ OPERATIONS AND CHAPTER 11 CASES

        A.      Debtors’ Prepetition Business Operations

         Prior to the Petition Date, the Debtors were a product development company and multichannel
retailer that offer a number of highly distinctive and uniquely designed products. The Brookstone brand
was strongly associated with cutting-edge innovation, superior quality, and sleek and elegant design.

        Brookstone began as a catalog company in the 1960s. The Brookstone brand was introduced
through a classified ad in Popular Mechanics Magazine featuring “hard-to-find tools.” By the 1970s,
Brookstone expanded its business operations, opening a retail store in Peterborough, New Hampshire. By
the 1990s, Brookstone added internet sales and marketing through its website, www.brookstone.com. From
there, Brookstone could offer thousands of products to its customers, including certain products that were
not even available in stores

         As of the Petition Date, Brookstone operated 137 retail stores across 40 states and Puerto Rico. In
addition, the Debtors operated one liquidation center in North Conway, New Hampshire. Of the 137 retail
stores, 102 stores were located in malls (the “Mall Locations”) and 35 stores were located at airports.
Certain airport stores were operated as a joint venture between one of the Debtors and one or more third
parties. These joint ventures were (and as of the date hereof, continue to be) organized as limited liability
companies. Mall Locations varied in size from approximately 2,500 to 3,500 square feet and carried

                                                     6
approximately 700 active stock keeping units (“SKUs”). Airport stores varied in size from approximately
75 to 2,300 square feet and carried approximately 375 active SKUs.

       For the fiscal year ended 2017, net sales for the Debtors were $264 million and adjusted EBITDA
was booked at negative $60 million. For the first half of 2018, net sales were $74 million and adjusted
EBITDA was booked at negative $29 million.

        Product Categories

         Prior to the Petition Date, the Debtors manufactured and sold products in three core categories: (i)
“wellness” which focused on products that improve consumers’ health and well-being, such as massage
and sleep improvement products, massage chairs, and exercise/fitness monitoring products, (ii)
“entertainment” which focused on audio, wine and barbeque, seasonal décor and toys, and (iii) “travel”
which focused on in-flight comfort (such as pillows), mobile solutions (chargers/headphones), and travel
lifestyle products.

        The key to the Debtors’ product offerings was Brookstone’s unique “Plus One” model, which was
woven throughout all three product categories. For example, Brookstone did not offer merely a weighted
blanket (a product which helps relieve stress and enhances relaxation); rather, Brookstone offered a
weighted blanket with Nap® fabric, a specially designed fabric that is softer than the weighted blankets
offered by competitors. Similarly, Brookstone did not offer merely Bluetooth headphones, they offered
lighted Bluetooth headphones that also featured lighted cat ears that doubled as additional external speakers
and allowed the user to control and change the light displayed thereon. It is this “Plus One” doctrine,
together with Brookstone’s commitment to quality, which was the primary strength and value driver
associated with the “Brookstone” brand.

        In addition to Brookstone branded products, Brookstone offered a number of unique and innovative
products created by third parties who—prior to their relationship with Brookstone—did not have access to
wide distribution channels. Brookstone’s partnerships with these third parties offered tremendous
synergies, allowing Brookstone to supplement sales revenue with products that fell within the Brookstone
model but that didn’t directly compete with Brookstone branded merchandise, allowing the third party
producer to access to a much more significant consumer base than would otherwise be available.

        Product Channels

        Prior to the Petition Date, Brookstone marketed its branded products, and those of its third party
product partners, in four channels: (i) mall retail, (ii) airport retail, (iii) e-commerce through
www.brookstone.com and certain other third party sites (including www.Amazon.com) and (iv) wholesale
(including TV shopping). In 2017, net sales by channel were approximately 53% mall/outlet, 21% e-
commerce, 14% airport retail, and 12% wholesale.

        (i)      Mall Retail

         Prior to the Petition Date, Brookstone operated 101 stores in malls throughout the United States,
and one store in Puerto Rico (the “Puerto Rico Store”). The products offered in Mall Locations spanned
each of the Debtors’ three product categories, and were the Debtors’ primary sales platform for the majority
of the Debtors’ existence. The Debtors Mall Locations operated at a loss each year consecutively since
2014 as a result of shift of consumer preferences away from brick and mortar retailers (and shopping malls
in particular) and the attendant loss of foot traffic that is so critical to the successful operation of retail
stores. For the year ended 2017, each of the Debtors’ Mall Locations operated at a negative adjusted


                                                      7
EBITDA, with an aggregate net sales of approximately $137.9 million, and adjusted EBITDA of negative
$30 million.

        (ii)    Airport Retail

          Prior to the Petition Date, Brookstone operated 35 stores in airports throughout the United States.
Geared towards travelers, the airport stores carried less SKUs than the Mall Locations and the products
offered are focused primarily in the Travel product category. Unlike the Mall Locations, consistent foot
traffic, a captive consumer audience and limited seasonality allowed these stores to thrive (on an aggregate
level) in comparison to the Debtors’ Mall Locations. For the year ended 2017, the majority of the Debtors’
airport stores operated with positive adjusted EBITDA, with aggregate net sales of $37.7 million, and
adjusted EBITDA of $1.4 million.

        (iii)   E-Commerce Segment

        Since 1996, the Debtors operated an interactive website at www.brookstone.com. In addition to
offering products available in retail stores, the website contained thousands of additional items that were
designed to broaden and deepen Brookstone’s presence in key product categories. The “web-only”
assortment of products available on the e-commerce site accounted for approximately 30% of Brookstone’s
e-commerce sales for fiscal year 2017.

         For much of the Debtors’ history they supplemented their in-store and online sales with hard copy
catalog mailings. The catalogs, which were mailed predominantly to customers that matched Brookstone’s
key demographic profiles during the busiest sales periods of the year, had the added benefit of marketing
the Brookstone brand name (indirectly enhancing in-store and online sales). In 2018, due predominantly to
liquidity constraints, Brookstone determined to cease its hard copy catalog mailings. As described further
below, this strategic decision negatively impacted both store retail and online sales in the years that
followed.

       For the fiscal year ended 2017, the Debtors’ e-commerce operations accounted for net sales of
$55.2 million, and had a negative adjusted EBITDA of $1 million.

        (iv)    Wholesale Segment

        The Debtors have engaged in a wholesale business since 2007; however this segment was largely
neglected from a strategic standpoint until the downfall of the mall store model became apparent in recent
years. Historically, the Debtors sought out resellers and corporate partners to include Brookstone branded
products in their stores, media outlets and catalogs, but only allowed such vendors to select from a small
assortment of products already sold in malls.

         In the months leading up to the Petition Date, Brookstone focused significant energy to seeking out
wholesale partners to significantly build this sales segment. Prior to the Petition Date the management team
for this segment was able to garner commercial partnerships with Bed, Bath & Beyond, Costco and Home
Shopping Network (among others) to carry significant amounts of the Debtors’ products.

         For the fiscal year ended 2017, the Debtors’ wholesale operations accounted for net sales of $32.6
million, and had an adjusted EBITDA of $5 million.




                                                     8
        Intellectual Property and Licensing

         Prior to the Going Concern Sale (as defined below) one of the Debtors’ most valuable assets was
the “Brookstone” brand name, which is recognizable by the Debtors’ broad customer base both in the
United States and abroad and is associated with premium quality and innovative products. In addition, prior
to the Going Concern Sale the Debtors were the owners of many prominent and recognizable “sub-brands”
that are associated with their premium quality products. Such sub-brands included “Big Blue Audio®”,
“Nap®”, “Theraspa®”, “BioSense®” and “Carry On®”. These sub-brands were owned by the Debtors in
various trademark classes in both the U.S. and internationally. In total, the Debtors owned a portfolio of
169 trademarks, 191 patents and 980 copyrights.

         Prior to the Going Concern Sale the Debtors licensed (the “Brookstone China License”) certain of
their patents and trademarks that are registered in China to Brookstone Electronics Co., Ltd. (“Brookstone
China”), an entity that is currently 10% owned (indirectly) by the Debtors and 90% owned by Sanpower
(Hong Kong) Company Limited (“Sanpower”), an indirect non-debtor parent of the Debtors. In sum, the
Brookstone China License permitted Brookstone China to use the Brookstone name, and sell Brookstone
branded products, in China. Under the terms of the Brookstone China License, and prior to the Going
Concern Sale, the Debtors were entitled to receive royalties equal to three percent of the cost of Brookstone
branded goods purchased for sale in stores operated by Brookstone China. The Brookstone China License
expires by its terms on December 31, 2018.

        Product Development and Sourcing

         Prior to the Petition Date, the products sold by the Debtors through their various sales channels
consisted of Brookstone branded products and, to a lesser extent, products designed and branded by third
parties. As of the Petition Date, Brookstone branded products accounted for nearly 70% of net sales across
all channels, and accounted for a substantially higher profit margin on a gross basis (approximately 60-70%
margins on proprietary products as opposed to 40-50% for third party merchandise).

         Certain of the Brookstone branded products were designed from the ground-up at the Debtors’
prepetition Merrimack, New Hampshire headquarters, while others were sourced from concepts developed
overseas that were brought to market in the U.S. The Debtors’ “Design Lab” would oversee the creation of
new products and the introduction of externally sourced items to market. This design segment was first
launched in 1999, with a view towards not only developing innovative “need to own” products, but also
with an aggressive “freshness” goal of replacing one third of all branded inventory on an annual basis.

         The design team had historically consisted of approximately 30 experienced industrial designers
and electrical and mechanical engineers (i.e. the teams that designed new products from ideas or
significantly modified sourced products in partnership with vendors), and merchants (i.e. the teams that
uncovered or created new product opportunities, validated the business plan, managed the development
timeline and directed product marketing for the newly designed products). In addition, Brookstone had
historically employed a team of QA/QC personnel in-house that conducted quality assurance, managed
quality control and ensured all necessary government compliance measures for each of Brookstone’s
product offerings. As liquidity and profitability has flagged over recent years, the Debtors were forced to
make a number of cuts to the design, merchant and QA/QC teams. Once designed, products were sourced
through various vendors in the United States and Asia.

        B.      Corporate Headquarters and Distribution Center

      Prior to the Petition Date, the Debtors owned their corporate headquarters located in Merrimack,
New Hampshire (the “HQ Building”). Brookstone also operated a single 400,000 square feet distribution

                                                     9
center in Mexico, Missouri (the “Distribution Center”) that was subject to a capital lease between
Brookstone and the City of Mexico, Missouri. Prior to the Petition Date, the Debtors received and
distributed nearly all of their inventory through the Distribution Center, which supported the retail, e-
commerce and wholesale segments. As described further below, the Debtors’ interests in each of the HQ
Building and the Distribution Center were sold as part of the Going Concern Sale.

         C.       Organizational Structure

        Brookstone conducts its operations through a network of affiliated companies that own the various
assets comprising its businesses. These companies are all directly or indirectly owned by Sanpower Group
Co., Ltd.

        Brookstone Holdings Corp. and Brookstone, Inc. are both incorporated in Delaware and are holding
companies, the principal asset of which is the capital stock of Brookstone Company, Inc., a New Hampshire
corporation that, along with its direct and indirect subsidiaries, operated the Debtors’ businesses.

       The Debtors are 100% owned by Sanpower Group Co., Ltd. through a series of wholly-owned
intermediate holding companies.

         D.       Prepetition Capital Structure

         The chart below sets forth the Debtors’ funded debt obligations as of the Petition Date:

           Debt Obligation              Original           Approximate Principal         Maturity     Security
                                        Principal         Amount Outstanding as of                     Status
                                        Amount                 Petition Date
      Prepetition ABL Facility       $70,000,000.00          $13,513,758.59               7/7/19      Secured
                                       (Revolver)               (Revolver)

                                     $15,000,000.00            $15,000,000.00
                                      (Term Loan)               (Term Loan)

      Prepetition Second Lien        $10,000,000.00            $14,870,087.41             7/7/21      Secured
      Notes

      Sanpower Secured Notes         $39,490,281.05            $39,490,281.05             7/8/19      Secured

      Sanpower Unsecured             $46,625,906.44            $46,625,906.44             7/8/19     Unsecured
      Notes

         Prepetition ABL Facility

         Brookstone Company, Inc. as successor borrower, 2 Wells Fargo Bank, National Association
(“Wells Fargo”), as Agent (as successor to General Electric Capital Corporation (“GECC”)), and certain
lenders were parties to a Credit Agreement, dated as of July 7, 2014 (as amended, modified, supplemented,
or restated from time to time, the “Prepetition ABL Facility”). Each of the other Debtors guaranteed the
obligations under the Prepetition ABL Facility. The Prepetition ABL Facility was comprised of a $70.0


 2
     Sailing Innovation (US) Inc. was the initial borrower, and was subsequently merged into Brookstone Holdings,
     Corp.

                                                        10
million revolving credit facility and a term loan with an initial principal amount of $15.0 million. Gordon
Brothers Finance Company (“Gordon Brothers”) was the lender under the Term Loan.

        The Prepetition ABL Facility obligations were secured by first priority liens on substantially all of
the Debtors’ assets, including receivables, inventory, general intangibles, intellectual property, documents,
deposit accounts, equipment, fixtures, and inventory, all as set forth in that certain Guaranty and Security
Agreement, dated as of July 7, 2014 by and among Brookstone Company, Inc., as successor borrower, the
guarantors party thereto, and GECC, as Agent, and the companion patent, trademark and copyright
agreements entered into as of July 7, 2014 and June 3, 3015. The Prepetition ABL Facility was further
secured by a first mortgage on the Debtors’ corporate headquarters property in Merrimack, New Hampshire.

        Prepetition Second Lien Notes

         Brookstone Holdings Corp. issued 10.00% Second Lien Subordinated Secured Notes Due 2021
(the “Prepetition Second Lien Notes”) pursuant to the Indenture, dated as of July 7, 2014, by and among
Brookstone Holding Corp. as issuer, the other Debtors as guarantors, and Wilmington Trust, National
Association (“Wilmington Trust”) as Trustee. The Prepetition Second Lien Notes Indenture provided for
the payment of interest either in cash or in kind (“PIK Interest”), at the option of the issuer. The Prepetition
Second Lien Notes were originally issued with a face value of $10.0 million; however, following the accrual
of PIK Interest, the Prepetition Second Lien Notes carried a face value of $14,870,087.41 as of the Petition
Date. The Prepetition Second Lien Notes were secured by second priority liens on substantially the same
assets as the Prepetition ABL Facility, however, the collateral securing the Prepetition Second Lien Notes
did not include the Debtors’ interests in real estate.

         Brookstone Company, Inc., GECC as Agent under the Prepetition ABL Facility and Wilmington
Trust, as Trustee for the Prepetition Second Lien Notes entered into a Subordination Agreement dated as
of July 7, 2014 that, among other things, governed the relative priorities of liens granted under the
Prepetition ABL Facility and Prepetition Second Lien Notes, respectively.

        Sanpower Secured Notes

       Beginning in January 2018 through to July 16, 2018, Sanpower, as lender, entered into 17 separate
Secured Subordinated Promissory Notes (collectively, the “Sanpower Secured Notes”) with Brookstone
Company, Inc., as borrower, each due July 8, 2019. A listing of each of the Sanpower Secured Notes is
below:

                        No.             Date               Original Principal Amount
                          1.          01/22/18                   $1,000,000.00

                          2.          01/23/18                   $2,490,000.00

                          3.          01/25/18                   $2,510,000.00

                          4.          02/28/18                   $5,000,000.00
                          5.          03/13/18                   $6,000,000.00

                          6.          04/04/18                   $4,000,000.00

                          7.          04/13/18                   $2,000,000.00


                                                      11
                       No.             Date              Original Principal Amount
                         8.          04/18/18                  $1,500,000.00

                         9.          04/20/18                   $500,000.00
                         10.         05/02/18                  $1,000,000.00
                         11.         05/04/18                  $1,999,985.00

                         12.         05/07/18                  $1,799,985.00

                         13.         05/24/18                   $690,336.05

                         14.         06/06/18                  $2,499,975.00
                         15.         06/20/18                  $1,500,000.00
                         16.         07/06/18                  $2,000,000.00

                         17.         07/16/18                  $3,000,000.00

                                     TOTAL                    $39,490,281.05

         The Sanpower Secured Notes were guaranteed by Brookstone Purchasing, Inc. and Big Blue Audio
LLC pursuant to a Guaranty entered into as of June 29, 2018 (the “Sanpower Guaranty”), and were not
guaranteed by any of the other Debtors. The Sanpower Secured Notes were secured (i) by liens on all of
the assets of Brookstone Company, Inc., and (ii) by certain intellectual property assets of Brookstone
Purchasing, Inc. and Big Blue Audio LLC pursuant to an Intellectual Property Security Agreement entered
into as of July 6, 2018. The Sanpower Secured Notes were not secured by assets of any of the other Debtors.
Pursuant to the terms of the Sanpower Secured Notes, the obligations owed to Sanpower under the
Sanpower Secured Notes were contractually subordinated to the obligations underlying the Prepetition ABL
Facility until payment in full of such obligations.

        Sanpower Unsecured Notes

        Beginning in February 2016 through to September 2016, Sanpower, as lender, entered into 10
separate Unsecured Subordinated Promissory Notes (collectively, the “Sanpower Unsecured Notes”) with
Brookstone Company, Inc., as borrower, each due July 8, 2019. A listing of each of the Sanpower Secured
Notes is below:

                       No.             Date              Original Principal Amount
                         1.          02/04/16                   $5,000,000

                         2.          09/07/16                   $5,000,000

                         3.          10/12/16                   $5,000,000
                         4.          04/18/17                   $3,000,000

                         5.          05/15/17                   $6,000,000

                         6.          06/02/17                   $3,000,000

                                                    12
                        No.             Date               Original Principal Amount
                          7.          07/05/17                    $15,000,000

                          8.          08/30/17                   $2,125,906.44
                          9.          09/11/17                    $1,300,000
                          10.         09/15/17                    $1,200,000

                                      TOTAL                     $46,625,906.44

The Sanpower Unsecured Notes were guaranteed by Brookstone Purchasing, Inc. and Big Blue Audio LLC
pursuant to the Sanpower Guaranty, and were not guaranteed by any of the other Debtors, and were not
secured by any liens. Pursuant to the terms of the Sanpower Unsecured Notes, the obligations owed to
Sanpower under the Sanpower Unsecured Notes were contractually subordinated to the obligations
underlying the Prepetition ABL Facility until payment in full of such obligations.

        Trade Debt

         As of the Petition Date, the Debtors estimated that their unsecured debt was between $75 and $85
million (excluding the Sanpower Unsecured Notes) including approximately $40 million owed to Shenzhen
Yuanchuang International Trading Co. d/b/a Sanpower Sourcing Group (“SSG”). As of the Petition Date,
SSG was Brookstone’s largest sourcing partner. Pursuant to a supply agreement between Brookstone and
SSG, a significant majority of Brookstone’s products that were sourced from Asia were provided through
SSG’s network of factories. Prior to the Petition Date, approximately 48% of Brookstone’s products, as
measured by net sales, were sourced by SSG. As described in Section II.F.5. below, the General Unsecured
Claims of SSG, the Sanpower Secured Notes, and the Sanpower Unsecured Notes were released in
connection with the Going Concern Sale and the DIP Facility and the Prepetition Second Lien Notes were
repaid from the proceeds of the Going Concern Sale.

        E.       Significant Events Leading to Commencement of Chapter 11 Cases

        Prior Bankruptcy

         In 2007, Brookstone had reached its peak profitability, generating net sales of $563 million and
adjusted EBITDA of $59 million. Following the great recession of 2008, Brookstone struggled to perform
anywhere near pre-recession levels. In fiscal 2013, Brookstone’s adjusted EBITDA was a mere $10.7
million.

        During and after the economic downturn, Brookstone attempted to improve its balance sheet by
eliminating unprofitable stores, cutting staff, reducing overhead, streamlining product development and
cutting marketing efforts (including cutting catalog circulation by 50%). At the same time, Brookstone
attempted to de-lever its balance sheet through exchange offers and repurchases of its then outstanding
notes. Despite these cost cutting efforts, a disappointing holiday sales season in 2013 and a looming January
15, 2014 interest payment on then outstanding second lien notes made it clear that a bankruptcy filing was
inevitable.

         Following entry into a forbearance agreement, on April 3, 2014, the Debtors, together with certain
affiliated entities, filed petitions for relief pursuant to chapter 11 of the Bankruptcy Code in the Bankruptcy
Court for the District of Delaware (the “2014 Bankruptcy”). Immediately prior to filing the 2014
Bankruptcy, Brookstone entered into a stalking horse agreement with an affiliate of Spencer Spirit

                                                      13
Holdings, Inc. (“Spencer”) to purchase newly issued shares of reorganized Brookstone Holdings Corp.
pursuant to a to-be-filed plan of reorganization. The plan sponsor stalking horse agreement, however, was
subject to a competitive marketing and auction process. Following a lengthy auction, affiliates of Sanpower
Group Co., Ltd. were declared to be the successful bidder, and were substituted as plan sponsor for Spencer.

        On June 24, 2014, the plan of reorganization of the Debtors was confirmed by the Bankruptcy
Court, and on July 7, 2014 the plan was declared effective.

        Events Following the 2014 Bankruptcy

        Following the 2014 Bankruptcy, sales continued to lag almost immediately. For the years ended
2014 and 2015, net sales were pegged at approximately $420 million and $389 million respectively, while
adjusted EBITDA was booked at negative $38 million and negative $24 million respectively. While a
number of factors contributed to the underperformance, sourcing of products and supply chain difficulties
were the major drivers.

        In 2016 and early 2017, Brookstone pressured vendors to change their payment terms from a
standard 10 days to 60 days. In addition, Brookstone sought out vendors who would accept Chinese Yuan
(RMB) as opposed to U.S. Dollars. These moves caused certain vendors to cease sales to Brookstone.

         The drop in net sales in 2016 and 2017 was further exacerbated by the decline in the mall model as
a means for consumers to buy products of the type sold by Brookstone. During this time, foot traffic at Mall
Locations decreased drastically, as consumers continued to seek out products online as a replacement for
traditional brick and mortar shopping. For the fiscal years ended 2016 and 2017, net sales were
approximately $351 million and $264 million respectively, while adjusted EBITDA was negative $39
million and negative $60 million respectively.

         Brookstone was unable to compensate for the decline in mall shopping through its e-commerce
platform. Consistent leadership changes in the e-commerce segment led to a loss of institutional knowledge
and significant junior associate turnover. At the same time, the Debtors’ changed the technology underlying
the e-commerce platform, and in so doing lost a substantial amount of data and indexing, damaging
Brookstone’s web presence. In 2018 the Debtors also made the strategic decision to eliminate the
production and mailing of hard copy catalogs as a cost cutting measure. Because the catalogs were
responsible for a significant portion of the web traffic on the Debtors’ e-commerce site, this strategic
initiative ultimately led to a negative impact on the Debtors’ online sales.

         During the years ended 2016 and 2017, the Debtors were able to survive only through continued
investments of cash from Sanpower. From February 2016 to September 2017 Sanpower provided
approximately $47 million in subordinated unsecured loans to Brookstone. Further loans were provided,
this time on a subordinated secured basis, in the aggregate amount of approximately $40 million throughout
2018.

        In June 2018, Brookstone was informed by Sanpower that it would only provide limited funding in
July 2018, and that Brookstone would have to look elsewhere for financing sources, or significantly reduce
operating expenses. Without the means to continue to operate absent funding from Sanpower, the Debtors
hired restructuring professionals to prepare for a bankruptcy filing, secure DIP financing and market the
Debtors’ businesses for an in-court sale process.




                                                    14
        F.      Chapter 11 Cases

                1.       Commencement of Chapter 11 Cases. On August 2, 2018, Brookstone Holdings
Corp., Brookstone, Inc., Brookstone Company, Inc., Brookstone Retail Puerto Rico, Inc., Brookstone
International Holdings, Inc., Brookstone Purchasing, Inc., Brookstone Stores, Inc., Big Blue Audio LLC,
Brookstone Holdings, Inc., and Brookstone Properties, Inc. each commenced the Chapter 11 Cases in the
United States Bankruptcy Court for the District of Delaware. As of the date hereof, the Debtors continue to
manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy
Code.

                 2.       Appointment of Official Committee of Unsecured Creditors. On August 14, 2018,
the Committee was appointed by the Office of the United States Trustee pursuant to section 1102 of the
Bankruptcy Code to represent the interests of unsecured creditors in the Chapter 11 Cases. The Committee
currently consists of the following five members:

  1. TELESTAR                                             4. PILOT AIR FREIGHT, LLC
     9817 Valley View Road                                   c/o Offit Kurman
     Eden Prairie, MN 55344                                  401 Plymouth Road
     Attn: Reza Aghelnegad                                   Plymouth Meeting, PA 19462
                                                             Attn: Chris Ashiotes, Esq.
  2. SIMON PROPERTY GROUP, L.P.                           5. NATASHA DAVIS
     225 West Washington Street                              c/o Dundon Advisers LLC
     Indianapolis, IN 46204                                  P.O. Box 259H
     Attn: Ronald M. Tucker                                  Scarsdale, NY 10583
  3. GGP LIMITED PARTNERSHIP
      350 N. Orleans St., Suite 300
      Chicago, IL, 60654
      Attn: Julie Minnick Bowden

                The Committee retained (i) Cooley LLP, The Grace Building, 1114 Avenue of the
Americas, 46th Floor, New York, New York, 10036, and (ii) Bayard, P.A., 600 N. King Street, Suite 400,
Wilmington, Delaware 19801, as its attorneys and Province Inc., 2360 Corporate Circle, Suite 330,
Henderson, Nevada 89074, as its financial advisors. The Committee has actively participated in all aspects
of the Chapter 11 Cases.

                3.     DIP Financing. As part of the preparation for the commencement of the Chapter
11 Cases, the Debtors negotiated the terms of a post-petition Senior Secured, Super-Priority Debtor-in-
Possession Credit Agreement (the “DIP Credit Agreement”) with Wells Fargo, as Lender and Agent (the
“Revolving DIP Agent”) under the revolving credit facility portion of the DIP Facility (defined below), and
Gordon Brothers, as Lender and Agent (the “Term DIP Agent,” and together with the Revolving DIP Agent,
the “DIP Agents”), under the term loan facility portion of the DIP Facility. The DIP Credit Agreement
provided for the Debtors to obtain post-petition financing on a secured and super-priority basis up to a
maximum aggregate amount of $30 million, consisting of $15 million in aggregate principal amount of
revolving loans, and $15 million in aggregate principal amount of term loans (collectively, the “DIP
Facility”).

               Subject to certain exceptions, the Debtors’ obligations under the DIP Credit Agreement
were secured by first priority security interests in and liens on substantially all of the Debtors’ assets and

                                                     15
junior security interests in and liens on certain of the Debtors’ assets encumbered by non-avoidable liens.
By orders dated August 3, 2018 [Docket No. 76] and August 30, 2018 [Docket No. 278], the Bankruptcy
Court approved the DIP Facility on an interim and final basis, respectively, and also granted the DIP Agents
and the lenders under the DIP Facility (the “DIP Lenders”) allowed super-priority Administrative Claims,
with priority over all other Administrative Claims, subject only to the Carve-Out (as defined in the DIP
Credit Agreement). The Bankruptcy Court also granted to the agents and lenders under the Prepetition ABL
Facility adequate protection in the form of (i) Administrative Claims pursuant to section 507(b) of the
Bankruptcy Code, with priority immediately junior to the Administrative Claims of the DIP Agents and
DIP Lenders, (ii) security interests in and liens on certain property of the Debtors’ estates, with a priority
immediately junior to the liens under the DIP Facility, and (iii) current payment of interest and
reimbursement by the Debtors of all reasonable fees and expenses. In addition to funding the costs of the
Chapter 11 Cases, the DIP Facility provided funding for the Debtors to repay in full the Prepetition ABL
Facility in the form of a “roll-up” of that facility.

                  As described further below, on October 22, 2018, the DIP Facility was indefeasibly paid
in full with the proceeds of the Going Concern Sale.

                 4.       Store Closing Sales. Prior to the Petition Date, the Debtors, in consultation with
their professional advisors, completed a comprehensive review of their retail operations to analyze, among
other things, the profitability and viability of each store location. As a result of this analysis, the Debtors
determined to, among other things, implement store closing initiatives at each of their Mall Locations. In
furtherance thereof, the Debtors filed a motion [Docket No. 25] (the “Store Closing Motion”) seeking
authority to conduct store closing sales at the Mall Locations and, subsequent thereto, obtained Bankruptcy
Court authority to conduct such sales at the Mall Locations through and including September 30, 2018. At
the conclusion of that process, the Debtors rejected each lease of nonresidential real property that governed
the Debtors’ occupancy of the Mall Locations, to the extent that the Debtors did not enter into lease
termination agreements with applicable landlord prior thereto.

                 5.       Going Concern Sale Process and Auction. While the Debtors conducted store
closing sales at their Mall Locations, they simultaneously prosecuted the Debtors’ Motion, Pursuant To
Sections 105, 363 And 365 Of The Bankruptcy Code, Fed. R. Bankr. P. 2002, 6003, 6004, 6006, 9007, 9008
And 9014 And Del. Bankr. L.R. 2002-1, 6004-1 And 9006-1, For Entry Of (A) An Order (I) Approving Bid
Procedures In Connection With The Sale Of Substantially All Of The Debtors’ Assets, (II) Scheduling An
Auction For And Hearing To Approve Sale Of Assets, (III) Approving Notice Of Respective Date, Time And
Place For Auction And For Hearing On Approval Of Sale, (IV) Approving Procedures For The Assumption
And Assignment Of Certain Executory Contracts And Unexpired Leases, (V) Approving Form And Manner
Of Notice Thereof, And (VI) Granting Related Relief; And (B) An Order Authorizing And Approving (I) The
Sale Of Substantially All Of The Debtors’ Assets Free And Clear Of Liens, Claims, Rights, Encumbrances,
And Other Interests, (II) The Assumption And Assignment Of Certain Executory Contracts And Unexpired
Leases And (III) Related Relief [Docket No. 100] (the “Bidding Procedures Motion”), pursuant to which
the Debtors sought to implement a value-maximizing sale process for substantially all of their assets. The
Bankruptcy Court entered an order approving the Bidding Procedures Motion on August 29, 2018 [Docket
No. 265] (the “Bidding Procedures Order”), thereby initiating the auction and sale process further detailed
below. Pursuant to the Bidding Procedures Order, the Debtors were authorized to seek out and enter into
an agreement with one or more potential purchasers of some or all of the Debtors’ assets in advance of a
formal auction (a “Stalking Horse Purchaser”), for the purposes of setting a “floor” purchase price for a
potential sale (or sales). In furtherance thereof, on August 24, 2018, the Debtors entered into a letter of
intent with Authentic Brands Group, LLC (“ABG”) for the sale of substantially all of their intellectual
property assets in exchange for $35 million in cash (the “ABG LOI”). The ABG LOI provided that the
agreement was terminable by the Debtors in the event that (among other things) (i) the Debtors received a
higher or better offer for the intellectual property assets at a formal auction, or (ii) the Debtors were

                                                      16
compelled by an exercise of their fiduciary duties to terminate the agreement (the “Fiduciary Out”). On
August 31, 2018, the Debtors exercised their Fiduciary Out under the ABG LOI, and in lieu thereof,
executed a letter of intent with Bluestar Alliance, LLC (“Bluestar”), which provided for the sale of
substantially all of the Debtors’ intellectual property assets to Bluestar in exchange for $43 million in cash
(the “Initial Bluestar LOI”). Also on August 31, 2018, the Debtors filed a motion seeking authority to
designate Bluestar as the Stalking Horse Purchaser with respect to the Debtors’ intellectual property assets,
and to provide certain bidding protections to Bluestar in connection with the Bluestar LOI [Docket No.
287] (the “Bidding Protections Motion”).

                On September 5, 2018, the Debtors entered into a letter of intent with Bluestar (the
“Revised Bluestar LOI”) which replaced in its entirety the Initial Bluestar LOI. The Revised Bluestar LOI
increased the purchase price for the Debtors’ intellectual property assets to at least $56.35 million (with a
potential purchase price adjustment of an additional $400,000 payable in certain circumstances) and
providing for the potential “going concern” option whereby approximately 30-50 of the Debtors’ stores
would remain open for business following the closing. On September 7, 2018, the Bankruptcy Court entered
an order approving the Bidding Protections Motion as revised to incorporate the Revised Bluestar LOI. On
September 18, 2018, the Debtors entered into an asset purchase agreement with Bluestar (the “Stalking
Horse APA”) which formalized the terms set forth in the Revised Bluestar LOI.

                  Pursuant to the terms of the Bidding Procedures Order, the Debtors established September
20, 2018 as the date by which bids for any of the Debtors assets (including but not limited to the assets that
were subject to the Stalking Horse APA) were due. The Debtors received a number of bids related to (i) the
Debtors’ intellectual property assets, (ii) the Debtors’ unexpired real property leases or concession
agreements used to operate Brookstone airport stores (the “Airport Leases”), (iii) the Debtors’ equity
interests in certain non-Debtor joint venture subsidiaries which also operate Brookstone airport stores (the
“JV Equity Interests”), (iv) the Debtors’ Distribution Center, and (v) the Debtors’ HQ Building
(collectively, the “Auction Assets”).

                  On September 26, 2018, the Debtors commenced a formal auction (the “Auction”) with
respect to Auction Assets. The Auction formally concluded on September 30, 2018. At the conclusion of
the Auction, (i) a bid submitted by an affiliate of Brady Sullivan Properties, LLC (the “Real Estate
Purchaser”) was declared the “successful bid” for the HQ Building, with a cash purchase price of $6.1
million, and (ii) a joint bid submitted by Bluestar and Apex Digital Inc. (“Apex,” and together with Bluestar,
the “Going Concern Purchasers”) was declared the “successful bid” for the Debtors’ intellectual property
assets, the Airport Leases, the JV Equity Interests, and the Distribution Center (collectively, the “Going
Concern Assets”), in exchange for (a) $65 million in cash, (b) a waiver of claims held by Sanpower arising
under the Sanpower Secured Notes and the Sanpower Unsecured Notes, and (c) a waiver of all claims held
by SSG.

                 6.       Going Concern Sale Closing and Debt Payoff. On October 1, 2018, the Bankruptcy
Court entered that certain Order (I) Authorizing the Sale of a Certain Parcel of Real Property and Certain
Related Assets of the Debtors Free and Clear of all Liens, Claims, Liabilities, Rights, Encumbrances and
Other Interests, and (II) Granting Related Relief [Docket No. 475], approving the sale of the HQ Building
(the “Real Estate Sale”) to the Real Estate Purchaser. The Real Estate Sale closed on October 25, 2018.

                  On October 5, 2018, the Court entered that certain Order (I) Authorizing the Sale of Certain
Assets of the Debtors Free and Clear of All Liens, Claims, Liabilities, Rights, Encumbrances and Other
Interests, (II) Authorizing the Assumption and Assignment of Certain Executory Contracts in Connection
Therewith, and (III) Granting Related Relief [Docket No. 507] approving the sale of the Going Concern
Assets (the “Going Concern Sale”) to the Going Concern Purchaser. The Going Concern Sale closed on
October 19, 2018. The DIP Facility and the Prepetition Second Lien Notes were each paid in full from the

                                                     17
proceeds of the Going Concern Sale (the “Debt Payoff”). Because (i) the Prepetition ABL Facility had been
paid in full from the proceeds of the DIP Facility and (ii) the consideration for the Going Concern Sale
included a waiver of claims held by Sanpower, none of the funded debt obligations described in Section
II.D. above remained outstanding following the Debt Payoff.

                7.      The TSA and Airport Lease/JV Equity Assignment. A critical element of the Going
Concern Sale was the Debtors’ entry into a transition services agreement (the “TSA”) with Apex pursuant
to which the Debtors agreed to perform certain continued services in connection with the operation of the
Debtors’ airports stores for a transition period running through January 31, 2019 (the “TSA Period”).
Pursuant to the TSA, Apex has committed to fund the costs of the Debtors’ go-forward operations during
the TSA Period. During the TSA Period, the Debtors and Apex will seek consent (where necessary) of
landlords and governmental agencies that are related to the Debtors’ airport store operations for the
assignment of the Airport Leases and JV Equity Interests to Apex.

                8.       Executory Contracts and Unexpired Leases. As of the Petition Date, the Debtors
were parties to hundreds of executory contracts and unexpired leases of nonresidential real property and
personal property. As discussed above, since the Petition Date, the Debtors have closed and rejected the
leases associated with each of the Mall Store Locations, and are in the process of seeking to assume and
assign the Airport Leases and transfer the JV Equity Interests to Apex. The Debtors have also undergone a
thorough analysis of their executory contracts and, pursuant to a motion dated November 13, 2018 [Docket
No. 758], sought authority to reject numerous such contracts that could have resulted in the incurrence of
additional unwanted Administrative Costs (the “Executory Contract Rejection Motion”). The Executory
Contract Rejection Motion was approved by order of the Bankruptcy Court on December 3, 2018 [Docket
No. 846]. The remainder of the Debtors’ executory contracts will be assumed or rejected pursuant to the
Plan or additional motions to assume or reject executory contracts.

                 9.      Claims Process. By order dated October 31, 2018 [Docket No. 653] (the “Bar
Date Order”), the Bankruptcy Court established (i) December 5, 2018 as the deadline for each person or
entity, excluding governmental units but including holders of claims arising under section 503(b)(9) of the
Bankruptcy Code, to file a proof of Claim against the Debtors in the Chapter 11 Cases (the “General Bar
Date”), and (ii) January 29, 2019 (the “Government Bar Date,” and together with the General Bar Date,
the “Bar Dates”) as the deadline for each governmental unit to file a proof of Claim against the Debtors in
the Chapter 11 Cases. Certain parties holding claims (including parties that are affected by any amendment
or supplement to the Debtors’ schedules and statements and any parties that are asserting rejection damages
claims) may file claims after the Bar Dates if permitted by the Bar Date Order.

                Notice of the Bar Dates was given as required, and the Bar Dates have passed. To date,
over 2,100 proofs of claim have been filed against the Debtors. The Debtors have begun the process of
analyzing the proofs of claim filed, but have not yet filed objections to any such proofs of Claim.

III.    OVERVIEW OF THE PLAN

        A.       General

        This Section of the Disclosure Statement summarizes the Plan, which is set forth in its entirety as
Exhibit A hereto. This summary is qualified in its entirety by reference to the Plan. YOU SHOULD READ
THE PLAN IN ITS ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

        In general, a chapter 11 plan (i) divides claims and equity interests into separate classes, (ii) specifies
the consideration that each class is to receive under the plan, and (iii) contains other provisions necessary to
implement the Plan. Under the Bankruptcy Code, “claims” and “equity interests,” rather than “creditors” and

                                                        18
“shareholders,” are classified because creditors and shareholders may hold claims and equity interests in
more than one class. Under section 1124 of the Bankruptcy Code, a class of claims is “impaired” under a
plan unless the plan (a) leaves unaltered the legal, equitable, and contractual rights of each holder of a claim
in such class or (b) provides, among other things, for the cure of existing defaults and reinstatement of the
maturity of claims in such class. Class 3 is impaired under the Plan, and holders of Claims in such Class are
entitled to vote to accept or reject the Plan unless the Claims are subject to an objection filed by the Debtors.
Ballots are being furnished herewith to all Holders of Claims in Class 3 that are entitled to vote to facilitate
their voting to accept or reject the Plan.

         A chapter 11 plan may also specify that certain classes of claims or equity interests are to have their
claims or equity interests remain unaltered by the plan. Such classes are referred to as “not impaired,” and,
because of the treatment accorded to such classes, they are conclusively deemed to have accepted the plan
and, therefore, need not be solicited to vote to accept or reject the plan. Classes 1 and 2 are unimpaired and
will not be solicited to vote to accept or reject the Plan.

         A chapter 11 plan may also specify that certain classes will not receive any distribution under the
plan. Under section 1126(g) of the Bankruptcy Code, such classes are conclusively deemed to have rejected
the plan and, therefore, need not be solicited to accept or reject the plan. Holders of Existing Equity Interests
in Classes 4 and 5 are impaired and will not receive any recovery under the Plan on account of such Existing
Equity Interests, and such Classes, therefore, are conclusively deemed to reject the Plan. No ballot is
enclosed for Holders of Existing Equity Interests in Classes 4 or 5.

        The “Effective Date” of the Plan means the date on which the conditions precedent to the
occurrence of the Effective Date of the Plan specified in Article X.B of the Plan have been satisfied or
waived by the Plan Proponents pursuant to Article X.C of the Plan and the Plan is implemented.

       B.      Description and Summary of Classification and Treatment of Claims and Existing
Equity Interests Under the Plan

        Claims and Existing Equity Interests are divided into five Classes under the Plan, and the proposed
treatment of Claims and Existing Equity Interests in each Class is described in the Plan and summarized
below. Such classification takes into account the different nature and priority of the Claims and Existing
Equity Interests. The Plan contains one Class of Other Priority Claims (Class 1) that is unimpaired, one
Class of Other Secured Claims (Class 2) that is unimpaired, one Class of impaired General Unsecured
Claims (Class 3), one Class of impaired Existing Equity Interests in the Brookstone Subsidiaries (Class 4),
and one Class of impaired Existing Equity Interests in the Brookstone Parent (Class 5). The meaning of
“impairment,” and the consequences thereof in connection with voting on the Plan, are set forth in Section
III.A above.

        C.       Administrative Claims, Priority Tax Claims, and Professional Fee Claims

         In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims and Priority
Tax Claims have not been classified and, thus, are excluded from the Classes of Claims and Interests set
forth in Article III of the Plan.

                 1.       Administrative Claims.

                  Except to the extent that a Holder of an Allowed Administrative Claim agrees to a less
favorable treatment of its Allowed Administrative Claim, each Holder of an Allowed Administrative Claim
will receive in full and final satisfaction of its Administrative Claim an amount of Cash equal to the amount
of such Allowed Administrative Claim either (i) on the Effective Date, or as soon as practicable thereafter


                                                       19
or (ii) if the Administrative Claim is not Allowed as of the Effective Date, no later than 30 days after the
date on which such Administrative Claim is Allowed by a Final Order, or as soon as reasonably practicable
thereafter, or All requests for payment of an Administrative Claim must be Filed with the Bankruptcy Court
and served on counsel to the Liquidating Trustee, counsel to the Debtors, and the U.S. Trustee no later than
the Administrative Claim Bar Date.

                 2.       Priority Tax Claims.

                  Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a less
favorable treatment of its Allowed Claim, in full and final satisfaction, settlement, release, and discharge
of and in exchange for each Allowed Priority Tax Claim, the Holder of such Allowed Priority Tax Claim
shall be treated in accordance with the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code.

                 3.       Professional Fee Claims.

                  All final applications for payment of Professional Fee Claims shall be filed with the
Bankruptcy Court and served on the Plan Proponents and the Liquidating Trustee on or before the
Professional Fee Claims Bar Date or such later date as may be agreed to by the Liquidating Trustee. Each
holder of an Allowed Professional Fee Claim shall be paid in Cash from the Liquidating Trust in an amount
equal to such Allowed Professional Fee Claim on or as soon as reasonably practicable after the first
Business Day following the date upon which such Claim becomes Allowed, unless such holder shall agree
to a different treatment of such Claim.

        D.       Classification and Treatment of Claims and Interests

                 1.       Classification of Claims and Interests.

                   Claims and Interests, except for Administrative Claims, Priority Tax Claims, and
Professional Fee Claims, are classified in the Classes set forth in Article III of the Plan. A Claim or Interest
is classified in a particular Class only to the extent that the Claim or Interest qualifies within the description
of that Class and is classified in other Classes to the extent that any portion of the Claim or Interest qualifies
within the description of such other Classes. A Claim or Interest also is classified in a particular Class for
the purpose of receiving distributions pursuant to the Plan only to the extent that such Claim or Interest is
an Allowed Claim or Allowed Interest in that Class and has not been paid, released, or otherwise satisfied
prior to the Effective Date.
                 The classification of Claims and Interests against the Debtors pursuant to the Plan is as
follows:

  Class           Claims and Interests              Status                       Voting Rights
 Class 1     Other Priority Claims               Unimpaired      Not Entitled to Vote (Presumed to Accept)

 Class 2     Other Secured Claims                Unimpaired      Not Entitled to Vote (Presumed to Accept)

 Class 3     General Unsecured Claims            Impaired        Entitled to Vote
             Existing Equity Interests in the
 Class 4                                         Impaired        Not Entitled to Vote (Deemed to Reject)
             Brookstone Subsidiaries
             Existing Equity Interests in
 Class 5                                         Impaired        Not Entitled to Vote (Deemed to Reject)
             Brookstone Parent

                 2.       Treatment of Claims and Interests.

                                                       20
                 (a)     Class 1—Other Priority Claims.

                         a.       Classification: Class 1 consists of all Other Priority Claims.

                           b.      Treatment: Except to the extent that a Holder of an Allowed Other Priority
Claim agrees to a less favorable treatment of its Allowed Other Priority Claim, in full and final satisfaction,
settlement, release, and discharge of and in exchange for each Allowed Other Priority Claim, each such
Holder shall receive payment in full in Cash of the amount of such Holder’s Allowed Other Priority Claim
either: (i) on the Effective Date, or as soon as reasonably practicable thereafter or (ii) if the Other Priority
Claim is not Allowed as of the Effective Date, no later than 30 days after the date on which such Other
Priority Claim is Allowed by Final Order, or as soon as reasonably practicable thereafter.

                      c.     Voting: Class 1 is Unimpaired under the Plan. Holders of Claims in
Class 1 are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept or reject the Plan.

                 (b)     Class 2—Other Secured Claims.

                         a.       Classification: Class 2 consists of all Other Secured Claims.

                         b.      Treatment: Except to the extent that a Holder of an Allowed Other Secured
Claim agrees to a less favorable treatment of its Allowed Other Secured Claim, on the Effective Date or as
soon as reasonably practicable thereafter or, if the Other Secured Claim is not Allowed as of the Effective
Date, no later than 30 days after the date on which such Other Secured Claim is Allowed by Final Order,
or as soon as reasonably practicable thereafter, each Holder of an Allowed Other Secured Claim shall
receive the following treatment at the option of the Debtors: (i) payment in full (in Cash) of such Allowed
Other Secured Claim, (ii) satisfaction of such Allowed Other Secured Claim by delivering the collateral
securing such Allowed Other Secured Claim and paying any interest required to be paid under
section 506(b) of the Bankruptcy Code, or (iii) such other recovery necessary to satisfy section 1129 of the
Bankruptcy Code.

                      c.     Voting: Class 2 is Unimpaired under the Plan. Holders of Claims in
Class 2 are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept or reject the Plan.

                 (c)     Class 3—General Unsecured Claims.

                         a.       Classification: Class 3 consists of all General Unsecured Claims.

                         b.      Treatment: Each Holder of an Allowed Class 3 Claim shall receive its Pro
Rata share of the Liquidating Trust Interests in accordance with Article IV.C.2 of the Plan on account of
such Holder’s General Unsecured Claim(s) against the Debtors, which shall entitle such holder to
distributions from the Liquidating Trust as and to the extent set forth in the Plan and the Liquidating Trust
Agreement.

                      c.      Voting: Class 3 is Impaired under the Plan. Therefore, Holders of
Allowed Claims in Class 3 are entitled to vote to accept or reject the Plan.

                 (d)     Class 4—Existing Equity Interests in the Brookstone Subsidiaries.




                                                      21
                       a.        Classification: Class 4 consists of all Existing Equity Interests in the
Brookstone Subsidiaries.

                          b.      Treatment: On the Effective Date or as soon as reasonably practicable
thereafter, as provided in the Implementation Memorandum, all Existing Equity Interests shall be cancelled
and extinguished. Holders of Existing Equity Interests in the Brookstone Subsidiaries shall not receive any
distribution or retain any property pursuant to the Plan.

                         c.     Voting: Class 4 is Impaired under the Plan. Each Holder of an Allowed
Interest in Class 4 is deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy
Code and, therefore, is not entitled to vote to accept or reject the Plan.

                (e)      Class 5—Existing Equity Interests in Brookstone Parent.

                         a.      Classification: Class 5 consists of all Existing Equity Interests in
Brookstone Parent.

                         b.       Treatment: On the Effective Date or as soon as reasonably practicable
thereafter, as provided in the Implementation Memorandum, all Existing Equity Interests in Brookstone
Parent shall be cancelled and extinguished. Holders of Existing Equity Interests in Brookstone Parent shall
not receive any distribution or retain any property pursuant to the Plan.

                         c.     Voting: Class 5 is Impaired under the Plan. Each Holder of an Allowed
Interest in Class 5 is deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy
Code and, therefore, is not entitled to vote to accept or reject the Plan.

                3.       Special Provision Governing Unimpaired Claims.

                  Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’
rights in respect of any Unimpaired Claims, including all rights in respect of legal and equitable defenses
to or setoffs or recoupments against any such Unimpaired Claims.

                4.       Acceptance or Rejection of the Plan.

                (a)      Voting Classes.

                  Class 3 is Impaired under the Plan. The Holders of Claims in Class 3 are entitled to vote to
accept or reject the Plan.

                (b)      Presumed Acceptance of the Plan.

                 Classes 1 and 2 are Unimpaired under the Plan. The Holders of Claims in such Classes are
presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code and are not entitled
to vote to accept or reject the Plan.

                (c)      Deemed Rejection of the Plan.

                 Classes 4 and 5 are Impaired under the Plan. The Holders of Interests in Classes 4 and 5
are deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code and are not entitled
to vote to accept or reject the Plan.



                                                     22
                 5.      Elimination of Vacant Classes.

                 Any Class of Claims or Interests that, as of the commencement of the Confirmation
Hearing, does not have at least one Holder of a Claim or Interest that is Allowed in an amount greater than
zero for voting purposes shall be considered vacant, deemed eliminated from the Plan for purposes of voting
to accept or reject the Plan, and disregarded for purposes of determining whether the Plan satisfies section
1129(a)(8) of the Bankruptcy Code with respect to that Class.

                 6.      Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code.

                 Provided Class 3 votes to accept the Plan, the Plan Proponents jointly request Confirmation
pursuant to section 1129(b) of the Bankruptcy Code.

                 7.      Controversy Concerning Impairment.

                 If a controversy arises as to whether any Claims or Interests, or any Class of Claims or
Interests, are Impaired, the Bankruptcy Court shall, after notice and a hearing, determine such controversy
at or before the hearing conducted by the Bankruptcy Court to consider confirmation of the Plan. Any
dispute with respect to Impairment that is not raised in sufficient time to enable the Bankruptcy Court to
determine such dispute on or prior to the Confirmation Date shall be deemed waived.

                 8.      Subordinated Claims.

                 Pursuant to section 510 of the Bankruptcy Code, the Plan Proponents reserve the right to
jointly reclassify any Allowed Claim or Allowed Interest in accordance with any contractual, legal, or
equitable subordination relating thereto.

                 9.      Provision Governing Allowance and Defenses to Claims.

                  On and after the Effective Date, the Liquidating Trust shall have all of the Debtors’ and
the Estates’ rights under section 558 of the Bankruptcy Code. Nothing under the Plan shall affect the rights
and defenses of the Debtors, the Estates, and the Liquidating Trust in respect of any Claim not allowed by
Final Order, including all rights in respect of legal and equitable objections, defenses, setoffs, or recoupment
against such Claims. The Liquidating Trust may, but shall not be required to, setoff against any Claim (for
purposes of determining the Allowed amount of such Claim on which distribution shall be made) any claims
of any nature whatsoever that the Estates or the Liquidating Trust may have against the Claim Holder, but
neither the failure to do so nor the allowance of any Claim hereunder shall constitute a waiver or release by
the Liquidating Trust of any such Claim it may have against such Claim Holder. The Liquidating Trustee
may (i) designate any Claim as Allowed at any time from and after the Effective Date and (ii) may designate
any Claim disputed and not Allowed at any time from and after the Effective Date until the Claim Objection
Deadline, other than Claims that have already become Allowed by Final Order.

        E.       Means for Implementation of the Plan

                 1.      Substantive Consolidation.

                 The Debtors, in consultation with the Committee, analyzed, inter alia, the Debtors’ books
and records, intercompany accounting practices, corporate structure, shared staff and services, financial
reporting, and cash management practices. Based on that analysis, the Plan contemplates and is predicated
upon entry of an Order substantively consolidating the Debtors’ Estates and the Chapter 11 Cases as set
forth below. Entry of the Confirmation Order shall constitute the approval, pursuant to section 105(a) of

                                                      23
the Bankruptcy Code, effective as of the Effective Date, of the substantive consolidation of the Debtors for
voting, confirmation, and distribution purposes under the Plan. Solely for such purposes, on and after the
Effective Date, (i) all assets and all liabilities of the Debtors shall be deemed merged into Brookstone
Parent, (ii) all guaranties of any Debtor of the payment, performance, or collection of obligations of another
Debtor shall be eliminated and cancelled, (iii) any obligation of any Debtor and all guaranties thereof
executed by one or more of the other Debtors shall be treated as a single obligation, and such guaranties
shall be deemed a single Claim against the consolidated Debtors, (iv) all joint obligations of two or more
Debtors and all multiple Claims against such entities on account of such joint obligations shall be treated
and allowed only as a single Claim against the consolidated Debtors, and (v) each Claim filed in the Chapter
11 Case of any Debtor shall be deemed filed against the consolidated Debtors and a single obligation of the
consolidated Debtors on and after the Effective Date. Upon the Effective Date, all Intercompany Claims
shall be cancelled and extinguished. Holders of Intercompany Claims shall not receive any distribution or
retain any property pursuant to the Plan.

                  The substantive consolidation effected pursuant to Article IV.A of the Plan shall not affect
(other than for purposes related to funding distributions under the Plan and as set forth in Article IV.A of
the Plan), among other things, (i) the legal and organizational structure of the Debtors, (ii) any Causes of
Action, (iii) defenses to any Causes of Action or requirements for any third party to establish mutuality to
assert a right of setoff, or (iv) distributions out of any insurance policies or proceeds of such policies. The
Plan and Disclosure Statement, jointly, shall serve as, and shall be deemed to be, a motion for entry of an
Order of the Bankruptcy Court approving the substantive consolidation of the Debtors’ Estates and Chapter
11 Cases. If no objection to the Plan is timely filed and served by any Holder of an Impaired Claim affected
by the Plan as provided herein on or before the Voting Deadline or such other date as may be established
by the Bankruptcy Court, the Plan, including the substantive consolidation of the Debtors’ Estates and
Chapter 11 Cases, may be approved by the Bankruptcy Court as part of the Confirmation Order. If any such
objections are timely filed and served, the Plan and the objections thereto shall be considered by the
Bankruptcy Court at the Confirmation Hearing.

                 2.      Plan Transactions.

                 On the Effective Date or as soon as practicable thereafter, as provided in the
Implementation Memorandum, the Debtors shall effect the Plan Transactions. Notwithstanding anything to
the contrary in the Plan, the means and timing for implementation of the Plan Transactions are set forth in
the Implementation Memorandum.

                  Without limiting the foregoing, unless otherwise provided by the Implementation
Memorandum, all such Plan Transactions will be deemed to occur on the Effective Date or as soon as
practicable thereafter and may include one or more mergers, conversions, consolidations, dispositions,
liquidations or dissolutions, as may be determined by the Debtors to be necessary or appropriate. Subject
to the immediately preceding sentence, the actions to effect these transactions may include (i) the execution
and delivery of appropriate agreements or other documents of merger, conversion, consolidation,
disposition, liquidation or dissolution containing terms that are consistent with the terms of the Plan and
that satisfy the requirements of applicable state law and such other terms to which the applicable Entities
may agree, (ii) the execution and delivery of appropriate instruments of transfer, assignment, assumption
or delegation of any asset, property, right, liability, duty or obligation on terms consistent with the terms of
the Plan and having such other terms to which the applicable Entities may agree, (iii) the filing of
appropriate certificates or articles of merger, conversion, consolidation, dissolution or change in corporate
form pursuant to applicable state law, and (iv) the taking of all other actions that the applicable Entities
determine to be necessary or appropriate, including making filings or recordings that may be required by
applicable state law in connection with such transactions. Any such transactions may be effected on or
subsequent to the Effective Date without any further action by the Debtors. All documents, agreements,

                                                      24
and instruments entered into and delivered on or as of the Effective Date, or as soon as practicable thereafter,
contemplated by or in furtherance of the Plan shall become and shall remain effective and binding in
accordance with their respective terms and conditions upon the parties thereto, in each case, without further
notice to or order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule or
the vote, consent, authorization or approval of any Entity (other than as expressly required by such
applicable agreement).

                 3.      The Liquidating Trust.

                 (a)     Execution of the Liquidating Trust Agreement.

                 On or before the Effective Date, the Liquidating Trust Agreement, in form jointly
acceptable to the Plan Proponents, shall be executed, and all other necessary steps shall be taken to establish
the Liquidating Trust and the Liquidating Trust Interests, which shall be for the benefit of the Liquidating
Trust Beneficiaries. Article IV.C of the Plan sets forth certain of the rights, duties, and obligations of the
Liquidating Trustee and the Liquidating Trust Oversight Committee. In the event of any conflict between
the terms of Article IV.C of the Plan and the terms of the Liquidating Trust Agreement, unless otherwise
specified in the Plan, the terms of the Liquidating Trust Agreement shall govern.

                 (b)     Interests in the Liquidating Trust.

         There shall be one class of interests in the Liquidating Trust. The Liquidating Trust shall issue the
Liquidating Trust Interests to the Holders of Allowed General Unsecured Claims in accordance with Article
III.B.3 of the Plan so that each Holder of an Allowed General Unsecured Claim shall receive a percentage
of the Liquidating Trust Interests equal to such Holder’s Allowed General Unsecured Claim divided by the
sum of all Allowed General Unsecured Claims plus all Disputed General Unsecured Claims; provided,
however, that (i) if a Disputed General Unsecured Claim is subsequently Disallowed, (a) the amount of
such Disputed General Unsecured Claim shall no longer be included in the calculation set forth above and
(b) the Liquidating Trust shall issue additional Liquidating Trust Interests to the Holders of Allowed
General Unsecured Claims in accordance with the calculation set forth above and (ii) if a Disputed General
Unsecured Claim subsequently becomes an Allowed General Unsecured Claim, the Liquidating Trust shall
make subsequent distributions of Liquidating Trust Interests to such Holder on account of such Allowed
General Unsecured Claim. Liquidating Trust Interests shall be uncertificated. The Liquidating Trust
Beneficiaries shall be bound by the Liquidating Trust Agreement.

                 (c)     Purpose of the Liquidating Trust.

        The Liquidating Trust shall be established to administer certain post-Effective Date responsibilities
under the Plan, including, but not limited to, (i) resolving outstanding Disputed General Unsecured Claims
to determine the amount of Allowed General Unsecured Claims, (ii) resolving all Disputed
Administrative/Priority Claims and Disputed Other Secured Claims, (iii) prosecuting, settling, and
resolving Causes of Action (other than the Released Causes of Action), (iv) recovering, through
enforcement, resolution, settlement, collection, or otherwise, assets on behalf of the Liquidating Trust
(which assets shall become part of the Liquidating Trust Assets), (v) abandoning, liquidating, and reducing
to Cash the Liquidating Trust Assets, as necessary, and (vi) distributing the Liquidating Trust Assets. The
Liquidating Trust has no objective to continue or engage in the conduct of a trade or business.

                 (d)     Liquidating Trust Assets.

       The Liquidating Trust shall consist of the Liquidating Trust Assets. On the Effective Date, as
provided in the Implementation Memorandum, the Debtors shall transfer all of the Liquidating Trust Assets

                                                      25
then held by the Debtors to the Liquidating Trust free and clear of all liens, claims, and encumbrances,
except to the extent otherwise provided herein. The transfer of the Liquidating Trust Assets to the
Liquidating Trust shall not affect any attorney-client privilege, the work-product privilege, and any other
applicable evidentiary privileges of the Debtors.

                (e)      Governance of the Liquidating Trust.

       The Liquidating Trust shall be governed by the Liquidating Trustee and the Liquidating Trust
Oversight Committee.

                (f)      Role of the Liquidating Trustee.

         On the Effective Date, the Plan Proponents shall jointly appoint a trustee to oversee the Liquidating
Trust (the “Liquidating Trustee”). In furtherance of and consistent with the purposes of the Liquidating
Trust and the Plan, the Liquidating Trustee shall have the power and authority to, among other things,
(i) hold, manage, sell, invest, and distribute to the Liquidating Trust Beneficiaries the Net Proceeds of the
Liquidating Trust Assets, (ii) hold the Liquidating Trust Assets for the benefit of the Liquidating Trust
Beneficiaries, (iii) prosecute and resolve (a) objections to General Unsecured Claims and (b) subject to
obtaining necessary approval of the Bankruptcy Court, any claims for equitable subordination and
recharacterization in connection with such objections, (iv) prosecute, resolve, and satisfy
Administrative/Priority Claims and Other Secured Claims, (v) prosecute, settle, and resolve Causes of
Action (other than the Released Causes of Action), (vi) recover assets through enforcement, resolution,
settlement, collection, or otherwise on behalf of the Liquidating Trust, (vii) abandon, liquidate, and reduce
to Cash the Liquidating Trust Assets, as necessary, in consultation with the Liquidating Trust Oversight
Committee, (viii) perform such other functions as are provided in the Plan and the Liquidating Trust
Agreement, and (ix) administer the closure of the Chapter 11 Cases in accordance with the Bankruptcy
Code and the Bankruptcy Rules. The Liquidating Trustee shall be responsible for all decisions and duties
with respect to the Liquidating Trust and the Liquidating Trust Assets and shall file periodic public reports
on the status of claims reconciliation and distributions, which reports may be included in the quarterly
reporting required by the U.S. Trustee. In all circumstances, the Liquidating Trustee shall act in the best
interests of all Liquidating Trust Beneficiaries and in furtherance of the purpose of the Liquidating Trust,
and in accordance with the Liquidating Trust Agreement and not in its own best interest.

                (g)      Role of the Liquidating Trust Oversight Committee.

         On the Effective Date, the Plan Proponents shall jointly appoint one or more Persons or Entities
that shall serve as a committee to oversee the activities of the Liquidating Trustee (the “Liquidating Trust
Oversight Committee”). In furtherance of and consistent with the purpose of the Liquidating Trust and the
Plan, the Liquidating Trust Oversight Committee shall oversee the activities of the Liquidating Trustee as
set forth in the Liquidating Trust Agreement. The Liquidating Trustee shall report material matters to, and
seek approval for material decisions from, the Liquidating Trust Oversight Committee, as and to the extent
set forth in the Liquidating Trust Agreement and consistent with Article VII.C.2 of the Plan. In all
circumstances, the Liquidating Trust Oversight Committee shall act in the best interests of all Liquidating
Trust Beneficiaries and in furtherance of the purpose of the Liquidating Trust, and in accordance with the
Liquidating Trust Agreement and not in its own best interest.

                (h)      Transferability of Liquidating Trust Interests.

         Liquidating Trust Interests shall be transferable only (i) as permitted by the Liquidating Trust
Agreement and (ii) to the extent that the transferability thereof would not require the Liquidating Trust to
register the beneficial interests under Section 12(g) of the Securities Exchange Act of 1934, as amended.

                                                     26
                (i)      Investment of Liquidating Trust Assets.

        The Liquidating Trustee may invest Cash (including any earnings thereon or proceeds therefrom)
as permitted by the Liquidating Trust Agreement or as otherwise permitted by an order of the Bankruptcy
Court, subject to the oversight of the Liquidating Trust Oversight Committee.

                (j)      Costs and Expenses of Liquidating Trustee and Liquidating Trust Oversight
Committee.

         The costs and expenses of the Liquidating Trust, including the fees and expenses of the Liquidating
Trustee and the Liquidating Trust Oversight Committee, their professionals, and other professionals
retained on behalf of the Liquidating Trust (including the Retained Professionals), shall be paid out of the
Liquidating Trust Administrative Fund, subject to the terms of the Liquidating Trust Agreement and subject
to the oversight of the Liquidating Trust Oversight Committee.

                (k)      Compensation of Liquidating Trustee and Liquidating Trust Oversight Committee.

        The Liquidating Trustee and Liquidating Trust Oversight Committee shall each be entitled to
reasonable compensation, subject to the terms of the Liquidating Trust Agreement, in an amount consistent
with that of similar functionaries in similar types of bankruptcy cases. Such compensation shall be payable
from the Liquidating Trust Administrative Fund, subject to the terms of the Liquidating Trust Agreement.

                (l)      Distribution of Liquidating Trust Assets.

         Subject to Article VI of the Plan, the Liquidating Trustee shall distribute (to the extent there are
sufficient Liquidating Trust Assets available for distribution in accordance with the Liquidating Trust
Agreement), beginning on the first Business Day following the Effective Date, or as soon thereafter as is
reasonably practicable, the appropriate Net Proceeds of the Liquidating Trust Assets to the Liquidating
Trust Beneficiaries in proportion to the Liquidating Trust Interests held by such Liquidating Trust
Beneficiary; provided that, if a Disputed General Unsecured Claim subsequently becomes an Allowed
General Unsecured Claim after a distribution(s) has been made, the Liquidating Trustee shall make one or
more catch-up distributions to such Holder on account of its Liquidating Trust Interests, as applicable. The
Liquidating Trustee shall utilize, in accordance with the Liquidating Trust Agreement and the Plan, Cash
from the Liquidating Trust Administrative Fund in amounts sufficient to fund (i) costs and expenses of the
Liquidating Trust, including, without limitation, the fees and expenses of the Liquidating Trustee and the
Liquidating Trust Oversight Committee, their respective professionals, and the Retained Professionals,
(ii) compensate the Liquidating Trustee and the Liquidating Trust Oversight Committee, and (iii) satisfy
other liabilities incurred by the Liquidating Trust in accordance with the Plan or the Liquidating Trust
Agreement (including any taxes imposed on the Liquidating Trust or in respect of the Liquidating Trust
Assets).

                (m)      Retention of Professionals by Liquidating Trustee and Liquidating Trust.

        The Liquidating Trustee and the Liquidating Trust Oversight Committee may retain and reasonably
compensate counsel and other professionals to assist in their duties as Liquidating Trustee and Liquidating
Trust Oversight Committee or to assist on behalf of the Liquidating Trust on such terms as the Liquidating
Trustee and the Liquidating Trust Oversight Committee deem appropriate without Bankruptcy Court
approval, subject to the provisions of the Liquidating Trust Agreement. The Liquidating Trustee and the
Liquidating Trust Oversight Committee may retain any professional who represented parties in interest,
including the Debtors or the Committee, in the Chapter 11 Cases. All fees and expenses incurred in
connection with the foregoing shall be payable from the Liquidating Trust Administrative Fund subject to

                                                     27
the terms of the Liquidating Trust Agreement. Notwithstanding anything herein to the contrary or in the
Liquidating Trust Agreement, on the Effective Date, the Retained Professionals shall be retained on behalf
of the Liquidating Trust.

                (n)      U.S. Federal Income Tax Treatment and Reporting of Liquidating Trust.

                 For all U.S. federal and applicable state and local income tax purposes, all parties
(including, without limitation, the Debtors, the Liquidating Trustee, Liquidating Trust Oversight
Committee, and the Liquidating Trust Beneficiaries) shall treat the Liquidating Trust, other than any portion
thereof in respect of Disputed Claims (the “Disputed Claims Reserve”), as a liquidating trust under Treasury
Regulation Section 301.7701-4 and that the trust be owned by the Liquidating Trust Beneficiaries.
Accordingly, for federal income tax purposes, it is intended that the Liquidating Trust Beneficiaries be
treated as if they had received a distribution from the Estates of an undivided interest in the Liquidating
Trust Assets (to the extent of the value of their respective share in the applicable Assets) and then
contributed such interests to the Liquidating Trust, and the Liquidating Trust’s Beneficiaries will be treated
as the grantors and owners thereof.

                For all U.S. federal and applicable state and local income tax purposes, all parties
(including, without limitation, the Debtors, the Liquidating Trustee, Liquidating Trust Oversight
Committee, and the Liquidating Trust Beneficiaries) shall treat the Disputed Claims Reserve as a “disputed
ownership fund” within the meaning of Treasury Regulation section 1.468B-9. Following the funding of
the Liquidating Trust, Brookstone Parent shall provide a “§ 1.468B-9 Statement” in respect of the Disputed
Claims Reserve to the Liquidating Trustee in accordance with Treasury Regulation section 1.468B-9(g).

                The Liquidating Trustee shall be responsible for filing all federal, state, and local tax
returns for the Liquidating Trust and for the Debtors. The Liquidating Trustee shall be responsible for
payment, out of the Liquidating Trust Assets, of any taxes imposed on the Liquidating Trust or the
Liquidating Trust Assets. The Liquidating Trustee may request an expedited determination of taxes of the
Liquidating Trust under section 505(b) of the Bankruptcy Code for all returns filed for, or on behalf of, the
Liquidating Trust for all taxable periods through the dissolution of the Liquidating Trust.

                 The Liquidating Trust shall comply with all withholding and reporting requirements
imposed by any federal, state, or local taxing authority, and all Distributions made by the Liquidating Trust
shall be subject to any such withholding and reporting requirements. The Liquidating Trustee shall be
authorized to take any and all actions that may be necessary or appropriate to comply with such withholding
and reporting requirements including, without limitation, requiring that, as a condition to the receipt of a
Distribution, the Holder of an Allowed Claim complete the appropriate IRS Form W-8 or IRS Form W-9,
as applicable to each Holder. Notwithstanding any other provision of the Plan, (i) each Holder of an
Allowed Claim that is to receive a Distribution from a Liquidating Trust shall have the sole and exclusive
responsibility for the satisfaction and payment of any tax obligations imposed on such Holder by any
Governmental Unit, including income and other tax obligations, on account of such Distribution and (ii) no
Distribution shall be made to or on behalf of such Holder under the Plan unless and until such Holder has
made arrangements satisfactory to the Liquidating Trustee to allow it to comply with its tax withholding
and reporting requirements. Any property to be distributed by the Liquidating Trust shall, pending the
implementation of such arrangements, be treated as an undeliverable Distribution to be held by the
Liquidating Trustee, as the case may be, until such time as Liquidating Trustee is satisfied with the Holder’s
arrangements for any withholding tax obligations.




                                                     28
                 (o)      Indemnification of Liquidating Trustee and Liquidating Trust Oversight
Committee.

                 The Liquidating Trustee and the Liquidating Trust Oversight Committee (and their agents
and professionals) shall not be liable for actions taken or omitted in its or their capacity as, or on behalf of,
the Liquidating Trustee, the Liquidating Trust Oversight Committee, or the Liquidating Trust, except those
acts arising out of its or their willful misconduct (including, but not limited to, conduct that results in a
personal profit at the expense of the Liquidating Trust), gross negligence, fraud, malpractice, criminal
conduct, unauthorized use of confidential information that causes damages, breach of fiduciary duty (to the
extent applicable), or ultra vires acts, and each shall be entitled to indemnification and reimbursement for
fees and expenses in defending any and all of its or their actions or inactions in its or their capacity as, or
on behalf of, the Liquidating Trustee, the Liquidating Trust Oversight Committee, or the Liquidating Trust,
except for any actions or inactions involving willful misconduct (including, but not limited to, conduct that
results in a personal profit at the expense of the Liquidating Trust), gross negligence, fraud, malpractice,
criminal conduct, unauthorized use of confidential information that causes damages, breach of fiduciary
duty (to the extent applicable), or ultra vires acts. Any indemnification claim of the Liquidating Trustee,
the Liquidating Trust Oversight Committee, and the other parties entitled to indemnification under this
subsection shall be satisfied (i) first from the Liquidating Trust Administrative Fund and (ii) second from
the Liquidating Trust Assets, as provided in the Liquidating Trust Agreement. The Liquidating Trustee and
the Liquidating Trust Oversight Committee shall be entitled to rely, in good faith, on the advice of their
professionals

                 4.       Reserve Accounts.

                 (a)      Administrative/Priority Claims Reserve Account.

                 Prior to the Effective Date, the Debtors shall establish a reserve account (the
“Administrative/Priority Claims Reserve Account”) in an amount equal to the estimated
Administrative/Priority Claims. The Administrative/Priority Claims Reserve Account shall be funded with
Cash. The funds in the Administrative/Priority Claims Reserve Account shall be used solely for the payment
of Allowed Administrative/Priority Claims in accordance with Articles II or III (as applicable) and VI.B of
the Plan. To the extent funds held in the Administrative/Priority Claims Reserve Account relate to
Administrative/Priority Claims that (i) have been Disallowed by the Bankruptcy Court, (ii) are no longer
claimed as evidenced by a written release of such Claim, or (iii) have been satisfied by a means other than
Cash in accordance with Articles II or III (as applicable) of the Plan, then such funds shall become
Liquidating Trust Assets pursuant to the Plan. The Administrative/Priority Claims Reserve Account shall
be closed once all required payments have been made. Any funds remaining in the Administrative/Priority
Claims Reserve Account after all required payments have been made shall become Liquidating Trust Assets
pursuant to the Plan.

                 (b)      Other Secured Claims Reserve Account.

                  Prior to the Effective Date, the Debtors shall establish a reserve account (the “Other
Secured Claims Reserve Account”) in an amount equal to the estimated Other Secured Claims. The Other
Secured Claims Reserve Account shall be funded with Cash. The funds in the Other Secured Claims
Reserve Account shall be used solely for the payment of Allowed Other Secured Claims in accordance with
Articles III.B.2 and VI.B of the Plan. To the extent funds held in the Other Secured Claims Reserve Account
relate to Other Secured Claims that (i) have been Disallowed by the Bankruptcy Court, (ii) are no longer
claimed as evidenced by a written release of such Claim, or (iii) have been satisfied by a means other than
Cash in accordance with Article III.B.2 the Plan, then such funds shall become Liquidating Trust Assets
pursuant to the Plan. The Other Secured Claims Reserve Account shall be closed once all required payments

                                                       29
have been made. Any funds remaining in the Other Secured Claims Reserve Account after all required
payments have been made shall become Liquidating Trust Assets pursuant to the Plan.

              5.     Governance, Directors and Officers; Employment-Related Agreements and
Compensation Programs; Other Agreements.

                (a)      Directors and Officers of the Debtors.

                 On and after the Effective Date, the boards of directors and officers of the Debtors shall
stay in place until such time as the Debtors are dissolved, as provided in the Implementation Memorandum.
On the Effective Date, the Tail Fund shall be funded for purposes of payment of administrative costs
(including but not limited to the salaries of the Debtors’ board members and officers) of the Debtors prior
to such dissolution. Immediately prior to the dissolution of the Debtors, any remaining portion of the Tail
Fund shall be transferred to the Liquidating Trust and become part of the Liquidating Trust Assets.

                (b)      Transactions Effective as of the Effective Date.

                 Pursuant to section 1142 of the Bankruptcy Code, the following shall occur and be effective
as of the Effective Date, if no such other date is specified in such other documents, including the
Implementation Memorandum, and shall be authorized and approved in all respects and for all purposes
without any requirement of further action by the stockholders, members, managers or directors of the
Debtors or the Committee: (i) the Plan Transactions, (ii) the adoption, execution, delivery and
implementation of all contracts, leases, instruments, releases and other agreements or documents related to
any of the foregoing, (iii) appointment of the Liquidating Trustee, as provided in the Plan, (iv) appointment
of the Liquidating Trust Oversight Committee, as provided in the Plan, (v) all actions necessary to effectuate
the Liquidating Trust Agreement and the Liquidating Trust, and (vi) any other matters provided for under
the Plan or described in the Implementation Memorandum or any Plan Document involving the Liquidating
Trust, the corporate structure of the Debtors, or any action to be taken by or required of a Plan Proponent.

                6.       Cancellation of Existing Securities and Agreements.

                  On the Effective Date, except to the extent otherwise provided in the Plan or the
Implementation Memorandum, all notes, instruments, certificates, and other documents evidencing Claims
or Interests, shall be deemed cancelled and surrendered without any need for a Holder to take further action
with respect thereto and the obligations of the Debtors thereunder or in any way related thereto shall be
deemed satisfied in full and discharged; provided, however, that notwithstanding Confirmation or
Consummation, any such agreement that governs the rights of the Holder of a Claim shall continue in effect
solely for purposes of allowing Holders to receive distributions under the Plan; provided further, however,
that the preceding proviso shall not affect the discharge of Claims or Interests pursuant to the Bankruptcy
Code, the Confirmation Order, or the Plan, or result in any expense or liability to the Debtors.

                7.       Corporate Action.

                 Upon the Effective Date, the Debtors or the Plan Proponents, as applicable, shall perform
each of the actions and effect each of the transfers required by the terms of the Plan, in the time period
allocated therefor, and all matters provided for under the Plan that would otherwise require approval of the
stockholders, partners, members, directors, or comparable governing bodies of the Debtors shall be deemed
to have occurred and shall be in effect from and after the Effective Date pursuant to the applicable general
corporation law (or other applicable governing law) of the states in which the Debtors are incorporated or
organized, without any requirement of further action by the stockholders, partners, members, directors, or
comparable governing bodies of the Debtors. Each of the Debtors shall be authorized and directed,
following the completion of all disbursements, other transfers, and other actions required of the Debtors by

                                                     30
the Plan and Implementation Memorandum, to file its certificate of cancellation or dissolution as provided
in the Plan and the Implementation Memorandum. The filing of such certificates of cancellation or
dissolution shall be authorized and approved in all respects without further action under applicable law,
regulation, order, or rule, including, without express or implied limitation, any action by the stockholders,
partners, members, directors, or comparable governing bodies of the Debtors.

                 8.      Effectuating Documents; Further Transactions.

                 Each of the officers of each of the Debtors is authorized and directed to execute, deliver,
file, or record such contracts, instruments, releases, indentures, and other agreements or documents and
take such actions as may be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan, without the need for any approvals, authorization, or consents except for those
expressly required pursuant to the Plan.

                 9.      Securities Law Matters.

                  The offering, issuance, or distribution of the Liquidating Trust Interests or any units or
other beneficial interests in the Liquidating Trust in accordance with the Plan is exempt from the provisions
of Section 5 of the Securities Act and any state or local law requiring registration for the offer, issuance, or
distribution of a security by reason of section 1145(a) of the Bankruptcy Code. The Liquidating Trust
Interests shall be transferable to the extent provided in Article IV.C.8 of the Plan.

                 10.     Section 1146 Exemption.

                 Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property or interests
pursuant to the Plan, including the recording of any amendments to such transfers, or any new mortgages
or liens placed on the property in connection with such transfers, shall not be subject to any document
recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real estate
transfer tax, mortgage recording tax, or other similar tax or governmental assessment, and upon entry of
the Confirmation Order, the appropriate state or local governmental officials or agents shall forgo the
collection of any such tax or governmental assessment and accept for filing and recordation any of the
foregoing instruments or other documents without the payment of any such tax, recordation fee, or
governmental assessment.

                 11.     Administration of Taxes.

                 Subject to the Implementation Memorandum and the Liquidating Trust Agreement,
Brookstone Parent shall be responsible for all of the Debtors’ tax matters until a certificate of cancellation
or dissolution for Brookstone Parent shall have been filed in accordance with the Plan and Implementation
Memorandum.

                 Following the filing of a certificate of cancellation or dissolution for Brookstone Parent,
subject to the Plan, the Implementation Memorandum, and the Liquidating Trust Agreement, the
Liquidating Trustee shall prepare and file (or cause to be prepared and filed) on behalf of the Debtors, all
tax returns, reports, certificates, forms, or similar statements or documents (collectively, “Tax Returns”)
required to be filed or that the Liquidating Trustee otherwise deems appropriate, including the filing of
amended Tax Returns or requests for refunds, for all taxable periods ending on, prior to, or after the
Effective Date.

                Each of the Debtors and the Liquidating Trustee shall cooperate fully with each other
regarding the implementation of Article IV.K of the Plan (including the execution of appropriate powers of
attorney) and shall make available to the other as reasonably requested all information, records, and

                                                      31
documents relating to taxes governed by Article IV.K of the Plan until the expiration of the applicable
statute of limitations or extension thereof or at the conclusion of all audits, appeals, or litigation with respect
to such taxes. Without limiting the generality of the foregoing, the Debtors shall execute on or prior to the
filing of a certificate of cancellation or dissolution for Brookstone Parent a power of attorney authorizing
the Liquidating Trustee to correspond, sign, collect, negotiate, settle, and administer tax payments and Tax
Returns for the taxable periods described in Article IV.K of the Plan.

                  The Debtors and the Liquidating Trustee shall have the right to request an expedited
determination of the tax liability of the Debtors, if any, under section 505(b) of the Bankruptcy Code with
respect to any tax returns filed, or to be filed, for any and all taxable periods ending on or before the filing
of a certificate of cancellation or dissolution for Brookstone Parent.

                 Following the filing of a certificate of cancellation or dissolution for Brookstone Parent,
subject to Liquidating Trust Agreement, the Liquidating Trustee shall have the sole right, at its expense, to
control, conduct, compromise, and settle any tax contest, audit, or administrative or court proceeding
relating to any liability for taxes of the Debtors and shall be authorized to respond to any tax inquiries
relating to the Debtors.

                 12.      Employee Benefits.

                On the Effective Date, the Debtors shall retain the OPEB Plan or, with the consent of the
Liquidating Trustee, transfer the OPEB Plan to the Liquidating Trust and, in each case, shall preserve all
rights thereunder. The Plan fully complies with sections 1114 and 1129(a)(13) of the Bankruptcy Code.
The Debtors reserve all rights of the Debtors, the Liquidating Trust, and/or the Liquidating Trustee to
terminate the OPEB Plan at any time on or after the Effective Date.

                 13.      Preservation of Causes of Action.

                 In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII of
the Plan, the Debtors shall retain and transfer to the Liquidating Trust all rights to enforce, commence, and
pursue, as appropriate, any and all Causes of Action, whether arising before or after the Petition Date,
including any actions specifically enumerated in the Plan Supplement, including, without limitation the
right to commence, prosecute, or settle such Causes of Action, which shall be preserved notwithstanding
the occurrence of the Effective Date. The Liquidating Trustee, on behalf of the Liquidating Trust, may
pursue such Causes of Action, as appropriate, in accordance with the best interests of the Liquidating Trust.
No Entity may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the
Disclosure Statement to any Cause of Action against it as any indication that the Liquidating Trust
will not pursue any and all available Causes of Action against it and all rights associate therewith are
expressly reserved, except as otherwise expressly provided in the Plan. Unless any Causes of Action
against an Entity are expressly waived, relinquished, exculpated, released, compromised, or settled pursuant
to the Plan or a Final Order, all rights with respect to Causes of Action are expressly reserved for later
adjudication and no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue
preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such
Causes of Action upon, after, or as a consequence of the Confirmation or Consummation.

                The Debtors reserve and shall retain the Causes of Action and shall transfer such Causes
of Action to the Liquidating Trust notwithstanding the rejection of any Executory Contract or Unexpired
Lease during the Chapter 11 Cases or pursuant to the Plan. In accordance with section 1123(b)(3)(B) of the
Bankruptcy Code, any Causes of Action that a Debtor or its Estate may hold against any Entity shall vest
in the Liquidating Trust, pursuant to the terms of the Plan and Implementation Memorandum. The
Liquidating Trust, through its respective authorized agents or representatives, shall retain and may

                                                        32
exclusively enforce any and all such Causes of Action. On or after the Effective Date, the Liquidating Trust
shall have the exclusive right, authority, and discretion to determine and to initiate, file, prosecute, enforce,
abandon, settle, compromise, release, withdraw, or litigate to judgment any such Causes of Action and to
decline to do any of the foregoing without the consent or approval of any third party or further notice to or
action, order, or approval of the Bankruptcy Court.

        F.       Treatment of Executory Contracts and Unexpired Leases

               1.     Assumption, Assumption and Assignment, and Rejection of Executory Contracts
and Unexpired Leases.

                  On the Effective Date, except as otherwise provided herein, each of the Debtors’ Executory
Contracts and Unexpired Leases not previously assumed or rejected pursuant to an order of the Bankruptcy
Court shall be deemed rejected as of the Effective Date in accordance with the provisions and requirements
of sections 365 and 1123 of the Bankruptcy Code except any Executory Contract or Unexpired Lease
(i) identified on the Assumed Executory Contract and Unexpired Lease List (which shall be included in the
Plan Supplement) as an Executory Contract or Unexpired Lease designated for assumption, (ii) which is
the subject of a separate motion or notice to assume or reject Filed by the Debtors and pending as of the
Confirmation Hearing, (iii) that previously expired or terminated pursuant to its own terms, or (iv) that was
previously assumed or rejected by any of the Debtors. Any objection to the assumption, assumption and
assignment, or rejection of an Executory Contract or Unexpired Lease, as applicable, must be Filed, served,
and actually received by the counsel to the Debtors, the clerk of the Bankruptcy Court, and the U.S. Trustee
on or before the Plan Objection Deadline (as set forth in the Disclosure Statement Order). The Bankruptcy
Court shall rule on any such objection at the time of the Confirmation Hearing or such other date and time
agreed by the parties or ordered by the Bankruptcy Court. Any counterparty to an Executory Contract or
Unexpired Lease that fails to object timely to the proposed assumption, assumption and assignment, or
rejection will be deemed to have assented to such assumption, assumption and assignment, or rejection, as
applicable.

                  Entry of the Confirmation Order by the Bankruptcy Court shall constitute an order
approving the assumption of Executory Contracts and Unexpired Leases identified on the Assumed
Executory Contract and Unexpired Lease List and rejection of all other Executory Contracts and Unexpired
Leases, subject to the exceptions noted above, all pursuant to sections 365(a) and 1123 of the Bankruptcy
Code. Each Executory Contract and Unexpired Lease assumed pursuant to the Plan or by Bankruptcy Court
order, and not assigned to a third party on or prior to the Effective Date, shall be transferred to the
Liquidating Trust and be deemed a Liquidating Trust Asset. To the maximum extent permitted by law, to
the extent any provision in any Executory Contract or Unexpired Lease assumed pursuant to the Plan
restricts or prevents, or purports to restrict or prevent, or is breached or deemed breached by, the assumption
of such Executory Contract or Unexpired Lease (including any “change of control” provision), then such
provision shall be deemed modified such that the transactions contemplated by the Plan shall not entitle the
counterparty thereto to terminate such Executory Contract or Unexpired Lease or to exercise any other
default-related rights with respect thereto. Notwithstanding anything to the contrary in the Plan, the Plan
Proponents reserve the right to jointly alter, amend, modify, or supplement the Assumed Executory Contract
and Unexpired Lease List prior to the Confirmation Date on no less than five days’ notice to any
counterparty to an Executory Contract or Unexpired Lease affected thereby.

                 2.       Claims Based on Rejection of Executory Contracts and Unexpired Leases.

                 Unless otherwise provided by a Bankruptcy Court order, any Proofs of Claim asserting
Rejection Claims pursuant to the Plan or otherwise must be Filed with the Claims and Balloting Agent no
later than the later of 35 days after the Effective Date or 35 days after the effective date of rejection.

                                                       33
Rejection Claims shall be classified as General Unsecured Claims and shall be treated in accordance with
Article III, as applicable. Any Rejection Claims that are not timely Filed pursuant to Article V.B of the Plan
shall be forever disallowed and barred.

                 3.      Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

                 Any monetary defaults under each Executory Contract and Unexpired Lease to be assumed
or assumed and assigned, as applicable, pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1)
of the Bankruptcy Code, by payment of the cure amount specified on the Cure Notice and Schedule in Cash
on the Effective Date or in the ordinary course of business, subject to the limitation described below, or on
such other terms as the parties to such Executory Contract or Unexpired Lease may otherwise agree and no
cure no objection to the cure amount specified on the Cure Notice and Schedule shall be permitted;
provided, however, that any objection to a proposed cure amount filed pursuant to the terms of the Cure
Notice and Schedule will be permitted.

                The Bankruptcy Court shall rule on any disputed cure amount(s) or objection to assumption
of an Executory Contract or Unexpired Lease at the time of the Confirmation Hearing or such other date
and time agreed by the parties or ordered by the Bankruptcy Court. Any counterparty to an Executory
Contract or Unexpired Lease that failed to object to the cure amount applicable to an Executory Contract
or Unexpired Lease to be assumed or assumed and assigned pursuant to the terms set forth in the Cure
Notice and Schedule is deemed to have assented to such cure amount. Any Proofs of Claim filed with
respect to an Executory Contract or Unexpired Lease that has been assumed or assumed and assigned
shall be deemed disallowed and expunged, without further notice to or action, order, or approval of
the Bankruptcy Court.

                In the event of a permitted dispute regarding (i) the amount of any payments to cure a
default in connection with a proposed assumption or assumption and assignment of an Executory Contract
or Unexpired Lease, (ii) the ability of the Debtors or any assignee to provide “adequate assurance of future
performance” (within the meaning of section 365 of the Bankruptcy Code) under the Executory Contract
or Unexpired Lease to be assumed or to be assumed and assigned, or (iii) any other matter pertaining to
assumption or assumption and assignment, as applicable, the cure payments required by section 365(b)(1)
of the Bankruptcy Code shall be made following the entry of a Final Order or Final Orders resolving the
dispute and approving the assumption or assumption and assignment, as applicable.

                 Assumption, rejection, or assumption and assignment, as applicable, of any Executory
Contract or Unexpired Lease pursuant to the Plan or otherwise shall result in the full release and satisfaction
of any Claims or defaults, whether monetary or nonmonetary, including defaults of provisions restricting
the change in control or ownership interest composition or other bankruptcy-related defaults, arising under
any assumed or assumed and assigned Executory Contract or Unexpired Lease at any time prior to the
effective date of assumption.

                 4.      Insurance Policies.

                  Each of the Debtors’ insurance policies and any agreements, documents, or instruments
relating thereto, are treated as Executory Contracts under the Plan. Unless otherwise provided in the Plan
or Plan Documents, on the Effective Date, the Debtors shall be deemed to have rejected all insurance
policies and any agreements, documents, and instruments relating to coverage of all insured Claims;
provided, however, that the Assumed Insurance Policies shall be assumed pursuant to the Plan and assigned
to the Liquidating Trust.




                                                      34
                5.       Modifications, Amendments, Supplements, Restatements, or Other Agreements.

                  Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that
is assumed or assumed and assigned, as applicable, shall include all modifications, amendments,
supplements, restatements, or other agreements that in any manner affect such Executory Contract or
Unexpired Lease, and all Executory Contracts and Unexpired Leases related thereto, if any, including all
easements, licenses, permits, rights, privileges, immunities, options, rights of first refusal, and any other
interests, unless any of the foregoing agreements has been previously rejected or repudiated or is rejected
or repudiated under the Plan.

                Modifications, amendments, supplements, and restatements to pre-petition Executory
Contracts and Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall
not be deemed to alter the pre-petition nature of the Executory Contract or Unexpired Lease, or the validity,
priority, or amount of any Claims that may arise in connection therewith.

                6.       Reservation of Rights.

                  Nothing contained in the Plan, including identification in the Assumed Executory Contract
and Unexpired Lease List, shall constitute an admission by the Debtors that any contract or lease is in fact
an Executory Contract or Unexpired Lease subject to assumption or rejection pursuant to section 365(a) of
the Bankruptcy Code, or that any Debtor has any liability thereunder. If there is a dispute regarding whether
a contract or lease is or was executory or unexpired at the time of assumption or rejection, the Debtors shall
have 30 days following entry of a Final Order resolving such dispute to alter their treatment of such contract
or lease, if necessary.

                7.       Nonoccurrence of Effective Date.

        In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction
with respect to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to
section 365(d)(4) of the Bankruptcy Code, unless such deadline(s) have expired.

        G.      Provisions Governing Distributions

                1.       Distribution Record Date.

                  As of the close of business on the Distribution Record Date, the various transfer registers
for each of the Classes of Claims or Interests as maintained by the Debtors, or their agents, shall be deemed
closed, (ii) there shall be no further changes in the record holders of any of such Claims or Interests, and
the Plan Proponents shall have no obligation to recognize any transfer of such Claims or Interests occurring
on or after the Distribution Record Date, and (iii) the Plan Proponents shall be entitled to recognize and
deal for all purposes hereunder only with those record holders stated on the transfer ledgers as of the close
of business on the Distribution Record Date, to the extent applicable; provided, however, that if the
Liquidating Trust Interests are transferable as set forth in Article IV.C.8 of the Plan, then the Liquidating
Trustee may set additional record dates for subsequent distributions to holders of Liquidating Trust
Interests, in accordance with the Liquidating Trust Agreement.

                2.       Method of Distribution Under the Plan.

                On the Effective Date, or as soon thereafter as is reasonably practicable, the Debtors or the
Liquidating Trustee, as applicable, shall (i) remit to holders of Allowed Administrative/Priority Claims and
Allowed Other Secured Claims (in each case except as otherwise provided herein) Cash equal to the
Allowed amount of such Claims from the Administrative/Priority Claims Reserve Account and Other

                                                     35
Secured Claims Reserve Account respectively and (ii) transfer the Liquidating Trust Assets then held by
the Debtors to the Liquidating Trust free and clear of all liens, claims, and encumbrances, but subject to
any obligations imposed by the Plan and the Liquidating Trust Agreement, on behalf of the Liquidating
Trust Beneficiaries. At the option of the Debtors or the Liquidating Trustee, as applicable, any Cash
payment to be made under the Plan, the Liquidating Trust, or the Liquidating Trust Agreement, as
applicable, may be made by check or wire transfer or as otherwise required or provided in applicable
agreements.

                 3.      Delivery of Distributions and Undeliverable or Unclaimed Distributions.

                 (a)     Delivery of Distributions in General.

                 Except as otherwise provided in the Plan or the Liquidating Trust Agreement, all
distributions to any holder of an Allowed Claim shall be made (i) at the address for each such Holder as
indicated on such Holder’s Proof of Claim, (ii) to a different address and to another party if the Debtors or
Liquidating Trustee, as applicable, are so directed in writing by a Holder of an Allowed Claim, or (iii) if no
Proof of Claim has been filed, as reflected in the Debtors’ books and records as of the date of any such
distribution.

                 (b)     Undeliverable Distributions and Unclaimed Property.

                  In the event that any distribution to any Holder is returned as undeliverable, no distribution
to such Holder shall be made unless and until the Debtors or the Liquidating Trustee, as applicable, have
determined the then-current address of such Holder, at which time such distribution shall be made to such
Holder without interest; provided, however, that 90 days after the date such undeliverable distribution was
initially made, all such unclaimed property or interests in property shall irrevocably revert to the Liquidating
Trust automatically and without need for a further order by the Bankruptcy Court (notwithstanding any
applicable federal, provincial or state escheat, abandoned, or unclaimed property laws to the contrary), and
the Claim of any Holder to such property or interest in property shall be discharged and forever barred.

                 4.      Compliance with Tax Requirements.

                 In connection with the Plan, to the extent applicable, any party issuing any instrument or
making any distribution under the Plan or Liquidating Trust Agreement shall comply with all applicable
withholding and reporting requirements imposed by any federal, state, or local taxing authority, and all
distributions under the Plan and all Plan Documents shall be subject to any such withholding or reporting
requirements. In the case of a non-Cash distribution that is subject to withholding, the distributing party
may withhold an appropriate portion of such distributed property and sell such withheld property to generate
Cash necessary to pay over the withholding tax. Notwithstanding the foregoing, each holder of an Allowed
Claim or Interest that receives a distribution under the Plan shall have responsibility for any taxes imposed
by any governmental unit, including income, withholding, and other taxes, on account of such distribution.
Notwithstanding any provision in the Plan to the contrary, the Debtors and the Liquidating Trustee, as
applicable, shall be authorized to take all actions necessary or appropriate to comply with such withholding
and reporting requirements, including withholding distributions pending receipt of information necessary
or appropriate to facilitate such distributions or establishing any other mechanisms they believe are
reasonable and appropriate.

                 5.      Time Bar to Cash Payments.

                 Checks issued by the Debtors or the Liquidating Trustee, as applicable, in respect of
Allowed Claims shall be null and void if not negotiated within 60 days after the date of issuance thereof.
Requests for re-issuance of any check shall be made to the Debtors or the Liquidating Trustee, as applicable,

                                                      36
by the holder of the Allowed Claim to whom such check originally was issued. Any Claim in respect of
such a voided check shall be made on or before 30 days after the expiration of the 60 day period following
the date of issuance of such check. Thereafter, the amount represented by such voided check shall
irrevocably revert to the Liquidating Trust, and any Claim in respect of such voided check shall be
discharged and forever barred.

                 6.      Setoffs and Recoupment.

                  The Debtors and the Liquidating Trustee, as applicable, may, but shall not be required to,
setoff against or recoup from any Claims of any nature whatsoever that the Debtors or the Liquidating Trust
may have against the Holder of any such Claim, but neither the failure to do so nor the allowance of any
Claim hereunder shall constitute a waiver or release by the Debtors or the Liquidating Trustee, as applicable,
of any such Claim it may have against the Holder of such Claim.

        H.       Procedures for Resolving Contingent, Unliquidated, and Disputed Claims

                 1.      Disputed Claims.

                On and after the Effective Date, except as otherwise provided in the Plan, all Allowed
Claims shall be paid in accordance with the terms of the Plan and shall survive the Effective Date as if the
Chapter 11 Cases had not been commenced. Nothing in this paragraph shall in any way limit the Debtors’
or Liquidating Trustee’s rights to contest the validity, amount, or enforceability of any Claim regardless of
whether a Proof of Claim is required for such Claim.

                 2.      Objections to Claims and Interests.

                 Unless a different time is set by an order of the Bankruptcy Court or otherwise established
pursuant to the Plan, all objections to Claims and Interests must be Filed by the Claim Objection Deadline;
provided, that no such objection may be Filed with respect to any Claim or Interest after a Final Order has
been entered Allowing such Claim or Interest.

                 3.      Prosecution, Compromise, and Settlement.

                 (a)     Prosecution of Disputed Claims.

                 Except as otherwise provided herein, the Liquidating Trust shall have the right to object to
all Claims on any basis. Subject to further extension by the Bankruptcy Court with or without notice, the
Liquidating Trustee may object to the allowance of all Claims on or before the Claim Objection Deadline.
From and after the Effective Date, the Liquidating Trust shall succeed to all of the rights, defenses, offsets,
and counterclaims of the Debtors, the Estates, and the Committee in respect of all Claims, and in that
capacity shall have the exclusive power to prosecute, defend, compromise, settle, and otherwise deal with
all such objections.

                 (b)     Compromise and Settlement of Claims.

                Pursuant to Bankruptcy Rule 9019(b), the Liquidating Trustee may settle any Disputed
Claims (or aggregate of Claims if held by a single creditor), without notice, a hearing or Bankruptcy Court
approval; provided that if such Disputed Claim is to be Allowed pursuant to the settlement in an amount




                                                      37
which is two hundred and fifty thousand (250,000) dollars or more, the procedures in the following
paragraph shall apply.

                 The Liquidating Trustee shall give notice to the Liquidating Trust Oversight Committee of
a settlement of any Disputed Administrative/Priority Claim, Disputed Other Secured Claim, or Class 3
Claim (or aggregate of Claims if held by a single creditor) that results in such Disputed Claim(s) being
Allowed in an amount which is two hundred and fifty thousand (250,000) dollars or more. The Liquidating
Trust Oversight Committee shall have 10 days to object to such settlement. Any such objection shall be in
writing and sent to the Liquidating Trustee and the settling party. If no written objection is received by the
Liquidating Trustee and the settling party prior to the expiration of such 10 day period, the Liquidating
Trustee and the settling party shall be authorized to enter into the proposed settlement without a hearing or
Bankruptcy Court approval. If a written objection from the Liquidating Trust Oversight Committee is timely
received, the Liquidating Trustee, the settling party and the Liquidating Trust Oversight Committee shall
use good faith efforts to consensually resolve the objection. If the objection is consensually resolved, the
Liquidating Trustee and the settling party may enter into the proposed settlement (as and to the extent
modified by the resolution of the objection) without further notice or Bankruptcy Court approval.
Alternatively, the Liquidating Trustee may seek Bankruptcy Court approval of the proposed settlement
upon expedited notice and a hearing.

                4.       No Distributions Pending Allowance.

                 If a Claim or Interest, or any portion of a Claim or Interest, is Disputed, no payment or
distribution provided hereunder shall be made on account of such Disputed Claim or Interest, unless and
until such Disputed Claim or Interest becomes an Allowed Claim or Interest.

                5.       Distributions After Allowance.

                  To the extent that a Disputed Claim ultimately becomes an Allowed Claim, distributions
(if any) shall be made to the Holder of such Allowed Claim in accordance with the provisions of the Plan.
As soon as practicable after the date that the order or judgment of the Bankruptcy Court allowing any
Disputed Claim becomes a Final Order, the Debtors or the Liquidating Trustee, as applicable, shall provide
to the Holder of such Claim the distribution (if any) to which such Holder is entitled under the Plan as of
the Effective Date, without any interest to be paid on account of such Claim.

        I.      Settlement, Release, Injunction, and Related Provisions

                1.       No Discharge of Claims.

                 In accordance with section 1141(d)(3) of the Bankruptcy Code, the Plan does not
discharge the Debtors. Section 1141(c) of the Bankruptcy Code nevertheless provides, among other
things, that the property dealt with by the Plan is free and clear of all Claims and Interests against the
Debtors. As such, no Entity holding a Claim against the Debtors may receive any payment from, or
seek recourse against, any assets that are to be distributed under the Plan other than assets required
to be distributed to that Entity under the Plan. As of the Confirmation Date, all parties are precluded
from asserting against any property to be distributed under the Plan any Claims, rights, Causes of
Action, liabilities, or Interests based upon any act, omission, transaction, or other activity that
occurred before the Effective Date except as expressly provided in the Plan or the Confirmation
Order.




                                                     38
                2.      Releases.

                (a)     Releases.

                 As of the Effective Date, for good and valuable consideration, the adequacy of which
is hereby confirmed, the Releasing Parties will be deemed to release and forever waive and discharge
the Released Parties from and against all claims, obligations, suits, judgments, damages, demands,
debts, rights, causes of action, and liabilities whether liquidated or unliquidated, fixed or contingent,
matured or unmatured, known or unknown, foreseen or unforeseen, then existing or thereafter
arising, in law, equity or otherwise that are based in whole or part on any act, omission, transaction,
event, or other occurrence taking place on or prior to the Effective Date (including prior to the
Petition Date) in any way relating to the Debtors, the Chapter 11 Cases, the Plan, the Disclosure
Statement, the purchase, sale, or rescission of the purchase or sale of any security of the Debtors, the
subject matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in
the Plan, the business or contractual arrangements between any Debtor and any Released Party,
including, without limitation, the administration of Claims and Interests prior to or in the Chapter
11 Cases, the negotiation, formulation, or preparation of the Plan, the Plan Supplement, the
Disclosure Statement, or related agreements, instruments, or other documents, or any other act,
omission, transaction, agreement, event, or other occurrence taking place before the Effective Date
and that could have been asserted by or on behalf of the Debtors or their Estates at any time on or
prior to the Effective Date against the Released Parties, except that the Debtors will not be deemed
to release, waive, or discharge the Released Parties from and against any claims, obligations, suits,
judgments, damages, demands, debts, rights, Causes of Action, or liabilities arising out of or relating
to any act or omission of a Released Party that constitutes willful misconduct or gross negligence.
Notwithstanding anything to the contrary in the foregoing, the release set forth above does not release
any post-Effective Date obligations of any party under the Plan, any document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to implement the Plan, or any
Executory Contract or Unexpired Lease assumed during the Chapter 11 Cases or under the Plan.

                Each Holder of a Claim in Class 3 shall be a Releasing Party and, as such, provides
the releases set forth in Article VIII.B.1 of the Plan, unless such Holder votes to reject the Plan or
does not vote on the Plan and timely submits a Release Opt-Out indicating such Holder’s decision to
not participate in the releases set forth in Article VIII.B.1 of the Plan. For the avoidance of doubt,
each Holder of a Claim in Class 3 that votes to accept the Plan is a Releasing Party and any Release
Opt-Out that might be submitted by any such Holder that voted to accept the Plan shall be void and
of no effect.

                (b)     Release of Liens.

                Except as otherwise provided in the Plan or in any contract, instrument, release, or
other agreement or document created pursuant to the Plan, on the Effective Date, all mortgages,
deeds of trust, Liens, pledges, or other security interests against any property of the Debtors and
their Estates shall be fully released and discharged, and all of the right, title, and interest of any
Holder of such mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the
Debtors and their successors and assigns, including the Liquidating Trust, in accordance with the
Plan.

                3.      Exculpation.

              Except as otherwise specifically provided in the Plan, each Debtor, each Estate, and
each Exculpated Party is hereby released and exculpated from any claim, obligation, Cause of Action,

                                                   39
or liability for any Exculpated Claim, except to the extent such claim, obligation, Cause of Action, or
liability arises from willful misconduct or gross negligence, but in all respects such released Entities
shall be entitled to reasonably rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan. The Debtors, the Estates, and the Exculpated Parties have, and
upon completion of the Plan shall be deemed to have, participated in good faith and in compliance
with applicable law with regard to the transactions and treatment of Claims and Interests in the
Chapter 11 Cases and in connection with the Plan Transactions, the negotiation, formulation, or
preparation of the Plan Documents or related agreements, instruments, or other documents in
connection with the Plan, and the distribution of and the solicitation of votes on the Plan and,
therefore, are not, and on account of such distributions shall not be, liable at any time for the violation
of any applicable law, rule, or regulation governing the solicitation of acceptances or rejections of the
Plan or such distributions made pursuant to the Plan. Without limiting the generality of the
foregoing, each Debtor, each Estate, and each Exculpated Party shall be entitled to and granted the
protections and benefits of section 1125(e) of the Bankruptcy Code. Notwithstanding anything to the
contrary in the foregoing, the releases and exculpations set forth above do not release any post-
Effective Date obligations of any party under the Plan or any document, instrument, or agreement
(including those set forth in the Plan Supplement) executed or deemed executed to implement the
Plan, or any Executory Contract or Unexpired Lease assumed during the Chapter 11 Cases or under
the Plan.

                4.      Injunction.

                  Except as otherwise expressly provided for in the Plan or in obligations issued
pursuant to the Plan, all Parties and Entities are permanently enjoined, on and after the Effective
Date, on account of any Claim or Interest, from taking any of the following actions against, as
applicable, any Debtor, any Estate, any Released Party, the Liquidating Trust, their respective
successors and assigns, and any of their respective assets and properties: (i) commencing or
continuing in any manner any action or other proceeding of any kind on account of or in connection
with or with respect to any such claims, Causes of Action or interests, (ii) enforcing, attaching,
collecting, or recovering by any manner or means any judgment, award, decree, or order against the
Debtors or the Released Parties on account of or in connection with or with respect to any such claims,
Causes of Action or interests, (iii) creating, perfecting, or enforcing any encumbrance of any kind
against the Debtors, the Released Parties, or their respective property or the estates of such Entities
on account of or in connection with or with respect to any such claims or interests, (iv) asserting any
right of setoff, subrogation, or recoupment of any kind against any obligation due from the Debtors
or the Released Parties or against their respective property or estates on account of or in connection
with or with respect to any such claims, Causes of Action or interests unless such Entity has timely
asserted such setoff right before Confirmation in a Proof of Claim or document Filed with the
Bankruptcy Court explicitly preserving such setoff, and notwithstanding an indication of a claim,
Cause of Action or interest or otherwise that such Entity asserts, has, or intends to preserve any right
of setoff pursuant to applicable law or otherwise, and (v) commencing or continuing in any manner
any action or other proceeding of any kind on account of or in connection with or with respect to any
such claims, Causes of Action or interests released or settled pursuant to the Plan.

                5.      Setoffs.

                Except as otherwise expressly provided for in the Plan, the Liquidating Trust or any Debtor
pursuant to the Bankruptcy Code (including section 553 of the Bankruptcy Code), applicable non-
bankruptcy law, or as may be agreed to by the Holder of a Claim, as applicable, may set off against any
Allowed Claim and the distributions to be made pursuant to the Plan on account of such Allowed Claim
(before any distribution is made on account of such Allowed Claim), any claims, rights, and Causes of

                                                    40
Action of any nature that such Debtor or the Liquidating Trust may hold against the Holder of such Allowed
Claim, to the extent such claims, rights, or Causes of Action against such Holder have not been otherwise
compromised or settled on or prior to the Effective Date (whether pursuant to the Plan or otherwise);
provided, however, that neither the failure to effect such a setoff nor the allowance of any Claim pursuant
to the Plan shall constitute a waiver or release by such Debtor or Liquidating Trust of any such claims,
rights, and Causes of Action that such Debtor or Liquidating Trust may possess against such Holder.

                 6.      Recoupment.

                 In no event shall any Holder of a Claim be entitled to recoup any Claim against any claim,
right, or Cause of Action of the Debtors or the Liquidating Trust, as applicable, unless such Holder actually
has performed such recoupment and provided notice thereof in writing to the Debtors or the Liquidating
Trustee on or before the Confirmation Date.

                 7.      Subordination Rights.

                 The classification and treatment of all Claims and Interests under the Plan shall conform
to and with the respective contractual, legal, and equitable subordination rights of such Claims and Interests,
and, subject to the provisions of Article III.H. of the Plan, any such subordination rights shall be settled,
compromised, and released pursuant to the Plan.

        J.       Effect of Confirmation of the Plan

                  Upon entry of the Confirmation Order, the Bankruptcy Court shall be deemed to have made
and issued pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy
Rule 9014, the Confirmation Order Findings of Fact and Conclusions of Law. Upon entry of the
Confirmation Order, the Confirmation Order Findings of Fact and Conclusions of Law shall constitute
findings of fact even if they are stated as conclusions of law, and any and all conclusions of law in the Plan
shall constitute conclusions of law even if they are stated as findings of fact.

        K.       Conditions Precedent to Consummation of the Plan

                 1.      Conditions Precedent to the Confirmation Date.

                 It shall be a condition to the Confirmation Date that the following conditions shall have
been satisfied or waived pursuant to the provisions of Article X.C of the Plan:

                (a)     The Disclosure Statement Order shall have been entered by the Bankruptcy Court
in form and substance jointly acceptable to the Plan Proponents;

               (b)     All Plan Documents are in form and substance jointly acceptable to the Plan
Proponents and have been filed with the Bankruptcy Court; and

                (c)    The Bankruptcy Court shall have entered the Confirmation Order in form and
substance jointly acceptable to the Plan Proponents which, among other things, approves the Plan
Documents.




                                                      41
                2.       Conditions Precedent to the Effective Date.

                 It shall be a condition to the Effective Date that the following conditions shall have been
satisfied or waived pursuant to the provisions of Article X.C of the Plan:

                 (a)     The Confirmation Order shall have been entered by the Bankruptcy Court in form
and substance jointly acceptable to the Plan Proponents, in full force and effect, and not be subject to any
stay or injunction, and shall have become a Final Order;

                 (b)     All actions, documents, Certificates, and agreements necessary or appropriate to
implement the Plan shall have been effected or executed or deemed executed and delivered, as the case may
be, to the required parties and, to the extent required, Filed with the applicable Governmental Units in
accordance with applicable laws;

                (c)     All authorizations, consents, regulatory approvals, rulings, or documents that are
necessary or appropriate to implement and effectuate the Plan shall have been received; and

               (d)    The Administrative/Priority Claims Reserve Account and the Other Secured
Claims Reserve Account have each been funded as required pursuant to the Plan.

                3.       Waiver of Conditions.

                The conditions set forth in Article X.A. and X.B of the Plan may be waived only by joint
written consent of the Plan Proponents. Such waiver may be effectuated without notice to or entry of an
order of the Bankruptcy Court and without notice to any other parties in interest.

                4.       Effect of Failure of Conditions.

                If Consummation does not occur on or prior to September 30, 2019 (or such date which
may be jointly extended further by the Plan Proponents), the Plan shall be null and void in all respects and
nothing contained in the Plan, the Disclosure Statement shall (i) constitute a waiver or release of any claims
by the Debtors, Holders of Claims, or Holders of Interests or any Causes of Action, (ii) prejudice in any
manner the rights of the Debtors, the Committee, or any other Entity, or (iii) constitute an admission,
acknowledgment, offer, or undertaking by the Debtors, the Committee, or any other Entity in any respect,
including with respect to substantive consolidation and similar arguments.

        L.      Modification, Revocation, Or Withdrawal of the Plan

                1.       Modification and Amendments.

                  Except as otherwise provided in the Plan, the Plan Proponents jointly reserve the right to
modify the Plan and any Plan Document (including, without limitation, any Plan Supplement document)
and seek Confirmation consistent with the Bankruptcy Code. Such modification may be material or
immaterial, and may include material modifications to the economic terms of the Plan. Further, subject to
certain restrictions and requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy Rule
3019 and those restrictions on modifications set forth in the Plan, the Plan Proponents jointly expressly
reserve the right to exercise reasonable discretion to revoke or withdraw, or to alter, amend, or modify the
Plan with respect to any Debtor, one or more times, after Confirmation, and, to the extent necessary or
appropriate, may initiate proceedings in the Bankruptcy Court to so alter, amend, or modify the Plan, or
remedy any defect or omission, or reconcile any inconsistencies in the Plan, the Plan Documents, the
Disclosure Statement, or the Confirmation Order, in such matters as may be necessary or appropriate to
carry out the purposes and intent of the Plan. Any such revocation, withdrawal, alteration, amendment,

                                                     42
modification, or supplement contemplated by this paragraph shall be in form and substance jointly
acceptable to the Plan Proponents. Additionally, any such modification or supplement shall be considered
a modification of the Plan and shall be made in accordance with Article XI of the Plan.

                 2.      Effect of Confirmation on Modifications.

                 Entry of a Confirmation Order shall mean that all modifications or amendments to the Plan
since the solicitation thereof made in accordance with Article XI of the Plan are approved pursuant to
section 1127(a) of the Bankruptcy Code and do not require additional disclosure or resolicitation under
Bankruptcy Rule 3019.

                 3.      Revocation or Withdrawal of Plan.

                  The Plan Proponents reserve the right to jointly revoke or withdraw the Plan prior to the
Confirmation Date and to file subsequent plans of liquidation or reorganization. If the Plan Proponents
jointly revoke or withdraw the Plan, or if Confirmation or Consummation does not occur, then: (i) the Plan
shall be null and void in all respects, (ii) any settlement or compromise embodied in the Plan, assumption,
assumption and assignment, or rejection of Executory Contracts or Unexpired Leases effected under the
Plan, and any document or agreement executed or deemed executed pursuant to the Plan, shall be deemed
null and void, and (iii) nothing contained in the Plan shall: (i) constitute a waiver or release of any Claims,
Interests or Causes of Action, (ii) prejudice in any manner the rights of such Debtor or any other Entity, or
(iii) constitute an admission, acknowledgement, offer, or undertaking of any sort by such Debtor or any
other Entity, including with respect to substantive consolidation and similar arguments.

        M.       Retention Of Jurisdiction

                 Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, on and after the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over all
matters arising out of, or related to, the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142
of the Bankruptcy Code to the extent provided under applicable law, including jurisdiction to:

                (a)      Allow, Disallow, determine, liquidate, classify, estimate, or establish the priority,
Secured or unsecured status, or amount of any Claim or Interest, including the resolution of any request for
payment of any Administrative/Priority Claim and the resolution of any and all objections to the Secured
or unsecured status, priority, amount, or allowance of Claims or Interests;

                (b)      decide and resolve all matters related to the granting and denying, in whole or in
part, any applications for allowance of compensation or reimbursement of expenses to Professionals
authorized pursuant to the Bankruptcy Code or the Plan;

                  (c)     resolve any matters related to: (i) the assumption, assumption and assignment, or
rejection of any Executory Contract or Unexpired Lease to which a Debtor is party or with respect to which
a Debtor may be liable and to hear, determine, and, if necessary, liquidate, any Claims arising therefrom,
including cure amount pursuant to section 365 of the Bankruptcy Code, (ii) any potential contractual
obligation under any Executory Contract or Unexpired Lease that is assumed or assumed and assigned, and
(iii) any dispute regarding whether a contract or lease is or was executory or expired;

               (d)     ensure that distributions to Holders of Allowed Claims and Allowed Interests are
accomplished pursuant to the provisions of the Plan and the Liquidating Trust Agreement;




                                                      43
               (e)      enter and implement such orders as may be necessary or appropriate to execute,
implement, or consummate the provisions of the Plan and all contracts, instruments, releases, indentures,
and other agreements or documents created in connection with the Plan or the Disclosure Statement;

               (f)      issue injunctions, enter and implement other orders, or take such other actions as
may be necessary to restrain interference by any Entity with Consummation or enforcement of the Plan;

                (g)    determine any other matters that may arise in connection with or relate to the Plan,
the Disclosure Statement, the Confirmation Order, or any contract, instrument, release, indenture, or other
agreement or document created in connection with the Plan or the Disclosure Statement;

                 (h)      enter an order or Final Decree concluding or closing the Chapter 11 Cases;

                (i)     consider any modifications of the Plan, to cure any defect or omission, or to
reconcile any inconsistency in any Bankruptcy Court order, including the Confirmation Order;

                 (j)     determine requests for the payment of Claims and Interests entitled to priority
pursuant to section 507 of the Bankruptcy Code;

               (k)     hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan or the Confirmation Order, including disputes arising under
agreements, documents, or instruments executed or deemed executed in connection with the Plan;

                  (l)      hear and determine all disputes involving the existence, nature, scope, or
enforcement of any exculpations, discharges, injunctions and releases granted in the Plan, including under
Article VIII of the Plan, regardless of whether such termination occurred prior to or after the Effective Date;

                 (m)      enforce all orders previously entered by the Bankruptcy Court; and

                 (n)      hear any other matter not inconsistent with the Bankruptcy Code.

        N.       Miscellaneous Provisions

                 1.       Immediate Binding Effect.

                  Subject to Article X.B of the Plan and notwithstanding Bankruptcy Rules 3020(e), 6004(h),
or 7062 or otherwise, as of the Effective Date, the terms of the Plan and the Plan Supplement shall be
immediately effective and enforceable and deemed binding upon the Plan Proponents, the Liquidating
Trustee, and any and all Holders of Claims or Interests (irrespective of whether the Holders of such Claims
or Interests, as applicable, have, or are deemed to have, accepted the Plan), all Entities that are parties to or
are subject to the settlements, compromises, releases, discharges, and injunctions described in the Plan,
each Entity acquiring property under the Plan, and any and all non-Debtor parties to Executory Contracts
and Unexpired Leases with the Debtors.

                 2.       Dissolution of Committee.

                 On the Effective Date, the Committee shall dissolve; provided, however, that, following
the Effective Date, the Committee shall continue to have standing and a right to be heard with respect to
(i) Claims and/or applications for compensation by professionals and requests for allowance of
Administrative Expenses for substantial contribution pursuant to section 503(b)(3)(D) of the Bankruptcy
Code, (ii) any appeals of the Confirmation Order that remain pending as of the Effective Date to which the
Committee is a party, and (iii) responding to creditor inquiries for 180 days following the Effective Date.

                                                       44
                 3.       Additional Documents.

                 On or before the Effective Date, the Plan Proponents may jointly file with the Bankruptcy
Court such agreements and other documents, which agreements and other documents shall be in form and
substance jointly acceptable to the Plan Proponents, as may be necessary to effectuate and further evidence
the terms and conditions of the Plan. The Debtors or the Liquidating Trust, as applicable, and all Holders
of Claims receiving distributions pursuant to the Plan and all other parties in interest shall, from time to
time, prepare, execute, and deliver any agreements or documents and take any other actions as may be
necessary or advisable to effectuate the provisions and intent of the Plan.

                 4.       Payment of Statutory Fees.

                 All fees payable pursuant to section 1930(a) of the Judicial Code, as determined by the
Bankruptcy Court at a hearing pursuant to section 1128 of the Bankruptcy Code, shall be paid by each of
the Debtors or the Liquidating Trustee on behalf of each of the Debtors, on the Effective Date, and following
the Effective Date, the Debtors, or the Liquidating Trustee on behalf of each of the Debtors, shall pay such
fees as they are assessed and come due for each quarter (including any fraction thereof) until the Chapter
11 Cases are converted, dismissed, or closed, whichever occurs first.

                 5.       Reservation of Rights.

        Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the Bankruptcy
Court shall enter the Confirmation Order. None of the Filing of the Plan, any statement or provision
contained in the Plan, or the taking of any action by any Plan Proponent with respect to the Plan, the
Disclosure Statement, or the Plan Documents shall be or shall be deemed to be an admission or waiver of
any rights of any of the Plan Proponents with respect to the Holders of Claims or Interests prior to the
Effective Date.

                 6.       Successors and Assigns.

         The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding
on, and shall inure to the benefit of any heir, executor, administrator, successor or assign, affiliate, officer,
director, agent, representative, attorney, beneficiaries, or guardian, if any, of each Entity.

                 7.       Disallowed Claims.

    No distribution shall be made under the Plan on account of or in relation to Disallowed Claims.

                 8.       Notices.

        All notices, requests, and demands to or upon the Plan Proponents to be effective shall be in writing
(including by facsimile transmission) and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when actually delivered or, in the case of notice by facsimile transmission,
when received and telephonically confirmed, addressed as follows:

if to the Debtors, to:

                 c/o Brookstone
                 One Innovation Way
                 Merrimack, NH 03054
                 Attn: Stephen Gould and Greg Tribou
                 Email: SGould@brookstone.com; GTribou@brookstone.com

                                                       45
                with copies to:

                GIBSON, DUNN & CRUTCHER LLP
                Matthew J. Williams
                Matthew K. Kelsey
                Keith R. Martorana
                Jason Zachary Goldstein
                200 Park Avenue
                New York, New York 10166
                Tel:   (212) 351-4000
                Fax: (212) 351-4035
                Email: mjwilliams@gibsondunn.com
                       mkelsey@gibsondunn.com
                       kmartorana@gibsondunn.com
                       jgoldstein@gibsondunn.com

if to the Committee, to:

                COOLEY LLP
                Seth Van Aalten
                Cathy Hershcopf
                Robert Winning
                1114 Avenue of the Americas
                New York, New York 10036
                Tel:   (212) 479-6000
                Fax: (212) 479-6275
                Email: svanaalten@cooley.com
                       chershcopf@cooley.com
                       rwinning@cooley.com

                 After the Effective Date, the Debtors and the Liquidating Trustee, as applicable, shall have
authority to send a notice to Entities providing that, in order to continue to receive documents pursuant to
Bankruptcy Rule 2002, such Entity must file a renewed request to receive documents pursuant to
Bankruptcy Rule 2002. After the Effective Date, the Debtors and the Liquidating Trustee, as applicable,
are authorized to limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those
Entities who have Filed such renewed requests.

               9.          Automatic Closure of Certain Chapter 11 Cases; Final Decree for Remaining
Chapter 11 Case.

                  Upon the date that is thirty 30 days after the Effective Date, without the need to obtain
further approval from the Bankruptcy Court, the Chapter 11 Cases (collectively, the “Closed Chapter 11
Cases”) of all of the Debtors (collectively, the “Closed Case Debtors”) except for Brookstone Parent shall
be deemed closed as of the date that is 30 days after the Effective Date without prejudice to the rights of
any party in interest to seek to reopen the Closed Chapter 11 Cases, and (i) all motions, contested matters,
adversary proceedings and other matters with respect to the Closed Chapter 11 Cases and the Closed Case
Debtors shall be administered in the Chapter 11 Case of Brookstone Parent without prejudice to the rights
of any party in interest, (ii) the caption of the Remaining Chapter 11 Case shall be amended as necessary
to reflect the closure of the Closed Chapter 11 Cases, and (iii) a docket entry shall be made by the Clerk of


                                                     46
the Bankruptcy Court in each of the Closed Chapter 11 Cases that reflects the closure of those cases pursuant
hereto. Upon the Liquidating Trustee’s determination that all Claims have been Allowed, Disallowed,
expunged, or withdrawn, and that all Causes of Action held by the Liquidating Trust have either been finally
resolved or abandoned, the Liquidating Trustee shall move for the entry of a Final Decree for the Remaining
Chapter 11 Case pursuant to section 350 of the Bankruptcy Code. On entry of the Final Decree, the members
of the Liquidating Trust Oversight Committee, the Liquidating Trustee, and the Liquidating Trust’s
professionals and agents shall be deemed discharged pursuant to the Liquidating Trust Agreement and the
Liquidating Trust shall be dissolved.

                 If at any time the Liquidating Trustee determines that the expense of administering the
Liquidating Trust so as to make a final distribution to the Liquidating Trust Beneficiaries is likely to exceed
the value of the Liquidating Trust Assets remaining in the Liquidating Trust, the Liquidating Trustee shall
apply to the Bankruptcy Court for authority to (i) distribute to each Liquidating Trust Beneficiary its Pro
Rata share of Cash remaining in the Liquidating Trust Administrative Fund (after reserving for
administrative cost associated therewith) and (ii) close the Chapter 11 Case of Brookstone Parent in
accordance with the Bankruptcy Code and Bankruptcy Rules. Notice of such application shall be given
electronically, to the extent practicable, to those parties who have filed requests for notices and whose
electronic addresses remain current and operating.

                 10.     Term of Injunctions or Stays.

                  Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays
in effect in the Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of
the Bankruptcy Court, and extant on the Confirmation Date (excluding any injunctions or stays contained
in the Plan or the Confirmation Order) shall remain in full force and effect until the Effective Date. All
injunctions or stays contained in the Plan or the Confirmation Order shall remain in full force and effect in
accordance with their terms.

                 11.     Entire Agreement.

                Except as otherwise indicated, the Plan and the Plan Supplement supersede all previous
and contemporaneous negotiations, promises, covenants, agreements, understandings, and representations
on such subjects, all of which have become merged and integrated into the Plan and Plan Supplement.

                 12.     Exhibits.

                 All exhibits and documents included in the Plan Supplement are incorporated into and are
a part of the Plan as if set forth in full in the Plan. After the exhibits and documents are Filed, copies of
such exhibits and documents shall be available upon written request to the Debtors’ or Committees’ counsel
at the address above or by downloading such exhibits and documents from the Claims and Balloting Agent
website at http://omnimgt.com/BKST or the Bankruptcy Court’s website at http://www.deb.uscourts.gov/.
To the extent any exhibit or document is inconsistent with the terms of the Plan, unless otherwise ordered
by the Bankruptcy Court, the non-exhibit or non-document portion of the Plan shall control.

                 13.     Nonseverability of Plan Provisions.

                 If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court
to be invalid, void, or unenforceable, the Bankruptcy Court shall have the power to alter and interpret such
term or provision to make it valid or enforceable to the maximum extent practicable, consistent with the
original purpose of the term or provision held to be invalid, void, or unenforceable, and such term or
provision shall then be applicable as altered or interpreted. To the extent that one of the individual Debtor’s
chapter 11 plans is found to be unconfirmable, the Plan Proponents may jointly sever such Debtor from the

                                                      47
Plan and seek confirmation of the Plan. Notwithstanding any such holding, alteration, interpretation or
severance, the remainder of the terms and provisions of the Plan will remain in full force and effect and
will in no way be affected, impaired, or invalidated by such holding, alteration, interpretation or severance.
The Confirmation Order shall constitute a judicial determination and shall provide that each term and
provision of the Plan, as it may have been altered or interpreted in accordance with the foregoing, is:
(i) valid and enforceable pursuant to its terms, (ii) integral to the Plan and may not be deleted or modified
without the Plan Proponents’ joint consent, and (iii) nonseverable and mutually dependent.

                 14.     Votes Solicited in Good Faith.
        Upon entry of the Confirmation Order, the Plan Proponents will be deemed to have solicited votes
on the Plan in good faith and in compliance with the Bankruptcy Code, and pursuant to section 1125(e) of
the Bankruptcy Code, the Plan Proponents and each of their respective Affiliates, agents, representatives,
members, principals, shareholders, officers, directors, managers, employees, advisors, and attorneys will
be deemed to have participated in good faith and in compliance with the Bankruptcy Code in the offer,
issuance, sale, and purchase of Securities offered and sold under the Plan and any previous plan, and,
therefore, neither any of such parties or individuals or the Liquidating Trustee or Liquidating Trust
Oversight Committee will have any liability for the violation of any applicable law, rule, or regulation
governing the solicitation of votes on the Plan or the offer, issuance, sale, or purchase of the Securities
offered and sold under the Plan and any previous plan.

                15.      Waiver or Estoppel.

                  Each Holder of a Claim or an Interest shall be deemed to have waived any right to assert
any argument, including the right to argue that its Claim or Interest should be Allowed in a certain amount,
in a certain priority, Secured or not subordinated by virtue of an agreement made with the Debtors, the Plan
Proponents or their respective counsel, or any other Entity, if such agreement was not disclosed in the Plan,
the Disclosure Statement, or papers Filed with the Bankruptcy Court prior to the Confirmation Date.

                16.      Conflicts.

                Except as set forth in the Plan, to the extent that any provision of the Disclosure Statement,
the Plan Supplement (other than the Liquidating Trust Agreement), or any other order (other than the
Confirmation Order) referenced in the Plan (or any exhibits, schedules, appendices, supplements, or
amendments to any of the foregoing), conflict with or are in any way inconsistent with any provision of the
Plan, the Plan shall govern and control. In the event of a conflict between the terms of the Plan, the
Disclosure Statement, the Plan Supplement and, in each case, all documents, attachments, and exhibits
thereto, on the one hand, and the terms of the Confirmation Order, on the other hand, the terms of the
Confirmation Order shall control.

                17.      No Stay of Confirmation Order.

                The Plan Proponents will request that the Bankruptcy Court waive any stay of enforcement
of the Confirmation Order otherwise applicable, including, without limitation, pursuant to Bankruptcy
Rules 3020(e), 6004(h) and 7062.

IV.     ALTERNATIVES TO THE PLAN

       The Plan reflects discussions and negotiations held between the Debtors and the Committee. The
Debtors and the Committee have determined that the Plan is the most practical means of providing
maximum recoveries to creditors. Alternatives to the Plan which have been considered and evaluated by
the Debtors and the Committee during the course of the Chapter 11 Cases include (i) liquidation of the


                                                     48
Debtors’ assets under chapter 7 of the Bankruptcy Code and (ii) an alternative chapter 11 plan. The Debtors’
and the Committee’s thorough consideration of these alternatives to the Plan has led them to conclude that
the Plan, in comparison, provides a greater recovery to creditors on a more expeditious timetable and in a
manner which minimizes inherent risks than any other course of action available to the Debtors.

        A.      Liquidation Under Chapter 7 of the Bankruptcy Code

         If the Plan or any other chapter 11 plan for the Debtors cannot be confirmed under section 1129(a)
of the Bankruptcy Code, the Chapter 11 Cases may be converted to cases under chapter 7 of the Bankruptcy
Code, in which event a trustee would be elected or appointed to liquidate any remaining assets of the
Debtors for distribution to creditors pursuant to chapter 7 of the Bankruptcy Code. A chapter 7 trustee, who
would lack the Debtors’ knowledge of their affairs, would be required to invest substantial time and
resources to investigate the facts underlying the multitude of Claims filed against the Debtors’ estates. If a
trustee is appointed and the remaining assets of the Debtors are liquidated under chapter 7 of the Bankruptcy
Code, all creditors holding Allowed Administrative Claims, Allowed Priority Tax Claims, and Allowed
Other Priority Claims may receive distributions of a lesser value on account of their Allowed Claims and
likely would have to wait a longer period of time to receive such distributions than they would under the
Plan. A liquidation under chapter 7 likely would result in smaller distributions made to creditors than that
provided for in the Plan because of (i) additional administrative expenses involved in the appointment of a
chapter 7 trustee and (ii) additional expenses and Claims, some of which would be entitled to priority, which
would be generated during the chapter 7 liquidation. A liquidation analysis is attached as Exhibit C hereto.

        B.      Alternative Chapter 11 Plan

         If the Plan is not confirmed, the Debtors or any other party in interest (if the Debtors’ exclusive
period in which to file a chapter 11 plan has expired) could attempt to formulate an alternative chapter 11
plan which might provide for the liquidation of the Debtors’ assets and the treatment of Claims other than
as provided in the Plan. Because the Debtors do not have any ongoing operations, the Debtors and the
Committee believe that any alternative chapter 11 plan will necessarily be substantially similar to the Plan.
Accordingly, the Debtors and the Committee do not believe that a realistic alternative chapter 11 plan is
likely or in the best interests of creditors.

        C.      Certain Risk Factors

                 1.       The Debtors May Not Be Able to Obtain Confirmation of the Plan. With regard to
any proposed plan, the Debtors may not receive the requisite acceptances to confirm a plan. In the event
that votes with respect to Claims in the Class entitled to vote are received in number and amount sufficient
to enable the Bankruptcy Court to confirm the Plan, the Plan Proponents intend to seek Confirmation of the
Plan by the Bankruptcy Court. If the requisite acceptances are not received, the Plan Proponents may not
be able to obtain Confirmation of the Plan. Even if the requisite acceptances of a proposed plan are received,
the Bankruptcy Court might not confirm the Plan as proposed if the Bankruptcy Court finds that any of the
statutory requirements for confirmation under section 1129 of the Bankruptcy Code have not been met. If
the Plan is not confirmed by the Bankruptcy Court, there can be no assurance that any alternative plan of
liquidation would be on terms as favorable to Holders of Claims as the terms of the Plan. In addition, there
can be no assurance that the Plan Proponents will be able to successfully develop, prosecute, confirm and
consummate an alternative plan that is acceptable to the Bankruptcy Court and the Debtors’ creditors. In
the event that the Plan is not confirmed or the Chapter 11 Cases are converted to cases under chapter 7 of
the Bankruptcy Code, the Debtors and the Committee believe that such action or inaction, as the case may
be, will cause the Debtors to incur substantial expenses and otherwise serve only to prolong unnecessarily
the Chapter 11 Cases and negatively affect creditors’ recoveries on their Claims.


                                                     49
                 2.       The Conditions Precedent to the Effective Date of the Plan May Not Occur. As
more fully set forth in the Plan, the Effective Date is subject to a number of conditions precedent. If such
conditions precedent are not met or waived, the Effective Date will not occur.

                 3.       General Unsecured Creditors May Recover Less Than Projected. The Cash
available for Distributions to Holders of Allowed General Unsecured Claims may be reduced by, among
other things, the prior payment of (i) the Liquidating Trust expenses, (ii) any other wind-down fees, costs,
and expenses of the Debtors, and (iii) Claims required to be paid pursuant to the Plan with priority over
General Unsecured Claims.

                4.       The Allowed Amount of Claims May Differ From Current Estimates. There can
be no assurance that the Debtors’ estimated Claim amounts are correct, and the actual amount of Allowed
Claims may differ from the estimates. The estimated amounts are subject to certain risks, uncertainties, and
assumptions. Should one or more of these risks or uncertainties materialize, or should underlying
assumptions prove incorrect, the actual amount of Allowed Claims may vary from the Debtors’ estimates.
Furthermore, a number of additional Claims may be filed, including on account of rejection damages for
executory contracts and unexpired leases rejected pursuant to the Plan. Any such claims may result in a
greater amount of General Unsecured Claims than the Debtors’ estimates. For example, Eight Dragons
Investment Limited has filed a Proof of Claim (No. 296) in the amount of approximately $163 million. The
Debtors strongly dispute this alleged Claim.

V.      CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

        A.       General

        The following discussion summarizes certain material United States federal income tax
consequences of the implementation of the Plan to the Debtors and to certain Holders of Allowed Claims.
This summary does not address the federal income tax consequences to Holders of Claims who are deemed
to have rejected the Plan in accordance with the provisions of Section 1126(g) of the Bankruptcy Code, or
Holders whose Claims are entitled to payment in full in Cash.

         This summary is based on the Internal Revenue Code (“IRC”), existing and proposed Treasury
Regulations, judicial decisions, and published administrative rules and pronouncements of the IRS as in
effect on the date hereof, all of which are subject to change, possibly on a retroactive basis. Any such change
could significantly affect the federal income tax consequences described below.

         The Debtors have not requested an opinion of counsel or a ruling from the IRS with respect to any
of the tax aspects of the Plan. This summary does not address state, local or foreign income or other tax
consequences of the Plan. Creditors who are non-U.S. Holders should consult their own tax advisors with
respect to the tax consequences of the Plan applicable to them.

        The following discussion generally assumes that the Plan will be treated as a plan of liquidation of
the Debtors for U.S. federal income tax purposes, and that all Distributions to Holders of Claims will be
taxed accordingly.

     ACCORDINGLY, THE FOLLOWING SUMMARY IS FOR INFORMATIONAL PURPOSES
ONLY AND IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING OR FOR ADVICE BASED
UPON THE PARTICULAR CIRCUMSTANCES PERTAINING TO A HOLDER OF A CLAIM. EACH
HOLDER OF A CLAIM OR EQUITY INTEREST IS URGED TO CONSULT ITS OWN TAX




                                                      50
ADVISORS FOR THE FEDERAL, STATE, LOCAL AND FOREIGN INCOME AND OTHER TAX
CONSEQUENCES APPLICABLE TO IT UNDER THE PLAN.

        B.       Consequences to the Debtors

                 1.       Cancellation of Debt. The Debtors may realize cancellation of debt (“COD”)
income by reason of the discharge of the Debtors’ indebtedness. COD is the amount by which the adjusted
issue price of indebtedness discharged exceeds the sum of the amount of Cash, the issue price of any debt
instrument and the fair market value of any other property given in exchange therefor, subject to certain
statutory or judicial exceptions that can apply to limit the amount of COD (such as where the payment of
the canceled debt would have given rise to a tax deduction). Because the Debtors anticipate utilizing a tax
provision applicable to COD income realized in connection with the discharge of indebtedness in a chapter
11 case, the Debtors do not expect to incur COD income as a result of the implementation of the Plan.

                 2.       Transfer of Assets to Liquidating Trust. The Debtors’ transfer of assets to the
Liquidating Trust may result in the recognition of gain or loss by the Debtors, depending in part on the
value of such assets on the date of such transfer to the Liquidating Trust relative to the Debtors’ adjusted
tax basis in such assets.

        C.       Consequences to Holders of Claims and Interests

                1.       Realization and Recognition of Gain or Loss, In General. The federal income tax
consequences of the implementation of the Plan to a Holder of a Claim or Interest will depend, among other
things, upon the origin of the Holder’s Claim or Interest, when the Holder receives payment in respect of
such Claim or Interest, whether the Holder reports income using the accrual or cash method of tax
accounting, whether the Holder acquired its Claim or Interest at a discount, whether the Holder has taken a
bad debt deduction or worthless security deduction with respect to such Claim or Interest, and whether (as
intended and herein assumed) the Plan is treated as a plan of liquidation for federal income tax purposes. A
Holder of an Interest should consult its tax advisor regarding the timing and amount of any potential
worthless stock loss.

                 Generally, a Holder of an Allowed Claim will realize gain or loss on the exchange under
the Plan of its Allowed Claim for Cash or other property (including any Liquidating Trust Interests), in an
amount equal to the difference between (i) the sum of the amount of any Cash and the fair market value on
the date of the exchange of any other property received by the Holder, including, as discussed below, any
beneficial interests in a Liquidating Trust (other than any consideration attributable to a Claim for accrued
but unpaid interest) and (ii) the adjusted tax basis of the Allowed Claim exchanged therefor (other than
basis attributable to accrued but unpaid interest previously included in the Holder’s taxable income).

                 When gain or loss is recognized as discussed below, such gain or loss may be long-term
capital gain or loss if the Claim or Interest disposed of is a capital asset in the hands of the Holder and the
Holder’s holding period in the Claim or Interest exceeds one year. Each Holder of an Allowed Claim or
Interest should consult its own tax advisor to determine whether gain or loss recognized by such Holder
will be long-term capital gain or loss and the specific tax effect thereof on such Holder.

                 As discussed below, each Holder of an Allowed Claim that receives a beneficial interest in
the Liquidating Trust will be treated for U.S. federal income tax purposes as directly receiving, and as a
direct owner of, its respective share of the Liquidating Trust Assets (consistent with its economic rights in
the trust). Pursuant to the Plan, the Liquidating Trustee will in good faith value the assets transferred to the



                                                      51
Liquidating Trust, and all parties to the Liquidating Trust (including Holders of Claims receiving
Liquidating Trust Interests) must consistently use such valuation for all U.S. federal income tax purposes.

                 A Holder’s share of any proceeds received by a Liquidating Trust upon the sale or other
disposition of the assets of the Liquidating Trust should not be included, for federal income tax purposes,
in the Holder’s amount realized in respect of its Allowed Claim but should be separately treated as amounts
realized in respect of such Holder's ownership interest in the underlying assets of the Liquidating Trust.

                A Holder’s tax basis in its respective share of the Liquidating Trust Assets will equal the
fair market value of such interest, and the Holder’s holding period generally will begin the day following
the establishment of a Liquidating Trust.

                 2.       Allocation of Consideration to Interest. In general, to the extent any amount
received (whether stock, Cash, or other property) by a Holder of a debt instrument is received in satisfaction
of accrued interest during its holding period, such amount will be taxable to the Holder as interest income
(if not previously included in the Holder’s gross income under the Holder’s normal method of accounting).
Conversely, a Holder generally recognizes a deductible loss to the extent any accrued interest claimed was
previously included in its gross income and is not paid in full. Each Holder of an Allowed Claim is urged
to consult its own tax advisor regarding the allocation of consideration and the taxation or deductibility of
unpaid interest for tax purposes.

        D.       Tax Treatment of a Liquidating Trust and Holders of Beneficial Interests

                   1.       Classification of the Liquidating Trust. The Liquidating Trust (other than the
Disputed Claims Reserve, which is intended to qualify as a “disputed ownership fund” within the meaning
of Treasury Regulation section 1.468B-9) is intended to qualify as a “liquidating trust” for U.S. federal
income tax purposes. In general, a liquidating trust is not a separate taxable entity, but rather is treated for
U.S. federal income tax purposes as a “grantor trust” (i.e., all income and loss is taxed directly to the
Liquidating Trust Beneficiaries). However, merely establishing a trust as a liquidating trust does not ensure
that it will be treated as a grantor trust for U.S. federal income tax purposes. The IRS, in Revenue Procedure
94-45, 1994-2 C.B. 684, set forth the general criteria for obtaining an IRS ruling as to the grantor trust status
of a liquidating trust under a chapter 11 plan. Any Liquidating Trust will be structured to comply with such
general criteria. Pursuant to the Plan, and in conformity with Revenue Procedure 94-45, all parties
(including, without limitation, the Debtors, the Liquidating Trustee, Holders of Allowed Claims, and the
Liquidating Trust Beneficiaries) will be required to treat, for U.S. federal income tax purposes, the
Liquidating Trust (other than the Disputed Claims Reserve) as a grantor trust of which the Liquidating Trust
Beneficiaries are the owners and grantors. The following discussion assumes that any Liquidating Trust
will be so respected for U.S. federal income tax purposes. However, no opinion of counsel has been
requested, and the Debtors or Liquidating Trustee may or may not obtain a ruling from the IRS, concerning
the tax status of the Liquidating Trust as a grantor trust. Accordingly, there can be no assurance that the
IRS would not take a contrary position. If the IRS were to challenge successfully the classification of a
Liquidating Trust, the U.S. federal income tax consequences to the Liquidating Trust, the Liquidating Trust
Beneficiaries and the Debtors could vary from those discussed herein (including the potential for an entity-
level tax on income of the Liquidating Trust).

                2.      General Tax Reporting by the Liquidating Trust and Beneficiaries. For all U.S.
federal income tax purposes, all parties (including, without limitation, the Debtors, the Liquidating Trustee,
Holders of Allowed Claims, and the Liquidating Trust Beneficiaries) must treat the transfer of the
Liquidating Trust Assets to the Liquidating Trust in accordance with the terms of the Plan. Pursuant to the
Plan, the Liquidating Trust Assets (other than the Disputed Claims Reserve) are treated, for U.S. federal
income tax purposes, as having been transferred, subject to any obligations relating to those Assets, directly

                                                       52
to the Holders of the respective Claims receiving Liquidating Trust Interests (with each Holder receiving
an undivided interest in such assets in accordance with their economic interests in such assets), followed
by the transfer by the Holders of such assets to the Liquidating Trust in exchange for the Liquidating Trust
Interests. Accordingly, all parties must treat the Liquidating Trust (other than the Disputed Claims Reserve)
as a grantor trust of which the Holders of Liquidating Trust Interests are the owners and grantors, and treat
the Liquidating Trust Beneficiaries as the direct owners of an undivided interest in the Liquidating Trust
Assets, consistent with their economic interests therein, for all U.S. federal income tax purposes.

                 Allocations of taxable income of the Liquidating Trust among the Liquidating Trust
Beneficiaries shall be determined by reference to the manner in which an amount of Cash equal to such
taxable income would be distributed (were such Cash permitted to be distributed at such time) if,
immediately prior to such deemed Distribution, the Liquidating Trust had distributed all its assets (valued
at their tax book value, and other than assets allocable to Disputed Claims) to the Liquidating Trust
Beneficiaries, adjusted for prior taxable income and loss and taking into account all prior and concurrent
Distributions from the Liquidating Trust. Similarly, taxable loss of the Liquidating Trust shall be allocated
by reference to the manner in which an economic loss would be borne immediately after a liquidating
Distribution of the remaining Liquidating Trust Assets. The tax book value of the Liquidating Trust Assets
for this purpose shall equal their fair market value on the date of the transfer of the Liquidating Trust Assets
to the Liquidating Trust, adjusted in accordance with tax accounting principles prescribed by the IRC,
applicable Treasury Regulations, and other applicable administrative and judicial authorities and
pronouncements.

                 As soon as reasonably practicable after the transfer of the Liquidating Trust Assets to the
Liquidating Trust, the Liquidating Trustee shall make a good faith valuation of the Liquidating Trust Assets.
All parties to the Liquidating Trust (including, without limitation, the Debtors and the Liquidating Trust
Beneficiaries) must consistently use such valuation for all U.S. federal income tax purposes. The valuation
will be made available, from time to time, as relevant for tax reporting purposes.

                 Taxable income or loss allocated to a Liquidating Trust Beneficiary will be treated as
income or loss with respect to Liquidating Trust Beneficiary’s undivided interest in the Liquidating Trust
Assets, and not as income or loss with respect to its prior Allowed Claim. The character of any income and
the character and ability to use any loss will depend on the particular situation of the Liquidating Trust
Beneficiary.

                  The U.S. federal income tax obligations of a Holder with respect to its Liquidating Trust
Interest are not dependent on the Liquidating Trust distributing any Cash or other proceeds. Thus, a Holder
may incur a U.S. federal income tax liability with respect to its allocable share of Liquidating Trust income
even if the Liquidating Trust does not make a concurrent Distribution to the Holder. In general, a
Distribution of Cash by the Liquidating Trust will not be separately taxable to a Liquidating Trust
Beneficiary since the beneficiary is already regarded for federal income tax purposes as owning the
underlying assets (and was taxed at the time the cash was earned or received by the Liquidating Trust).

                 The Liquidating Trustee will comply with all applicable governmental withholding
requirements. Thus, in the case of any Liquidating Trust Beneficiaries that are not U.S. persons, the
Liquidating Trustee may be required to withhold up to 30% of the income or proceeds allocable to such
persons, depending on the circumstances (including whether the type of income is subject to a lower treaty
rate). As indicated above, the foregoing discussion of the U.S. federal income tax consequences of the Plan
does not generally address the consequences to non-U.S. Holders; accordingly, such Holders should consult




                                                      53
their tax advisors with respect to the U.S. federal income tax consequences of the Plan, including owning
an interest in the Liquidating Trust.

                 The Liquidating Trustee will file with the IRS tax returns for the Liquidating Trust
consistent with its classification as a grantor trust pursuant to Treasury Regulation Section 1.671-4(a). The
Liquidating Trustee also will send annually to each holder of a Liquidating Trust Interest a separate
statement regarding the receipts and expenditures of the Liquidating Trust as relevant for U.S. federal
income tax purposes and will instruct all such holders to use such information in preparing their U.S. federal
income tax returns or to forward the appropriate information to such holder’s underlying beneficial holders
with instructions to utilize such information in preparing their U.S. federal income tax returns.

                  3.      Disputed Claims. Until such time as all of the beneficial interests in the Liquidating
Trust can be distributed to the Holders in accordance with the terms of the Plan, the Disputed Claims
Reserve will be treated as owning a portion of the assets in the Liquidating Trust. Distributions will be
made to Holders of Disputed Claims when such Claims are subsequently Allowed and to Holders of
Allowed Claims when Disputed Claims are subsequently disallowed. The Liquidating Trust shall file all
income tax returns with respect to any income attributable to the Disputed Claims Reserve and shall pay
the federal, state, and local income taxes attributable to the Disputed Claims Reserve, based on the items
of income, gain, deduction, credit, or loss allocable thereto.

                 Holders should note that the tax treatment of a Disputed Claims Reserve is unclear and
should consult their tax advisors as to the tax consequences to them of the establishment of, the income on,
and distributions from, the Disputed Claims Reserve.

        E.       Withholding on Distributions, and Information Reporting

         All Distributions to Holders of Allowed Claims under the Plan are subject to any applicable tax
withholding, including employment tax withholding. Under federal income tax law, interest, dividends, and
other reportable payments may, under certain circumstances, be subject to “backup withholding” at the then
applicable withholding rate (currently 24%). Backup withholding generally applies if the Holder (a) fails
to furnish its social security number or other taxpayer identification number, (b) furnishes an incorrect
taxpayer identification number, (c) fails properly to report interest or dividends, or (d) under certain
circumstances, fails to provide a certified statement, signed under penalty of perjury, that the tax
identification number provided is its correct number and that it is not subject to backup withholding. Backup
withholding is not an additional tax but merely an advance payment, which may be refunded to the extent
it results in an overpayment of tax. Certain persons are exempt from backup withholding, including, in
certain circumstances, corporations and financial institutions. These categories are very broad; however,
there are numerous exceptions. Holders of Allowed Claims are urged to consult their tax advisors regarding
the Treasury Regulations governing backup withholding and whether the transactions contemplated by the
Plan would be subject to these Treasury Regulations.

         In addition, a Holder of an Allowed Claim or a Liquidating Trust Beneficiary that is a not a U.S.
person may be subject to up to 30% withholding, depending on, among other things, the particular type of
income and whether the type of income is subject to a lower treaty rate. As to certain Claims, it is possible
that withholding may be required with respect to Distributions by the Debtors even if no withholding would
have been required if payment was made prior to the Chapter 11 Cases. A non-U.S. Holder may also be
subject to other adverse consequences in connection with the implementation of the Plan. As discussed
above, the foregoing discussion of the U.S. federal income tax consequences of the Plan does not generally




                                                      54
address the consequences to non-U.S. Holders. Holders are urged to consult their tax advisors regarding
potential withholding on Distributions by the Debtors or payments from the Liquidating Trustee.

        In addition, Treasury Regulations generally require disclosure by a taxpayer on its U.S. federal
income tax return of certain types of transactions in which the taxpayer participated, including, among other
types of transactions, certain transactions that result in the taxpayer’s claiming a loss in excess of specified
thresholds. Holders are urged to consult their tax advisors regarding these Treasury Regulations and
whether the transactions contemplated by the Plan would be subject to these Treasury Regulations and
require disclosure on the Holder’s tax returns.

VI.     VOTING PROCEDURES AND REQUIREMENTS

        A.       Ballots and Voting Deadline

         IT IS IMPORTANT THAT THE HOLDERS OF CLAIMS IN CLASS 3 TIMELY
EXERCISE THEIR RIGHT TO VOTE TO ACCEPT OR REJECT THE CHAPTER 11 PLAN. All
known holders of Claims entitled to vote on the Plan have been sent a ballot together with this
Disclosure Statement. Such holders should read the ballot carefully and follow the instructions contained
therein. Please use only the ballot that accompanies this Disclosure Statement.

         The Debtors have engaged Omni Management Group as their Claims and Balloting Agent to assist
in the transmission of voting materials and in the tabulation of votes with respect to the Plan. IN ORDER
FOR YOUR VOTE TO BE COUNTED, YOUR VOTE MUST BE RECEIVED BY THE CLAIMS
AND BALLOTING AGENT AT THE ADDRESS SET FORTH BELOW BEFORE THE VOTING
DEADLINE OF [_____________] AT 4:00 P.M. (EASTERN TIME).

     IF A BALLOT IS DAMAGED OR LOST, YOU MAY CONTACT THE CLAIMS AND
BALLOTING AGENT AT THE NUMBER SET FORTH BELOW. ANY BALLOT THAT IS
EXECUTED AND RETURNED BUT WHICH DOES NOT INDICATE AN ACCEPTANCE OR
REJECTION OF THE CHAPTER 11 PLAN SHALL NOT BE COUNTED AS EITHER AN
ACCEPTANCE OR REJECTION OF THE CHAPTER 11 PLAN.

     IF YOU HAVE ANY QUESTIONS CONCERNING VOTING PROCEDURES, YOU MAY
CONTACT THE CLAIMS AND BALLOTING AGENT AT (844) 378-2716, OR AT:

                           Brookstone Holdings Corp., et al. Balloting Center
                                    c/o Omni Management Group
                                     5955 De Soto Ave., Suite 100
                                      Woodland Hills, CA 91367


        B.       Holders of Claims Entitled to Vote

         Class 3 is the only Class of Claims under the Plan that is impaired and entitled to vote to accept or
reject the Plan. Each holder of a Claim in Class 3 as of the Record Date established by the Debtors for
purposes of this solicitation may vote to accept or reject the Plan (other than Holders of Claims subject to
an objection filed by the Debtors).




                                                      55
        C.       Votes Required for Acceptance by a Class

         Under the Bankruptcy Code, acceptance of a chapter 11 plan by a class of claims occurs when
holders of at least two-thirds in dollar amount and more than one half in number of the allowed claims of
that class that cast ballots for acceptance or rejection of the chapter 11 plan vote to accept the plan. Thus,
acceptance of the Plan by Class 3, for example, will occur only if at least two-thirds in dollar amount and a
majority in number of the holders of such Class 3 Claims that cast their ballots vote in favor of acceptance.
A vote may be disregarded if the Bankruptcy Court determines, after notice and a hearing, that such
acceptance or rejection was not solicited or procured in good faith or in accordance with the provisions of
the Bankruptcy Code.

        D.       Voting Procedures

                  1.      Holders of Claims in Class 3. All Holders of Claims in Class 3 that are entitled to
vote on the Plan should complete the enclosed ballot and return it to the Claims and Balloting Agent so that
it is received by the Claims and Balloting Agent before the Voting Deadline.

                  2.       Withdrawal of Ballot. Except as otherwise provided in the Approval Order, any
party who has delivered a valid ballot for the acceptance or rejection of the Plan may withdraw such
acceptance or rejection by delivering a written notice of withdrawal to the Claims and Balloting Agent at
any time prior to the Voting Deadline. To be valid, a notice of withdrawal must (i) contain the description
of the Claims to which it relates and the aggregate principal amount represented by such Claims, (ii) be
signed by the withdrawing party in the same manner as the ballot being withdrawn, (iii) contain a
certification that the withdrawing party owns the Claims and possesses the right to withdraw the vote sought
to be withdrawn, and (iv) be actually received by the Claims and Balloting Agent prior to the Voting
Deadline.

                 Except as otherwise provided in the Approval Order, any party who has previously
delivered a valid ballot for the acceptance or rejection of the Plan may revoke such ballot and change its
vote by delivering to the Claims and Balloting Agent prior to the Voting Deadline a subsequent properly
completed ballot for acceptance or rejection of the Plan. In the case where multiple ballots are received
from the same Holder with respect to the same Claim prior to the Voting Deadline, the last timely received,
properly executed ballot will be deemed to reflect that voter’s intent and will supersede and revoke any
prior ballot.

VII.    CONFIRMATION OF THE PLAN

        The Bankruptcy Court will confirm the Plan only if all of the requirements of section 1129 of the
Bankruptcy Code are met. Among the requirements for confirmation are that the Plan is (i) accepted by all
impaired Classes of Claims entitled to vote or, if rejected by an impaired Class, that the Plan “does not
discriminate unfairly” and is “fair and equitable” as to such Class and as to the impaired Classes of Claims
and Existing Equity Interests that are deemed to reject the Plan, (ii) feasible, and (iii) in the “best interests”
of the holders of Claims and Existing Equity Interests impaired under the Plan.

        A.       Acceptance of the Plan

         The Bankruptcy Code defines acceptance of a chapter 11 plan by a class of creditors as acceptance
by creditors holding two-thirds (2/3) in dollar amount and a majority in number of the claims in such class
(other than any such creditor designated under section 1126(e) of the Bankruptcy Code), but for that purpose




                                                       56
counts only those creditors that actually cast ballots. Holders of claims that fail to vote are not counted as
either accepting or rejecting a plan.

       B.      Confirmation of the Plan If a Class Does Not Accept the Plan/No Unfair
Discrimination/Fair and Equitable Test

         In the event that any impaired Class of Claims does not accept the Plan, the Bankruptcy Court may
 still confirm the Plan at the request of the Debtors if, as to each impaired Class of Claims that has not
 accepted the Plan, the Plan “does not discriminate unfairly” and is “fair and equitable” under the so-called
 “cramdown” provisions set forth in section 1129(b) of the Bankruptcy Code. Because the holders of
 Existing Equity Interests in Classes 4 and 5 will not receive any recovery under the Plan and are, therefore,
 deemed to have rejected the Plan, the Bankruptcy Court may only confirm the Plan if the Plan “does not
 discriminate unfairly” and is “fair and equitable” with respect to such Classes.

        The “unfair discrimination” test applies to classes of claims or equity interests that are of equal
 priority and are receiving different treatment under the Plan. A chapter 11 plan does not discriminate
 unfairly, within the meaning of the Bankruptcy Code, if the legal rights of a dissenting class are treated
 in a manner consistent with the treatment of other classes whose legal rights are substantially similar to
 those of the dissenting class and if no class of claims or equity interests receives more than it legally is
 entitled to receive for its claims or equity interests. The test does not require that the treatment be the
 same or equivalent, but that such treatment be “fair.”

       The “fair and equitable” test applies to classes of different priority and status (e.g., secured versus
 unsecured) and includes the general requirement that no class of claims receive more than 100% of the
 allowed amount of the claims in such class. As to the dissenting class, the test sets different standards,
 depending on the type of claims or interests in such class:

                •        Secured Creditors. Each holder of an impaired secured claim either (i) retains its
                         liens on the property, to the extent of the allowed amount of its secured claim and
                         receives deferred cash payments having a value, as of the effective date, of at least
                         the allowed amount of such claim, or (ii) has the right to credit bid the amount of
                         its claim if its property is sold and retains its lien on the proceeds of the sale (or if
                         sold, on the proceeds thereof), or (iii) receives the “indubitable equivalent” of its
                         allowed secured claim.

                •        Unsecured Creditors. Either (i) each holder of an impaired unsecured claim
                         receives or retains under the plan property of a value equal to the amount of its
                         allowed claim or (ii) the holders of claims and interests that are junior to the claims
                         of the dissenting class will not receive any property under the plan.

                •        Equity Interests. Either (i) each equity interest holder will receive or retain under
                         the plan property of a value equal to the greater of (a) the fixed liquidation
                         preference or redemption price, if any, of such stock and (b) the value of the stock
                         or (ii) the holders of interests that are junior to the equity interests of the dissenting
                         class will not receive or retain any property under the plan.

         These requirements are in addition to other requirements established by case law interpreting the
statutory requirement.




                                                       57
         The Debtors believe the Plan will satisfy the “fair and equitable” requirement notwithstanding that
Classes 4 and 5 are deemed to reject the Plan because (i) no Class that is junior to such Classes will receive
or retain any property under the Plan, (ii) no Class of equal rank to Classes 4 or 5 is being afforded better
treatment than Class 4 or 5, and (iii) the Existing Equity Interests in Classes 4 and 5 are valueless.

       IF ALL OTHER CONFIRMATION REQUIREMENTS ARE SATISFIED AT THE
CONFIRMATION HEARING, THE DEBTORS WILL ASK THE BANKRUPTCY COURT TO
RULE THAT THE PLAN MAY BE CONFIRMED ON THE GROUND THAT THE SECTION
1129(b) REQUIREMENTS HAVE BEEN SATISFIED.

        C.       Best Interests Test

        The Bankruptcy Code requires that each holder of an impaired claim or equity interest either (i)
accept the Plan or (ii) receive or retain under the Plan property of a value, as of the Effective Date, that is
not less than the value such holder would receive if the Debtors were liquidated under chapter 7 of the
Bankruptcy Code.

         The first step in determining whether this test has been satisfied is to determine the dollar amount
that would be generated from the liquidation of the Debtors’ assets and properties in the context of a chapter
7 liquidation case. The gross amount of cash that would be available for satisfaction of claims and equity
interests would be the sum consisting of the proceeds resulting from the disposition of the unencumbered
assets and properties of the Debtors, augmented by the unencumbered cash held by the Debtors at the time
of the commencement of the liquidation case.

         The next step is to reduce that gross amount by the costs and expenses of liquidation and by such
additional administrative and priority claims that might result from the use of chapter 7 for the purposes of
liquidation. Any remaining net cash would be allocated to creditors and shareholders in strict priority in
accordance with section 726 of the Bankruptcy Code. Finally, the present value of such allocations (taking
into account the time necessary to accomplish the liquidation) are compared to the value of the property
that is proposed to be distributed under the Plan on the Effective Date.

        The Debtors’ costs of liquidation under chapter 7 would include the fees payable to a trustee in
bankruptcy, as well as those fees that might be payable to attorneys and other professionals that such a
trustee might engage. Other liquidation costs include the expenses incurred during the Chapter 11 Cases
allowed in the chapter 7 cases, such as compensation for attorneys, financial advisors, appraisers,
accountants, and other professionals for the Debtors and statutory committees appointed in the Chapter 11
Cases, and costs and expenses of members of such committees, as well as other compensation claims. In
addition, claims would arise by reason of the breach or rejection of obligations incurred and leases and
executory contracts assumed or entered into by the Debtors during the pendency of the Chapter 11 Cases.

         The foregoing types of claims, costs, expenses, fees, and such other claims that may arise in a
liquidation case would be paid in full from the liquidation proceeds before the balance of those proceeds
would be made available to pay prepetition priority and unsecured Claims.

        The Debtors submit that each impaired Class will receive under the Plan a recovery at least equal
in value to the recovery such Class would receive pursuant to a liquidation of the Debtors under chapter 7
of the Bankruptcy Code.

        The Plan is a plan of liquidation without the additional costs and expenses attendant to a liquidation
under chapter 7. After consideration of the effects that a chapter 7 liquidation would have on the ultimate
proceeds available for distribution to creditors in the Chapter 11 Cases, including (i) the increased costs and

                                                      58
expenses of a liquidation under chapter 7 arising from fees payable to a trustee in bankruptcy and
professional advisors to such trustee and (ii) the substantial increases in Claims that would be satisfied on
a priority basis, the Debtors have determined that confirmation of the Plan will provide each holder of an
Allowed Claim with a recovery that is not less than such holder would receive pursuant to liquidation of
the Debtors under chapter 7.

         The Debtors also believe that the value of any distributions to each Class of Allowed Claims in a
chapter 7 case, including all Other Secured Claims, would be less than the value of distributions under the
Plan because such distributions in a chapter 7 case would not occur for a substantial period of time. In the
event litigation was necessary to resolve claims asserted in a chapter 7 case, the delay could be prolonged
and administrative expenses increased. As noted above, a liquidation analysis is attached as Exhibit C
hereto.

        D.      Feasibility

         Section 1129(a)(11) of the Bankruptcy Code provides that a chapter 11 plan may be confirmed only
if the Bankruptcy Court finds that such plan is feasible. A feasible plan is one which will not lead to a need
for further reorganization or liquidation of the debtor. Since the Plan provides for the liquidation of the
Debtors, the Bankruptcy Court should find that the Plan is feasible if it determines that the Debtors will be
able to satisfy the conditions precedent to the Effective Date and otherwise have sufficient funds to meet
their post-Confirmation Date obligations to pay for the costs of administering and fully consummating the
Plan and closing the Chapter 11 Cases. The Debtors believe that the Plan satisfies the financial feasibility
requirement imposed by the Bankruptcy Code.

        E.      Classification of Claims and Existing Equity Interests Under the Plan

         The Debtors believe that the Plan meets the classification requirements of the Bankruptcy Code
which requires that a chapter 11 plan place each claim or equity interest into a class with other claims or
equity interests that are “substantially similar.” The Plan establishes Classes of Claims and Existing Equity
Interests as required by the Bankruptcy Code and summarized above. Administrative Claims, Priority Tax
Claims, and Professional Fee Claims are not classified.

        F.      Confirmation Hearing

         Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court, after appropriate notice,
to hold the Confirmation Hearing. The Confirmation Hearing is scheduled for [________________] at
[_]:[__] [_].m. (Eastern Time), or as soon thereafter as counsel may be heard, before the Honorable Brendan
L. Shannon, United States Bankruptcy Judge, in Courtroom #1 of the United States Bankruptcy Court for
the District of Delaware, 824 North Market Street, 6th Floor, Wilmington, Delaware 19801. The
Confirmation Hearing may be adjourned from time to time by the Debtors or the Bankruptcy Court without
further notice except for an announcement of the adjourned date made at the Confirmation Hearing or any
subsequent adjourned confirmation hearing.

         Section 1128(b) of the Bankruptcy Code provides that any party in interest may object to
confirmation of a plan. Any objection to Confirmation of the Plan must be in writing, must conform to the
Federal Rules of Bankruptcy Procedure and the Local Rules of the Bankruptcy Court, must set forth the
name of the objector and the nature and amount of claims or interests held or asserted by the objector against
the particular Debtor or Debtors, the basis for the objection and the specific grounds therefor, and must be
filed with the Bankruptcy Court and served on (a) counsel to the Debtors, Gibson, Dunn & Crutcher LLP,
200 Park Avenue, New York, New York 10166, Attn: Matthew K. Kelsey, Esq. and Keith R. Martorana,
Esq., and Young Conaway Stargatt & Taylor LLP, Rodney Square, 1000 North King Street, Wilmington,

                                                     59
Delaware 1980, Attn: Sean M. Beach, Esq. and Andrew L. Magaziner, Esq., (b) Linda Casey, Esquire,
Office of the United States Trustee, 844 N. King Street, Room 2207, Lockbox 35, Wilmington DE, 19801;
(c) counsel to the Committee, Cooley LLP, 1114 Avenue of the Americas, New York, New York 10036,
Attn: Cathy Hershcopf, Esq. and Seth Van Aalten, Esq., and Bayard, P.A., 600 N. King Street, Suite 400,
Wilmington, Delaware 19801 Attn: Justin R. Alberto, Esq., so as to be ACTUALLY RECEIVED no later
than [__________], 2019, at 4:00 p.m. (Eastern Time).

     Objections to confirmation of the Plan are governed by Bankruptcy Rule 9014. UNLESS AN
OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT WILL NOT BE
CONSIDERED BY THE BANKRUPTCY COURT.

        At the Confirmation Hearing, the Bankruptcy Court must determine whether the requirements of
section 1129 of the Bankruptcy Code have been satisfied and, upon demonstration of such compliance, the
Bankruptcy Court will enter the Confirmation Order.

VIII.   CONCLUSION

        The Debtors and the Committee believe the Plan is in the best interests of all creditors and urge the
holders of impaired Claims in Class 3 (General Unsecured Claims) to vote to accept the Plan and to evidence
such acceptance by returning their ballots so that they will be received not later than [__________], 2019.




                                                     60
Dated: January 2, 2019
                         Respectfully submitted,


                         BROOKSTONE HOLDINGS CORP.

                         By: /s/ Greg Tribou
                              Name: Greg Tribou
                              Title: Authorized Signatory


                         BROOKSTONE, INC.

                         By: /s/ Greg Tribou
                              Name: Greg Tribou
                              Title: Authorized Signatory


                         BROOKSTONE COMPANY, INC.

                         By: /s/ Greg Tribou
                              Name: Greg Tribou
                              Title: Authorized Signatory


                         BROOKSTONE PURCHASING, INC.

                         By: /s/ Greg Tribou
                              Name: Greg Tribou
                              Title: Authorized Signatory


                         BROOKSTONE STORES, INC.

                         By: /s/ Greg Tribou
                              Name: Greg Tribou
                              Title: Authorized Signatory


                         BROOKSTONE HOLDINGS, INC.

                         By: /s/ Greg Tribou
                              Name: Greg Tribou
                              Title: Authorized Signatory
BROOKSTONE PROPERTIES, INC.

By: /s/ Greg Tribou
     Name: Greg Tribou
     Title: Authorized Signatory


BROOKSTONE RETAIL PUERTO RICO,
INC.

By: /s/ Greg Tribou
     Name: Greg Tribou
     Title: Authorized Signatory


BROOKSTONE INTERNATIONAL
HOLDINGS, INC.

By: /s/ Greg Tribou
     Name: Greg Tribou
     Title: Authorized Signatory


BIG BLUE AUDIO LLC

By: /s/ Greg Tribou
    Name: Greg Tribou
    Title: Authorized Signatory
Prepared by:

YOUNG CONAWAY STARGATT &           BAYARD, P.A.
TAYLOR, LLP                        Justin Alberto (No. 5126)
Michael R. Nestor (No. 3526)       Erin R. Fay (No. 5268)
Sean M. Beach (No. 4070)           600 North King Street, Suite 400
Andrew L. Magaziner (No. 5426)     Wilmington, Delaware 19801
Rodney Square                      Tel:    (302) 655-5000
1000 North King Street             Fax: (302) 658-6395
Wilmington, Delaware 19801         Email: jalberto@bayardlaw.com
Tel:   (302) 571-6600                      efay@bayardlaw.com
Fax: (302) 571-1253
Email: mnestor@ycst.com
       sbeach@ycst.com
        amagaziner@ycst.com

-and-                              - and -

GIBSON, DUNN & CRUTCHER LLP        COOLEY LLP
Matthew J. Williams                Seth Van Aalten
Matthew K. Kelsey                  Cathy Hershcopf
Keith R. Martorana                 Robert Winning
Jason Zachary Goldstein            1114 Avenue of the Americas
200 Park Avenue                    New York, New York 10036
New York, New York 10166           Tel:   (212) 479-6000
Tel:   (212) 351-4000              Fax: (212) 479-6275
Fax: (212) 351-4035                Email: svanaalten@cooley.com
Email: mjwilliams@gibsondunn.com          chershcopf@cooley.com
       mkelsey@gibsondunn.com             rwinning@cooley.com
       kmartorana@gibsondunn.com
       jgoldstein@gibsondunn.com

Counsel to the Debtors and         Counsel to the Official Committee of
Debtors in Possession              Unsecured Creditors of Brookstone Holdings
                                   Corp., et al.
THIS PAGE INTENTIONALLY LEFT BLANK
EXHIBIT A

  PLAN
NOTHING CONTAINED HEREIN SHALL CONSTITUTE AN OFFER, ACCEPTANCE, OR A LEGALLY BINDING OBLIGATION OF THE PLAN
PROPONENTS OR ANY OTHER PARTY IN INTEREST. THIS PLAN IS SUBJECT TO APPROVAL OF THE BANKRUPTCY COURT AND OTHER
CUSTOMARY CONDITIONS. THIS PLAN IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES. YOU SHOULD NOT RELY ON THE
INFORMATION CONTAINED IN, OR THE TERMS OF, THIS PLAN FOR ANY PURPOSE (INCLUDING IN CONNECTION WITH THE PURCHASE
OR SALE OF THE DEBTORS’ SECURITIES) BEFORE THE CONFIRMATION OF THIS PLAN BY THE BANKRUPTCY COURT.

                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


    In re:                                                                               Chapter 11

    BROOKSTONE HOLDINGS CORP., et al., 1                                                 Case No. 18-11780 (BLS)

                                      Debtors.                                           (Jointly Administered)


    JOINT PLAN OF LIQUIDATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE OF
       BROOKSTONE HOLDINGS CORP., ET AL., SUBMITTED BY THE DEBTORS AND
      THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS AS CO-PROPONENTS
GIBSON, DUNN & CRUTCHER LLP                                                     COOLEY LLP
Matthew J. Williams                                                             Seth Van Aalten
Matthew K. Kelsey                                                               Cathy Hershcopf
Keith R. Martorana                                                              Robert Winning
Jason Zachary Goldstein                                                         1114 Avenue of the Americas
200 Park Avenue                                                                 New York, New York 10036
New York, New York 10166                                                        Tel:    (212) 479-6000
Tel:      (212) 351-4000                                                        Fax:    (212) 479-6275
Fax:      (212) 351-4035                                                        Email: svanaalten@cooley.com
Email: mjwilliams@gibsondunn.com                                                        chershcopf@cooley.com
         mkelsey@gibsondunn.com                                                         rwinning@cooley.com
         kmartorana@gibsondunn.com
         jgoldstein@gibsondunn.com
YOUNG CONAWAY STARGATT & TAYLOR, LLP                                            BAYARD, P.A.
Michael R. Nestor (No. 3526)                                                    Justin Alberto (No. 5126)
Sean M. Beach (No. 4070)                                                        Erin R. Fay (No. 5268)
Andrew L. Magaziner (No. 5426)                                                  600 North King Street, Suite 400
Rodney Square                                                                   Wilmington, Delaware 19801
1000 North King Street                                                          Tel:     (302) 655-5000
Wilmington, Delaware 19801                                                      Fax:     (302) 658-6395
Tel:    (302) 571-6600                                                          Email: jalberto@bayardlaw.com
Fax:    (302) 571-1253                                                                   efay@bayardlaw.com
Email: mnestor@ycst.com
       sbeach@ycst.com
       amagaziner@ycst.com
Co-Counsel to the Debtors and                                                   Co-Counsel to the Official Committee of Unsecured
Debtors in Possession                                                           Creditors of Brookstone Holdings Corp., et al.

                                                                                Dated: January 2, 2019

1   The Debtors, along with the last four digits of each Debtor’s tax identification number, are: Brookstone Holdings Corp. (4638), Brookstone, Inc.
    (2895), Brookstone Company, Inc. (3478), Brookstone Retail Puerto Rico, Inc. (5552), Brookstone International Holdings, Inc. (8382),
    Brookstone Purchasing, Inc. (2514), Brookstone Stores, Inc. (2513), Big Blue Audio LLC (N/A), Brookstone Holdings, Inc. (2515), and
    Brookstone Properties, Inc. (2517). The Debtors’ corporate headquarters and the mailing address for each Debtor is One Innovation Way,
    Merrimack, NH 03054.
                                                             TABLE OF CONTENTS

ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, AND
              GOVERNING LAW ......................................................................................................................... 1
            A.          Defined Terms. ................................................................................................................................. 1
            B.          Rules of Interpretation. ..................................................................................................................... 9
            C.          Computation of Time. ..................................................................................................................... 10
            D.          Reference to Monetary Figures. ...................................................................................................... 10
ARTICLE II. ADMINISTRATIVE CLAIMS, PRIORITY TAX CLAIMS, AND PROFESSIONAL
              FEE CLAIMS ................................................................................................................................. 10
            A.          Administrative Claims. ................................................................................................................... 10
            B.          Priority Tax Claims. ........................................................................................................................ 10
            C.          Professional Fee Claims. ................................................................................................................. 11
ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ..................................... 11
            A.          Classification of Claims and Interests. ............................................................................................ 11
            B.          Treatment of Claims and Interests. ................................................................................................. 11
            C.          Special Provision Governing Unimpaired Claims. ......................................................................... 13
            D.          Acceptance or Rejection of the Plan. .............................................................................................. 13
            E.          Elimination of Vacant Classes. ....................................................................................................... 14
            F.          Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code. ................. 14
            G.          Controversy Concerning Impairment. ............................................................................................. 14
            H.          Subordinated Claims. ...................................................................................................................... 14
            I.          Provision Governing Allowance and Defenses to Claims. ............................................................. 14
ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN ........................................................................ 14
            A.          Substantive Consolidation. .............................................................................................................. 14
            B.          Plan Transactions. ........................................................................................................................... 15
            C.          The Liquidating Trust. .................................................................................................................... 16
            D.          Reserve Accounts ............................................................................................................................ 20
            E.          Governance, Directors and Officers; Employment-Related Agreements and
                        Compensation Programs; Other Agreements. ................................................................................. 20
            F.          Cancellation of Existing Securities and Agreements. ..................................................................... 21
            G.          Corporate Action. ............................................................................................................................ 21
            H.          Effectuating Documents; Further Transactions. .............................................................................. 21
            I.          Securities Law Matters.................................................................................................................... 22
            J.          Section 1146 Exemption. ................................................................................................................ 22
            K.          Administration of Taxes.................................................................................................................. 22
            L.          Employee Benefits .......................................................................................................................... 23
            M.          Preservation of Causes of Action. ................................................................................................... 23
ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES .............................. 24
            A.          Assumption, Assumption and Assignment, and Rejection of Executory Contracts and
                        Unexpired Leases. ........................................................................................................................... 24
            B.          Claims Based on Rejection of Executory Contracts and Unexpired Leases. .................................. 24
            C.          Cure of Defaults for Assumed Executory Contracts and Unexpired Leases. .................................. 25
            D.          Insurance Policies. .......................................................................................................................... 25
            E.          Modifications, Amendments, Supplements, Restatements, or Other Agreements. ......................... 25
            F.          Reservation of Rights. ..................................................................................................................... 26
            G.          Nonoccurrence of Effective Date. ................................................................................................... 26
ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS .............................................................................. 26
            A.          Distribution Record Date. ............................................................................................................... 26
            B.          Method of Distribution Under the Plan. .......................................................................................... 26


                                                                                   i
           C.          Delivery of Distributions and Undeliverable or Unclaimed Distributions. ..................................... 27
           D.          Compliance with Tax Requirements. .............................................................................................. 27
           E.          Time Bar to Cash Payments. ........................................................................................................... 27
           F.          Setoffs and Recoupment. ................................................................................................................ 28
ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
              DISPUTED CLAIMS ..................................................................................................................... 28
           A.          Disputed Claims. ............................................................................................................................. 28
           B.          Objections to Claims and Interests. ................................................................................................. 28
           C.          Prosecution, Compromise, and Settlement. .................................................................................... 28
           D.          No Distributions Pending Allowance. ............................................................................................. 29
           E.          Distributions After Allowance. ....................................................................................................... 29
ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS .............................. 29
           A.          No Discharge of Claims. ................................................................................................................. 29
           B.          Releases........................................................................................................................................... 29
           C.          Exculpation. .................................................................................................................................... 30
           D.          Injunction. ....................................................................................................................................... 31
           E.          Setoffs. ............................................................................................................................................ 31
           F.          Recoupment. ................................................................................................................................... 31
           G.          Subordination Rights....................................................................................................................... 32
ARTICLE IX. EFFECT OF CONFIRMATION OF THE PLAN ............................................................................... 32
ARTICLE X. CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN ............................................ 32
           A.          Conditions Precedent to the Confirmation Date.............................................................................. 32
           B.          Conditions Precedent to the Effective Date. ................................................................................... 32
           C.          Waiver of Conditions. ..................................................................................................................... 33
           D.          Effect of Failure of Conditions. ...................................................................................................... 33
ARTICLE XI. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN ...................................... 33
           A.          Modification and Amendments. ...................................................................................................... 33
           B.          Effect of Confirmation on Modifications. ....................................................................................... 33
           C.          Revocation or Withdrawal of Plan. ................................................................................................. 33
ARTICLE XII. RETENTION OF JURISDICTION.................................................................................................... 34
ARTICLE XIII. MISCELLANEOUS PROVISIONS ................................................................................................. 35
           A.          Immediate Binding Effect. .............................................................................................................. 35
           B.          Dissolution of Committee ............................................................................................................... 35
           C.          Additional Documents. ................................................................................................................... 35
           D.          Payment of Statutory Fees. ............................................................................................................. 35
           E.          Reservation of Rights. ..................................................................................................................... 36
           F.          Successors and Assigns. .................................................................................................................. 36
           G.          Disallowed Claims. ......................................................................................................................... 36
           H.          Notices. ........................................................................................................................................... 36
           I.          Automatic Closure of Certain Chapter 11 Cases; Final Decree for Remaining Chapter 11
                       Case ................................................................................................................................................. 37
           J.          Term of Injunctions or Stays. .......................................................................................................... 38
           K.          Entire Agreement. ........................................................................................................................... 38
           L.          Exhibits. .......................................................................................................................................... 38
           M.          Nonseverability of Plan Provisions. ................................................................................................ 38
           N.          Votes Solicited in Good Faith. ........................................................................................................ 38
           O.          Waiver or Estoppel.......................................................................................................................... 39
           P.          Conflicts. ......................................................................................................................................... 39
           Q.          No Stay of Confirmation Order....................................................................................................... 39


                                                                                    ii
         Brookstone Holdings Corp. and its affiliated debtors and debtors in possession (each, a “Debtor”
and, collectively, the “Debtors”) in the above-captioned chapter 11 cases propose this joint plan of
liquidation for the resolution of the outstanding claims against and interests in the Debtors pursuant to
chapter 11 of title 11 of the United States Code. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in Article I.A. of the Plan. Holders of Claims and Interests
may refer to the Disclosure Statement for a discussion of the Debtors’ history, businesses and assets, the
Chapter 11 Cases, risk factors, a summary and description of the Plan, and certain related matters. The
Debtors and the Committee are co-proponents of the Plan within the meaning of section 1129 of the
Bankruptcy Code. The Plan provides for the liquidation and distribution of the remaining assets of the
Estates by a liquidating trust to be formed pursuant to the Plan and related liquidating trust agreement.

      ALL HOLDERS OF CLAIMS AND INTERESTS ARE ENCOURAGED TO READ THE
PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY, PARTICULARLY
HOLDERS OF CLAIMS ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN. NO
SOLICITATION MATERIALS, OTHER THAN THE DISCLOSURE STATEMENT AND
RELATED MATERIALS TRANSMITTED THEREWITH AND APPROVED BY THE
BANKRUPTCY COURT HAVE BEEN AUTHORIZED BY THE BANKRUPTCY COURT FOR
USE IN SOLICITING ACCEPTANCES OR REJECTIONS OF THE PLAN.

                                                ARTICLE I.
                        DEFINED TERMS, RULES OF INTERPRETATION,
                       COMPUTATION OF TIME, AND GOVERNING LAW

A.      Defined Terms.

        As used in the Plan, capitalized terms have the meanings set forth below.

       1.      “Administrative Claim” means any Claim pursuant to section 503(b) or 507(a)(2) of the
Bankruptcy Code for costs and expenses of administration of the Estates or compensation and
reimbursement in making a substantial contribution in the Chapter 11 Cases, other than a Professional Fee
Claim.

        2.       “Administrative Claim Bar Date” means the last date by which an Entity must File a request
for payment of an Administrative Claim (other than a Section 503(b)(9) Claim, which was subject to a
separate bar date of December 5, 2018), which shall be the date that is 45 days after the Effective Date.

         3.     “Administrative/Priority Claim” means any Administrative Claim, Professional Fee Claim,
Priority Tax Claim, and Other Priority Claim.

         4.     “Administrative/Priority Claims Reserve Account” shall have the meaning ascribed to it in
Article IV.D.1 of the Plan.

        5.      “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.

       6.      “Affiliate Receivables” means the receivable Claims of any of the Debtors against any of
the Non-Debtor Affiliates.

        7.        “Allowed” means with respect to any Claim, except as otherwise provided herein: (i) a
Claim that either is not a Disputed Claim or has been allowed by a Final Order, (ii) a Claim that is allowed
(a) pursuant to the terms of the Plan, (b) in any stipulation that is approved by the Bankruptcy Court, or (c)
pursuant to any contract, instrument, indenture, or other agreement entered into or assumed in connection
herewith, (iii) a Rejection Claim that either (a) is not a Disputed Claim or (b) has been allowed by a Final

                                                      1
Order, (iv) a Claim as to which a Proof of Claim has been timely Filed and as to which no objection has
been Filed by the deadline established in Article VII.B, or (v) any Administrative Claim or Professional
Fee Claim (a) request for payment of which is/was Filed on or before the Administrative Claim Bar Date
or Professional Fee Claim Bar Date, as applicable (and that either (y) is not a Disputed Claim or (z) has
been allowed by a Final Order) or (b) which is for fees payable pursuant to section 1930(a) of the Judicial
Code.

       8.       “Assumed Executory Contract and Unexpired Lease List” means the list of Executory
Contracts and Unexpired Leases that will be assumed by the Debtors pursuant to Article V of the Plan,
which shall be included in the Plan Supplement.

       9.      “Assumed Insurance Policies” means those insurance policies set forth on the Assumed
Executory Contract and Unexpired Lease List.

        10.      “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101−1532.

        11.    “Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware, or such other court exercising jurisdiction over all or any part of the Chapter 11 Cases, as
applicable.

        12.     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure promulgated under
section 2075 of the Judicial Code and the general, local, and chambers rules of the Bankruptcy Court.

        13.     “Bar Date” means the deadline for filing Proofs of Claim, which unless established
otherwise by Final Order of the Bankruptcy Court or Debtor (or Liquidating Trustee) consent for a particular
Claim, shall be (i) December 5, 2018 at 5:00 p.m. prevailing Eastern Time for all Entities other than
Governmental Units or (ii) 180 days after the Petition Date for Governmental Units.

        14.      “Brookstone Parent” means the Debtor Brookstone Holdings Corp.

        15.      “Brookstone Subsidiary” means any Debtor other than Brookstone Parent.

        16.    “Business Day” means any day, other than a Saturday, Sunday, or “legal holiday” (as
defined in Bankruptcy Rule 9006(a)).

        17.      “Cash” means cash and cash equivalents, including bank deposits, checks, and other similar
items in legal tender of the United States of America.

         18.     “Causes of Action” means any claims, causes of action, demands, rights, actions, suits,
obligations, liabilities, accounts, defenses, offsets, powers, privileges, licenses, and franchises of any kind
or character whatsoever, known, unknown, contingent or non-contingent, matured or unmatured, suspected
or unsuspected, in contract or in tort, in law or in equity, or pursuant to any other theory of law. Causes of
Action also include: (i) all rights of setoff, counterclaim, or recoupment and claims on contracts or for
breaches of duties imposed by law, (ii) the right to object to or otherwise contest Claims or Interests,
(iii) causes of action or claims pursuant to sections 362, 510, 542, 543, 544 through 550, or 553 of the
Bankruptcy Code, and (iv) such claims and defenses as fraud, mistake, duress, and usury, and any other
defenses set forth in section 558 of the Bankruptcy Code.

        19.      “Certificate” means any instrument evidencing a Claim or an Interest.

       20.      “Chapter 11 Cases” means (i) when used with reference to a particular Debtor, the case
pending for that Debtor under chapter 11 of the Bankruptcy Code in the Bankruptcy Court, and (ii) when


                                                      2
used with reference to all the Debtors, the procedurally consolidated chapter 11 cases pending for the
Debtors in the Bankruptcy Court.

       21.      “Claim” means any “claim” (as defined in section 101(5) of the Bankruptcy Code) against
a Debtor.

         22.     “Claim Objection Deadline” means the date that is 180 days after the Effective Date,
subject to extension by the Bankruptcy Court.

       23.      “Claims and Balloting Agent” means Omni Management Group, LLC, located at 5955 De
Soto Ave., Suite 100, Woodland Hills, CA 91367.

         24.    “Class” means a class of Claims or Interests as set forth in Article III of the Plan pursuant
to section 1122(a) of the Bankruptcy Code.

         25.    “Closed Case Debtors” shall have the meaning ascribed to it in Article XII.I of the Plan.

         26.    “Closed Chapter 11 Cases” shall have the meaning ascribed to it in Article XII.I of the
Plan.

        27.      “Committee” means the Official Committee of Unsecured Creditors appointed by the U.S.
Trustee in the Chapter 11 Cases, as constituted from time to time, in its official capacity and as
representative of holders of Unsecured Claims with respect to all other matters in the Chapter 11 Cases, but
does not mean the members of the Committee in their individual capacities.

         28.    “Confirmation” means the entry of the Confirmation Order on the docket of the Chapter 11
Cases.

       29.     “Confirmation Date” means the date upon which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of Bankruptcy Rules 5003
and 9021.

        30.     “Confirmation Hearing” means, collectively, the hearing or hearings held by the
Bankruptcy Court to consider confirmation of the Plan, pursuant to section 1129 of the Bankruptcy Code,
as such hearing or hearings may be adjourned or continued from time to time.

       31.       “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code.

         32.    “Consummation” means the occurrence of the Effective Date.

        33.    “Cure Notice and Schedule” means the Notice of Possible Assumption and Assignment of
Certain Executory Contracts and Unexpired Leases in Connection with Sale [Docket No. 345].

         34.    “Debtors” has the meaning ascribed to it in the preamble to the Plan.

        35.     “Disallowed Claim” means any Claim which has (i) not been scheduled by the Debtors in
a liquidated, non-contingent and undisputed amount in the Schedules filed by the Debtors in the Chapter
11 Cases pursuant to Bankruptcy Rule 1007, (ii) not been evidenced by a Proof of Claim filed in the Chapter
11 Cases by the applicable Bar Date, or (iii) been disallowed by a Final Order of the Bankruptcy Court.

        36.    “Disclosure Statement” means the disclosure statement filed with the Bankruptcy Court by
the Plan Proponents pursuant to section 1125 of the Code with respect to the Plan, including all exhibits

                                                     3
and schedules thereto, which was approved by the Bankruptcy Court pursuant to section 1125 of the
Bankruptcy Code, as it may be amended, supplemented, or modified from time to time.

         37.     “Disputed” means (i) in relation to Claims, such Claim if a Proof of Claim is required to
be filed and (a) no Proof of Claim has been timely filed, (b) an objection has been timely interposed, or
(c) the time for filing an objection to such Claim has not expired and no order of the Bankruptcy Court
allowing such Claim has been entered or (ii) in relation to any Claim or Interest, any Claim or Interest
against any Debtor that is not an Allowed Claim or Allowed Interest.

        38.      “Distribution Record Date” means the record date for purposes of making distributions
under the Plan on account of Allowed Claims and Allowed Interests, which date shall be the later of (i) the
Confirmation Date or (ii) with respect to Claims for which the applicable Bar Date has not expired as of
such date, the earlier of (a) such applicable Bar Date or (b) the date on which a Proof of Claim evidencing
such Claim is Filed.

         39.       “Effective Date” means, with respect to the Plan, the date that is a Business Day selected
jointly by the Plan Proponents on which (i) no stay of the Confirmation Order is in effect, (ii) all conditions
precedent specified in Article X of the Plan have been satisfied or waived (in accordance with Article X of
the Plan), (iii) the Plan is jointly declared effective by the Plan Proponents, and (iv) the Plan Proponents
shall have Filed notice of the Effective Date with the Bankruptcy Court.

        40.      “Entity” means an entity as such term is defined in section 101(15) of the Bankruptcy Code.

       41.    “Equity Security” means any “equity security” (as defined in section 101(16) of the
Bankruptcy Code) in a Debtor.

       42.       “Estate” means, as to each Debtor, the estate created for the Debtor in its Chapter 11 Case
pursuant to section 541 of the Bankruptcy Code.

        43.     “Exculpated Claim” means any claim or Cause of Action related to any act or omission in
connection with, relating to, or arising out of the Plan or Plan Transactions, the formulation, preparation,
dissemination, negotiation of any document in connection with the Plan, the Plan Documents, the Plan
Supplement or any contract, instrument, release, or other agreement or document created or entered into in
connection with the Plan, the Plan Supplement, the pursuit of Consummation, the administration and
implementation of the Plan, or the distribution of property pursuant to the Plan.

       44.       “Exculpated Party” means each of the following in its respective capacity as such: (i) the
Debtors, (ii) the Committee, (iii) the present and former members of the Committee (including ex officio
members), (iv) with respect to each of the Entities in clauses (i) and (ii), each such Entity’s current and
former Affiliates and subsidiaries and each such Entity’s, Affiliate’s, and subsidiary’s respective current
and former officers, directors, managers, principals, employees, agents, financial advisors, attorneys,
accountants, investment bankers, consultants, representatives, and other professionals.

         45.      “Executory Contract” means a contract to which one or more of the Debtors is a party and
that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

        46.      “Existing Equity Interests” means the existing Interests in the Debtors.

       47.      “File” or “Filed” means file, filed, or filing with the Bankruptcy Court or its authorized
designee in the Chapter 11 Cases.




                                                      4
       48.    “Final Decree” means the Order entered pursuant to section 350 of the Bankruptcy Code,
Bankruptcy Rule 3022, and Local Rule 3022-1 closing a Chapter 11 Case.

         49.     “Final Order” means an order or judgment of the Bankruptcy Court, or court of competent
jurisdiction with respect to the subject matter, as entered on the docket in any Chapter 11 Case or the docket
of any court of competent jurisdiction, that has not been reversed, stayed, modified, or amended, and as to
which the time to appeal, or seek certiorari or move for a new trial, reargument, or rehearing has expired
and no appeal or petition for certiorari or other proceedings for a new trial, reargument, or rehearing has
been timely taken, or as to which any appeal that has been taken or any petition for certiorari that has been
or may be timely Filed has been withdrawn or resolved by the highest court to which the order or judgment
was appealed or from which certiorari was sought or the new trial, reargument, or rehearing shall have been
denied, resulted in no modification of such order, or has otherwise been dismissed with prejudice; provided
however, that the filing of a motion pursuant to section 502(j) or 1144 of the Bankruptcy Code or under
Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy Rules, relating
to such order shall not cause such order to not be a “Final Order.”

       50.      “General Unsecured Claim” means any Unsecured Claim other than any (i) Intercompany
Claim and (ii) Administrative/Priority Claim.

       51.    “Governmental Unit” means a governmental unit as defined in section 101(27) of the
Bankruptcy Code.

        52.      “Holder” means an Entity holding a Claim or an Interest, as applicable.

         53.       “Impaired” means, with respect to a Class of Claims or Interests, a Class of Claims or
Interests that is impaired within the meaning of section 1124 of the Bankruptcy Code.

        54.      “Implementation Memorandum” means the memorandum describing the sequencing of the
actions, transfers, and other corporate transactions making up or otherwise contemplated by the Plan
Transactions that are to be effectuated pursuant to the Plan in compliance with the Bankruptcy Code and
other applicable United States law, in a tax efficient manner, and in accordance with the procedures to be
followed in connection therewith. The Plan Supplement will include a substantially final form of the
Implementation Memorandum.

        55.      “Insider” has the meaning set forth in section 101(31) of the Bankruptcy Code.

        56.       “Intercompany Claim” means all Claims of one Debtor against another Debtor. For the
avoidance of doubt, Intercompany Claims shall not include any Affiliate Receivables or any other Claims
of any or all of the Debtors against any or all of the Non-Debtor Affiliates.

         57.      “Interest” means any (i) Equity Security or (ii) issued, unissued, authorized, or outstanding
shares of capital stock, partnership and limited liability company interests, or similar interests in the Debtors
together with any warrants, options, or contractual rights to purchase or acquire such capital stock or
interests at any time, and all rights arising with respect thereto.

        58.      “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001.

        59.      “Lien” means a “lien” as defined in section 101(37) of the Bankruptcy Code.

        60.     “Liquidating Trust” means the trust created pursuant to Article IV of the Plan and the
Liquidating Trust Agreement, which trust shall contain the Liquidating Trust Assets, which shall be
administered by the Liquidating Trustee and governed by the Liquidating Trust Oversight Committee.


                                                       5
         61.      “Liquidating Trust Administrative Fund” means Cash set aside by the Liquidating Trustee,
with the consent of the Liquidating Trust Oversight Committee, to be held and maintained by the
Liquidating Trust, in an amount sufficient to fund, and for the purpose of, paying the expenses incurred by
the Liquidating Trustee (including fees and expenses for professionals retained by the Liquidating Trust)
in connection with the Liquidating Trust and any obligations imposed on the Liquidating Trustee or the
Liquidating Trust, including expenses relating to the performance of the Liquidating Trustee’s obligations
under the Liquidating Trust Agreement and the Plan (including any taxes imposed on the Liquidating Trust
or in respect of the Liquidating Trust Assets). Additional funds may be set aside from the Liquidating Trust
Assets for the purposes of increasing the Liquidating Trust Administrative Fund, upon application to the
Bankruptcy Court.

         62.    “Liquidating Trust Agreement” means the agreement to be dated as of the Effective Date
establishing and setting forth the provisions of the Liquidating Trust, substantially in the form contained in
the Plan Supplement.

         63.     “Liquidating Trust Assets” means (i) all remaining assets of each of the Debtors which
have not been abandoned prior to the Effective Date (including, without limitation, the Affiliate
Receivables), (ii) all Cash owned by each of the Debtors on the Effective Date, other than Cash to fund the
Administrative/Priority Claims Reserve Account and the Other Secured Claims Reserve Account, (iii) all
assets recovered by the Liquidating Trustee on behalf of the Liquidating Trust on or after the Effective Date
through enforcement, resolution, settlement, collection, return, or otherwise, (iv) all Causes of Action, other
than Released Causes of Action, owned by the Debtors on the Effective Date, (v) any proceeds resulting
from the Liquidating Trustee’s investment of the Liquidating Trust Assets on or after the Effective Date,
(vi) immediately prior to the dissolution of the Debtors, any remaining portion of the Tail Fund, (vii) the
Debtors’ books and records, including, without limitation, all documents, communications, and information
of the Debtors, including, without limitation, such documents, communications and information protected
by the attorney-client privilege, the work-product privilege, and any other applicable evidentiary privileges,
and (viii) the Liquidating Trust Administrative Fund.

        64.      “Liquidating Trust Beneficiaries” means Holders of Allowed Class 3 Claims.

        65.      “Liquidating Trust Interests” means the beneficial interests in the Liquidating Trust to be
issued to the Liquidating Trust Beneficiaries pursuant to the Plan and the Liquidating Trust Agreement.

        66.     “Liquidating Trust Oversight Committee” shall have the meaning ascribed to it in Article
IV.C.7 of the Plan.

        67.       “Liquidating Trustee” shall have the meaning ascribed to it in Article IV.C.6 of the Plan
and the initial Liquidating Trustee shall be identified in the Plan Supplement.

        68.      “Net Proceeds” means the proceeds of the Liquidating Trust Assets, minus the funds set
aside for the Liquidating Trust Administrative Fund.

        69.      “Non-Debtor Affiliates” means the Entities listed on Schedule 1 hereto.

        70.      “OPEB Plan” means, collectively, any and all Debtor other post-employment benefits
obligations.

       71.      “Other Priority Claim” means any Claim, other than an Administrative Claim or a Priority
Tax Claim, entitled to priority in right of payment under section 507(a) of the Bankruptcy Code.




                                                      6
       72.     “Other Secured Claim” means any Claim that is Secured, other than the Pre-Petition
Secured Claims.

        73.     “Other Secured Claims Reserve Account” shall have the meaning ascribed to it in Article
IV.D.2 of the Plan.

        74.      “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code

       75.     “Petition Date” means August 2, 2018, the date on which the Debtors commenced the
Chapter 11 Cases.

         76.     “Plan” means this Joint Plan of Liquidation Under Chapter 11 of the Bankruptcy Code of
Brookstone Holding Corp., et al., Submitted by the Debtors and the Official Committee of Unsecured
Creditors as Co-Proponents, as may be amended and supplemented, including the Plan Supplement which
is incorporated herein by reference.

        77.    “Plan Documents” means the Plan, Disclosure Statement, Plan Supplement, the
Liquidating Trust Agreement, the Implementation Memorandum, and the other agreements and
documentation effectuating the Plan.

         78.     “Plan Proponents” means the Debtors and the Committee in their capacity as proponents
of the Plan.

         79.     “Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits, each of which shall be mutually acceptable to the Plan Proponents to be Filed by
the Plan Proponents no later than ten Business Days prior to the Confirmation Hearing, including (i) the
Liquidating Trust Agreement, (ii) the Implementation Memorandum, and (iii) the Assumed Executory
Contract and Unexpired Lease List. Any reference to the Plan Supplement in the Plan shall include each of
the documents identified above. The Plan Proponents shall have the right to jointly amend the documents
contained in the Plan Supplement through and including the Effective Date in accordance with Article XI.A
of the Plan.

         80.      “Plan Transactions” means the series of transactions intended to minimize out of pocket
costs, fees, and taxes associated with the dissolution of the Debtors, all of which steps shall be set forth in
the Implementation Memorandum.

        81.     “Priority Tax Claim” means the Claims of Governmental Units of the type specified in
section 507(a)(8) of the Bankruptcy Code.

         82.     “Pro Rata” means the proportion that a Claim or Interest in a particular Class bears to the
aggregate amount of the Claims or Interests in that Class, or to the aggregate amount of the Claims or
Interests in a particular Class and other Classes entitled to share in the same recovery as such Claim or
Interest, under the Plan.

        83.     “Professional Fee Claims” means Claims against the Debtors of Professional Persons or
any other Person for compensation and/or reimbursement of expenses pursuant to section 327, 328, 330,
331, 363, 503(b), or 1103 of the Code.

         84.     “Professional Fee Claims Bar Date” means 4:00 p.m. prevailing Eastern Time on the date
that is 60 days after the Effective Date.




                                                      7
        85.     “Professional Persons” means all attorneys, accountants, financial advisors, investment
bankers, appraisers, consultants, and other professionals retained or to be compensated pursuant to an order
of the Bankruptcy Court entered under section 327, 328, 330, 331, 363, 503(b), or 1103 of the Code.

        86.      “Proof of Claim” means a proof of Claim Filed by a Holder on account of such Claim.

       87.     “Rejection Claim” means any Claim for damages as a result of the rejection of an
Executory Contract or Unexpired Lease.

         88.     “Release Opt-Out” means the item set forth in the ballot, due by the Voting Deadline,
pursuant to which Holders of Claims in Class 3 that vote to reject the Plan may opt out of the releases set
forth in Article VIII.B.1 of the Plan.

        89.     “Released Causes of Action” means all Causes of Action (i) released prior to the Effective
Date, by Order of the Bankruptcy Court, during the Chapter 11 Cases and (ii) released pursuant to the Plan
or any Plan Document.

         90.     “Released Party” means each of the following in its respective capacity as such: (i) the
Committee, (ii) the Debtors, and (iii) with respect to each of the Entities in clauses (i) and (ii), each such
Entity’s current and former Affiliates and subsidiaries and each such Entity’s, Affiliate’s, and subsidiary’s
respective current and former officers, directors, managers, principals, employees, agents, financial
advisors, attorneys, accountants, investment bankers, consultants, representatives, and other professionals;
provided, however, that nothing in Article VIII of the Plan shall release or otherwise limit or impact the
Affiliate Receivables of any Debtor against any Non-Debtor Affiliate; provided, further, however, that
nothing in Article VIII of the Plan shall release or otherwise limit or impact the Pension Benefit Guaranty
Corporation’s ability to assert claims against the non-Debtor members of the Debtors’ controlled group for
unfunded benefit liabilities, missed minimum funding contributions, and unpaid insurance premiums
related to the Debtors’ pension plan.

         91.      “Releasing Party” means (i) the Debtors, (ii) the Estates, (iii) any Entity seeking to exercise
the rights of the Estates, including, without limitation, any successor to the Debtors or any Estate
representative appointed or selected pursuant to section 1123(b)(3) of the Bankruptcy Code, (iv) each
Holder of a Claim deemed hereunder to have accepted the Plan (i.e., Holders of Claims in Unimpaired
Classes of Claims under the Plan), and (v) all Holders of Claims in Class 3 that (a) vote to accept the Plan,
or (b) vote to reject the Plan and do not timely submit a Release Opt-Out indicating such Holder’s decision
to not participate in the releases set forth in Article VIII.B.1 of the Plan.

        92.      “Retained Professionals” means the Persons set forth on Exhibit B to the Disclosure
Statement to be retained, on the Effective Date, on behalf of the Liquidating Trust, on the general terms set
forth on Exhibit B to the Disclosure Statement.

        93.     “Schedules” means the Schedules of Assets and Liabilities filed with the Bankruptcy Court
in each of the Chapter 11 Cases, as amended from time to time in accordance with Bankruptcy Rule 1009.

        94.      “Secured” means when referring to a Claim: (i) secured by a Lien on property in which the
applicable Estate has an interest, which Lien is valid, perfected, and enforceable pursuant to applicable law
or by reason of a Bankruptcy Court order, or that is subject to setoff pursuant to section 553 of the
Bankruptcy Code, to the extent of the value of the Claim Holder’s interest in the Estate’s interest in such
property or to the extent of the amount subject to setoff, as applicable, as determined pursuant to section
506(a) of the Bankruptcy Code or (ii) Allowed as such pursuant to the Plan.




                                                       8
         95.     “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa, together with
the rules and regulations promulgated thereunder.

        96.      “Security” means a “security” as defined in section 2(a)(1) of the Securities Act.

         97.     “Tail Fund” means Cash set aside and held by the Debtors for purposes of payment of
reasonable administrative costs (including but not limited to the salaries of the Debtors’ board members
and officers) prior to dissolution of the Debtors in accordance with the Plan and the Implementation
Memorandum, which shall be topped up from the Liquidating Trust Assets as, and to the extent, needed.
The Debtors shall provide the Liquidating Trustee with a report of Tail Fund expenditures monthly.
Immediately prior to the dissolution of the Debtors, any remaining portion of the Tail Fund shall be
transferred to the Liquidating Trust and become part of the Liquidating Trust Assets.

         98.    “Unexpired Lease” means a lease to which one or more of the Debtors is a party that is
subject to assumption or rejection under section 365 of the Bankruptcy Code.

       99.      “Unimpaired” means, solely with respect to a Class of Claims or Interests, a Class of
Claims or Interests that is unimpaired within the meaning of section 1124 of the Bankruptcy Code.

       100.    “Unsecured Claim” means any Claim that is not an Other Priority Claim or an Other
Secured Claim.

        101.     “U.S. Trustee” means the Office of the United States Trustee for the District of Delaware.

        102.    “Voting Deadline” means the date and time by which all ballots to accept or reject the Plan
must be received in order to be counted under the Order of the Bankruptcy Court approving the Disclosure
Statement as containing adequate information, pursuant to section 1125(a) of the Bankruptcy Code, and
authorizing the Debtors to solicit acceptances of the Plan.

B.      Rules of Interpretation.

         For purposes of the Plan: (i) in the appropriate context, each term, whether stated in the singular or
the plural, shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or
neuter gender shall include the masculine, feminine, and the neuter gender, (ii) unless otherwise specified,
any reference herein to a contract, lease, instrument, release, indenture, or other agreement or document
being in a particular form or on particular terms and conditions means that the referenced document shall
be substantially in that form or substantially on those terms and conditions, (iii) unless otherwise specified,
any reference herein to an existing document, schedule, or exhibit, whether or not Filed, having been Filed,
or to be Filed shall mean that document, schedule, or exhibit, as it may thereafter be amended, modified, or
supplemented from time to time, (iv) any reference to an Entity as a Holder of a Claim or Interest includes
that Entity’s successors and assigns, (v) unless otherwise specified, all references herein to “Articles” are
references to Articles of the Plan hereto, (vi) unless otherwise specified, all references herein to exhibits
are references to exhibits in the Plan Supplement, (vii) unless otherwise specified, the words “herein,”
“hereof,” and “hereto” refer to the Plan in its entirety rather than to a particular portion of the Plan,
(viii) subject to the provisions of any contract, certificate of incorporation, by-law, instrument, release, or
other agreement or document entered into in connection with the Plan, the rights and obligations arising
pursuant to the Plan shall be governed by, and construed and enforced in accordance with the applicable
federal law, including the Bankruptcy Code and Bankruptcy Rules, (ix) captions and headings to Articles
are inserted for convenience of reference only and are not intended to be a part of or to affect the
interpretation of the Plan, (x) unless otherwise specified herein, the rules of construction set forth in section
102 of the Bankruptcy Code (other than section 102(5) of the Bankruptcy Code) shall apply, (xi) any term
used in capitalized form herein that is not otherwise defined but that is used in the Bankruptcy Code or the

                                                       9
Bankruptcy Rules shall have the meaning assigned to that term in the Bankruptcy Code or the Bankruptcy
Rules, as the case may be, (xii) all references to docket numbers of documents Filed in the Chapter 11 Cases
are references to the docket numbers under the Bankruptcy Court’s Case Management and Electronic Case
Filing system, (xiii) all references to statutes, regulations, orders, rules of courts, and the like shall mean as
amended, modified, or supplemented from time to time, and as applicable to the Chapter 11 Cases, unless
otherwise stated, (xiv) any immaterial effectuating provisions may be interpreted jointly by the Plan
Proponents or by the Liquidating Trustee, as applicable, in such a manner that is consistent with the overall
purpose and intent of the Plan, without further notice to or action, order, or approval of the Bankruptcy
Court or any other Entity, and (xv) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”

C.      Computation of Time.

         Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall apply
in computing any period of time prescribed or allowed herein. If the date on which a transaction may occur
pursuant to the Plan or any Plan Document shall occur on a day that is not a Business Day, then such
transaction shall instead occur on the next succeeding Business Day.

D.      Reference to Monetary Figures.

       All references in the Plan to monetary figures shall refer to currency of the United States of
America, unless otherwise expressly provided.

                                                 ARTICLE II.
ADMINISTRATIVE CLAIMS, PRIORITY TAX CLAIMS, AND PROFESSIONAL FEE CLAIMS

         In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims and Priority
Tax Claims have not been classified and, thus, are excluded from the Classes of Claims and Interests set
forth in Article III of the Plan.

A.      Administrative Claims.

          Except to the extent that a Holder of an Allowed Administrative Claim agrees to a less favorable
treatment of its Allowed Administrative Claim, each Holder of an Allowed Administrative Claim will
receive in full and final satisfaction of its Administrative Claim an amount of Cash equal to the amount of
such Allowed Administrative Claim either (i) on the Effective Date, or as soon as practicable thereafter or
(ii) if the Administrative Claim is not Allowed as of the Effective Date, no later than 30 days after the date
on which such Administrative Claim is Allowed by a Final Order, or as soon as reasonably practicable
thereafter, or All requests for payment of an Administrative Claim must be Filed with the Bankruptcy Court
and served on counsel to the Liquidating Trustee, counsel to the Debtors, and the U.S. Trustee no later than
the Administrative Claim Bar Date.

B.      Priority Tax Claims.

         Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a less favorable
treatment of its Allowed Claim, in full and final satisfaction, settlement, release, and discharge of and in
exchange for each Allowed Priority Tax Claim, the Holder of such Allowed Priority Tax Claim shall be
treated in accordance with the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code.




                                                       10
C.       Professional Fee Claims.

        All final applications for payment of Professional Fee Claims shall be filed with the Bankruptcy
Court and served on the Plan Proponents and the Liquidating Trustee on or before the Professional Fee
Claims Bar Date or such later date as may be agreed to by the Liquidating Trustee. Each holder of an
Allowed Professional Fee Claim shall be paid in Cash from the Liquidating Trust in an amount equal to
such Allowed Professional Fee Claim on or as soon as reasonably practicable after the first Business Day
following the date upon which such Claim becomes Allowed, unless such holder shall agree to a different
treatment of such Claim.

                                                 ARTICLE III.
              CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.       Classification of Claims and Interests.

         Claims and Interests, except for Administrative Claims, Priority Tax Claims, and Professional Fee
Claims, are classified in the Classes set forth in Article III of the Plan. A Claim or Interest is classified in a
particular Class only to the extent that the Claim or Interest qualifies within the description of that Class
and is classified in other Classes to the extent that any portion of the Claim or Interest qualifies within the
description of such other Classes. A Claim or Interest also is classified in a particular Class for the purpose
of receiving distributions pursuant to the Plan only to the extent that such Claim or Interest is an Allowed
Claim or Allowed Interest in that Class and has not been paid, released, or otherwise satisfied prior to the
Effective Date.

         The classification of Claims and Interests against the Debtors pursuant to the Plan is as follows:

     Class        Claims and Interests              Status                       Voting Rights
 Class 1     Other Priority Claims               Unimpaired      Not Entitled to Vote (Presumed to Accept)

 Class 2     Other Secured Claims                Unimpaired      Not Entitled to Vote (Presumed to Accept)

 Class 3     General Unsecured Claims            Impaired        Entitled to Vote
             Existing Equity Interests in the
 Class 4                                         Impaired        Not Entitled to Vote (Deemed to Reject)
             Brookstone Subsidiaries
             Existing Equity Interests in
 Class 5                                         Impaired        Not Entitled to Vote (Deemed to Reject)
             Brookstone Parent

B.       Treatment of Claims and Interests.

Class 1—Other Priority Claims.

                 (a)      Classification: Class 1 consists of all Other Priority Claims.

                 (b)      Treatment: Except to the extent that a Holder of an Allowed Other Priority Claim
                          agrees to a less favorable treatment of its Allowed Other Priority Claim, in full and
                          final satisfaction, settlement, release, and discharge of and in exchange for each
                          Allowed Other Priority Claim, each such Holder shall receive payment in full in
                          Cash of the amount of such Holder’s Allowed Other Priority Claim either: (i) on
                          the Effective Date, or as soon as reasonably practicable thereafter or (ii) if the
                          Other Priority Claim is not Allowed as of the Effective Date, no later than 30 days


                                                       11
                        after the date on which such Other Priority Claim is Allowed by Final Order, or as
                        soon as reasonably practicable thereafter.

                (c)     Voting: Class 1 is Unimpaired under the Plan. Holders of Claims in Class 1
                        are conclusively presumed to have accepted the Plan pursuant to section
                        1126(f) of the Bankruptcy Code. Therefore, such Holders are not entitled to
                        vote to accept or reject the Plan.

Class 2—Other Secured Claims.

                (a)     Classification: Class 2 consists of all Other Secured Claims.

                (b)     Treatment: Except to the extent that a Holder of an Allowed Other Secured Claim
                        agrees to a less favorable treatment of its Allowed Other Secured Claim, on the
                        Effective Date or as soon as reasonably practicable thereafter or, if the Other
                        Secured Claim is not Allowed as of the Effective Date, no later than 30 days after
                        the date on which such Other Secured Claim is Allowed by Final Order, or as soon
                        as reasonably practicable thereafter, each Holder of an Allowed Other Secured
                        Claim shall receive the following treatment at the option of the Debtors:
                        (i) payment in full (in Cash) of such Allowed Other Secured Claim, (ii) satisfaction
                        of such Allowed Other Secured Claim by delivering the collateral securing such
                        Allowed Other Secured Claim and paying any interest required to be paid under
                        section 506(b) of the Bankruptcy Code, or (iii) such other recovery necessary to
                        satisfy section 1129 of the Bankruptcy Code.

                (c)     Voting: Class 2 is Unimpaired under the Plan. Holders of Claims in Class 2
                        are conclusively presumed to have accepted the Plan pursuant to section
                        1126(f) of the Bankruptcy Code. Therefore, such Holders are not entitled to
                        vote to accept or reject the Plan.

Class 3—General Unsecured Claims.

                (a)     Classification: Class 3 consists of all General Unsecured Claims.

                (b)     Treatment: Each Holder of an Allowed Class 3 Claim shall receive its Pro Rata
                        share of the Liquidating Trust Interests in accordance with Article IV.C.2 of the
                        Plan on account of such Holder’s General Unsecured Claim(s) against the Debtors,
                        which shall entitle such holder to distributions from the Liquidating Trust as and
                        to the extent set forth in the Plan and the Liquidating Trust Agreement.

                (c)     Voting: Class 3 is Impaired under the Plan. Therefore, Holders of Allowed
                        Claims in Class 3 are entitled to vote to accept or reject the Plan.

Class 4—Existing Equity Interests in the Brookstone Subsidiaries.

                (a)     Classification: Class 4 consists of all Existing Equity Interests in the Brookstone
                        Subsidiaries.

                (b)     Treatment: On the Effective Date or as soon as reasonably practicable thereafter,
                        as provided in the Implementation Memorandum, all Existing Equity Interests
                        shall be cancelled and extinguished. Holders of Existing Equity Interests in the



                                                    12
                          Brookstone Subsidiaries shall not receive any distribution or retain any property
                          pursuant to the Plan.

                 (c)      Voting: Class 4 is Impaired under the Plan. Each Holder of an Allowed
                          Interest in Class 4 is deemed to have rejected the Plan pursuant to section
                          1126(g) of the Bankruptcy Code and, therefore, is not entitled to vote to accept
                          or reject the Plan.

Class 5—Existing Equity Interests in Brookstone Parent.

                 (a)      Classification: Class 5 consists of all Existing Equity Interests in Brookstone
                          Parent.

                 (b)      Treatment: On the Effective Date or as soon as reasonably practicable thereafter,
                          as provided in the Implementation Memorandum, all Existing Equity Interests in
                          Brookstone Parent shall be cancelled and extinguished. Holders of Existing Equity
                          Interests in Brookstone Parent shall not receive any distribution or retain any
                          property pursuant to the Plan.

                 (c)      Voting: Class 5 is Impaired under the Plan. Each Holder of an Allowed
                          Interest in Class 5 is deemed to have rejected the Plan pursuant to section
                          1126(g) of the Bankruptcy Code and, therefore, is not entitled to vote to accept
                          or reject the Plan.

C.      Special Provision Governing Unimpaired Claims.

        Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’ rights in
respect of any Unimpaired Claims, including all rights in respect of legal and equitable defenses to or setoffs
or recoupments against any such Unimpaired Claims.

D.      Acceptance or Rejection of the Plan.

     1. Voting Classes.

         Class 3 is Impaired under the Plan. The Holders of Claims in Class 3 are entitled to vote to accept
or reject the Plan.

     2. Presumed Acceptance of the Plan.

        Classes 1 and 2 are Unimpaired under the Plan. The Holders of Claims in such Classes are presumed
to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code and are not entitled to vote
to accept or reject the Plan.

     3. Deemed Rejection of the Plan.

        Classes 4 and 5 are Impaired under the Plan. The Holders of Interests in Classes 4 and 5 are deemed
to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code and are not entitled to vote to
accept or reject the Plan.




                                                      13
E.      Elimination of Vacant Classes.

         Any Class of Claims or Interests that, as of the commencement of the Confirmation Hearing, does
not have at least one Holder of a Claim or Interest that is Allowed in an amount greater than zero for voting
purposes shall be considered vacant, deemed eliminated from the Plan for purposes of voting to accept or
reject the Plan, and disregarded for purposes of determining whether the Plan satisfies section 1129(a)(8)
of the Bankruptcy Code with respect to that Class.

F.      Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code.

       Provided Class 3 votes to accept the Plan, the Plan Proponents jointly request Confirmation
pursuant to section 1129(b) of the Bankruptcy Code.

G.      Controversy Concerning Impairment.

         If a controversy arises as to whether any Claims or Interests, or any Class of Claims or Interests,
are Impaired, the Bankruptcy Court shall, after notice and a hearing, determine such controversy at or before
the hearing conducted by the Bankruptcy Court to consider confirmation of the Plan. Any dispute with
respect to Impairment that is not raised in sufficient time to enable the Bankruptcy Court to determine such
dispute on or prior to the Confirmation Date shall be deemed waived.

H.      Subordinated Claims.

         Pursuant to section 510 of the Bankruptcy Code, the Plan Proponents reserve the right to jointly
reclassify any Allowed Claim or Allowed Interest in accordance with any contractual, legal, or equitable
subordination relating thereto.

I.      Provision Governing Allowance and Defenses to Claims.

         On and after the Effective Date, the Liquidating Trust shall have all of the Debtors’ and the Estates’
rights under section 558 of the Bankruptcy Code. Nothing under the Plan shall affect the rights and defenses
of the Debtors, the Estates, and the Liquidating Trust in respect of any Claim not allowed by Final Order,
including all rights in respect of legal and equitable objections, defenses, setoffs, or recoupment against
such Claims. The Liquidating Trust may, but shall not be required to, setoff against any Claim (for purposes
of determining the Allowed amount of such Claim on which distribution shall be made) any claims of any
nature whatsoever that the Estates or the Liquidating Trust may have against the Claim Holder, but neither
the failure to do so nor the allowance of any Claim hereunder shall constitute a waiver or release by the
Liquidating Trust of any such Claim it may have against such Claim Holder. The Liquidating Trustee may
(i) designate any Claim as Allowed at any time from and after the Effective Date and (ii) may designate
any Claim disputed and not Allowed at any time from and after the Effective Date until the Claim Objection
Deadline, other than Claims that have already become Allowed by Final Order.

                                                ARTICLE IV.
                         MEANS FOR IMPLEMENTATION OF THE PLAN

A.      Substantive Consolidation.

        1.       The Debtors, in consultation with the Committee, analyzed, inter alia, the Debtors’ books
and records, intercompany accounting practices, corporate structure, shared staff and services, financial
reporting, and cash management practices. Based on that analysis, the Plan contemplates and is predicated
upon entry of an Order substantively consolidating the Debtors’ Estates and the Chapter 11 Cases as set
forth below. Entry of the Confirmation Order shall constitute the approval, pursuant to section 105(a) of

                                                      14
the Bankruptcy Code, effective as of the Effective Date, of the substantive consolidation of the Debtors for
voting, confirmation, and distribution purposes under the Plan. Solely for such purposes, on and after the
Effective Date, (i) all assets and all liabilities of the Debtors shall be deemed merged into Brookstone
Parent, (ii) all guaranties of any Debtor of the payment, performance, or collection of obligations of another
Debtor shall be eliminated and cancelled, (iii) any obligation of any Debtor and all guaranties thereof
executed by one or more of the other Debtors shall be treated as a single obligation, and such guaranties
shall be deemed a single Claim against the consolidated Debtors, (iv) all joint obligations of two or more
Debtors and all multiple Claims against such entities on account of such joint obligations shall be treated
and allowed only as a single Claim against the consolidated Debtors, and (v) each Claim filed in the Chapter
11 Case of any Debtor shall be deemed filed against the consolidated Debtors and a single obligation of the
consolidated Debtors on and after the Effective Date. Upon the Effective Date, all Intercompany Claims
shall be cancelled and extinguished. Holders of Intercompany Claims shall not receive any distribution or
retain any property pursuant to the Plan.

         2.       The substantive consolidation effected pursuant to Article IV.A of the Plan shall not affect
(other than for purposes related to funding distributions under the Plan and as set forth in Article IV.A of
the Plan), among other things, (i) the legal and organizational structure of the Debtors, (ii) any Causes of
Action, (iii) defenses to any Causes of Action or requirements for any third party to establish mutuality to
assert a right of setoff, or (iv) distributions out of any insurance policies or proceeds of such policies. The
Plan and Disclosure Statement, jointly, shall serve as, and shall be deemed to be, a motion for entry of an
Order of the Bankruptcy Court approving the substantive consolidation of the Debtors’ Estates and Chapter
11 Cases. If no objection to the Plan is timely filed and served by any Holder of an Impaired Claim affected
by the Plan as provided herein on or before the Voting Deadline or such other date as may be established
by the Bankruptcy Court, the Plan, including the substantive consolidation of the Debtors’ Estates and
Chapter 11 Cases, may be approved by the Bankruptcy Court as part of the Confirmation Order. If any such
objections are timely filed and served, the Plan and the objections thereto shall be considered by the
Bankruptcy Court at the Confirmation Hearing.

B.      Plan Transactions.

       On the Effective Date or as soon as practicable thereafter, as provided in the Implementation
Memorandum, the Debtors shall effect the Plan Transactions. Notwithstanding anything to the contrary in
the Plan, the means and timing for implementation of the Plan Transactions are set forth in the
Implementation Memorandum.

         Without limiting the foregoing, unless otherwise provided by the Implementation Memorandum, all
such Plan Transactions will be deemed to occur on the Effective Date or as soon as practicable thereafter
and may include one or more mergers, conversions, consolidations, dispositions, liquidations or
dissolutions, as may be determined by the Debtors to be necessary or appropriate. Subject to the
immediately preceding sentence, the actions to effect these transactions may include (i) the execution and
delivery of appropriate agreements or other documents of merger, conversion, consolidation, disposition,
liquidation or dissolution containing terms that are consistent with the terms of the Plan and that satisfy the
requirements of applicable state law and such other terms to which the applicable Entities may agree,
(ii) the execution and delivery of appropriate instruments of transfer, assignment, assumption or delegation
of any asset, property, right, liability, duty or obligation on terms consistent with the terms of the Plan and
having such other terms to which the applicable Entities may agree, (iii) the filing of appropriate certificates
or articles of merger, conversion, consolidation, dissolution or change in corporate form pursuant to
applicable state law, and (iv) the taking of all other actions that the applicable Entities determine to be
necessary or appropriate, including making filings or recordings that may be required by applicable state
law in connection with such transactions. Any such transactions may be effected on or subsequent to the
Effective Date without any further action by the Debtors. All documents, agreements, and instruments
entered into and delivered on or as of the Effective Date, or as soon as practicable thereafter, contemplated

                                                      15
by or in furtherance of the Plan shall become and shall remain effective and binding in accordance with
their respective terms and conditions upon the parties thereto, in each case, without further notice to or
order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule or the vote,
consent, authorization or approval of any Entity (other than as expressly required by such applicable
agreement).

C.       The Liquidating Trust.

     1. Execution of the Liquidating Trust Agreement

        On or before the Effective Date, the Liquidating Trust Agreement, in form jointly acceptable to the
Plan Proponents, shall be executed, and all other necessary steps shall be taken to establish the Liquidating
Trust and the Liquidating Trust Interests, which shall be for the benefit of the Liquidating Trust
Beneficiaries. Article IV.C of the Plan sets forth certain of the rights, duties, and obligations of the
Liquidating Trustee and the Liquidating Trust Oversight Committee. In the event of any conflict between
the terms of Article IV.C of the Plan and the terms of the Liquidating Trust Agreement, unless otherwise
specified in the Plan, the terms of the Liquidating Trust Agreement shall govern.

     2. Interests in the Liquidating Trust

         There shall be one class of interests in the Liquidating Trust. The Liquidating Trust shall issue the
Liquidating Trust Interests to the Holders of Allowed General Unsecured Claims in accordance with Article
III.B.3 of the Plan so that each Holder of an Allowed General Unsecured Claim shall receive a percentage
of the Liquidating Trust Interests equal to such Holder’s Allowed General Unsecured Claim divided by the
sum of all Allowed General Unsecured Claims plus all Disputed General Unsecured Claims; provided,
however, that (i) if a Disputed General Unsecured Claim is subsequently Disallowed, (a) the amount of
such Disputed General Unsecured Claim shall no longer be included in the calculation set forth above and
(b) the Liquidating Trust shall issue additional Liquidating Trust Interests to the Holders of Allowed
General Unsecured Claims in accordance with the calculation set forth above and (ii) if a Disputed General
Unsecured Claim subsequently becomes an Allowed General Unsecured Claim, the Liquidating Trust shall
make subsequent distributions of Liquidating Trust Interests to such Holder on account of such Allowed
General Unsecured Claim. Liquidating Trust Interests shall be uncertificated. The Liquidating Trust
Beneficiaries shall be bound by the Liquidating Trust Agreement.

     3. Purpose of the Liquidating Trust

        The Liquidating Trust shall be established to administer certain post-Effective Date responsibilities
under the Plan, including, but not limited to, (i) resolving outstanding Disputed General Unsecured Claims
to determine the amount of Allowed General Unsecured Claims, (ii) resolving all Disputed
Administrative/Priority Claims and Disputed Other Secured Claims, (iii) prosecuting, settling, and
resolving Causes of Action (other than the Released Causes of Action), (iv) recovering, through
enforcement, resolution, settlement, collection, or otherwise, assets on behalf of the Liquidating Trust
(which assets shall become part of the Liquidating Trust Assets), (v) abandoning, liquidating, and reducing
to Cash the Liquidating Trust Assets, as necessary, and (vi) distributing the Liquidating Trust Assets. The
Liquidating Trust has no objective to continue or engage in the conduct of a trade or business.

     4. Liquidating Trust Assets

        The Liquidating Trust shall consist of the Liquidating Trust Assets. On the Effective Date, as
provided in the Implementation Memorandum, the Debtors shall transfer all of the Liquidating Trust Assets
then held by the Debtors to the Liquidating Trust free and clear of all liens, claims, and encumbrances,
except to the extent otherwise provided herein. The transfer of the Liquidating Trust Assets to the

                                                     16
Liquidating Trust shall not affect any attorney-client privilege, the work-product privilege, and any other
applicable evidentiary privileges of the Debtors.

    5. Governance of the Liquidating Trust

       The Liquidating Trust shall be governed by the Liquidating Trustee and the Liquidating Trust
Oversight Committee.

    6. Role of the Liquidating Trustee

         On the Effective Date, the Plan Proponents shall jointly appoint a trustee to oversee the Liquidating
Trust (the “Liquidating Trustee”). In furtherance of and consistent with the purposes of the Liquidating
Trust and the Plan, the Liquidating Trustee shall have the power and authority to, among other things,
(i) hold, manage, sell, invest, and distribute to the Liquidating Trust Beneficiaries the Net Proceeds of the
Liquidating Trust Assets, (ii) hold the Liquidating Trust Assets for the benefit of the Liquidating Trust
Beneficiaries, (iii) prosecute and resolve (a) objections to General Unsecured Claims and (b) subject to
obtaining necessary approval of the Bankruptcy Court, any claims for equitable subordination and
recharacterization in connection with such objections, (iv) prosecute, resolve, and satisfy
Administrative/Priority Claims and Other Secured Claims, (v) prosecute, settle, and resolve Causes of
Action (other than the Released Causes of Action), (vi) recover assets through enforcement, resolution,
settlement, collection, or otherwise on behalf of the Liquidating Trust, (vii) abandon, liquidate, and reduce
to Cash the Liquidating Trust Assets, as necessary, in consultation with the Liquidating Trust Oversight
Committee, (viii) perform such other functions as are provided in the Plan and the Liquidating Trust
Agreement, and (ix) administer the closure of the Chapter 11 Cases in accordance with the Bankruptcy
Code and the Bankruptcy Rules. The Liquidating Trustee shall be responsible for all decisions and duties
with respect to the Liquidating Trust and the Liquidating Trust Assets and shall file periodic public reports
on the status of claims reconciliation and distributions, which reports may be included in the quarterly
reporting required by the U.S. Trustee. In all circumstances, the Liquidating Trustee shall act in the best
interests of all Liquidating Trust Beneficiaries and in furtherance of the purpose of the Liquidating Trust,
and in accordance with the Liquidating Trust Agreement and not in its own best interest.

    7. Role of the Liquidating Trust Oversight Committee

         On the Effective Date, the Plan Proponents shall jointly appoint one or more Persons or Entities
that shall serve as a committee to oversee the activities of the Liquidating Trustee (the “Liquidating Trust
Oversight Committee”). In furtherance of and consistent with the purpose of the Liquidating Trust and the
Plan, the Liquidating Trust Oversight Committee shall oversee the activities of the Liquidating Trustee as
set forth in the Liquidating Trust Agreement. The Liquidating Trustee shall report material matters to, and
seek approval for material decisions from, the Liquidating Trust Oversight Committee, as and to the extent
set forth in the Liquidating Trust Agreement and consistent with Article VII.C.2 of the Plan. In all
circumstances, the Liquidating Trust Oversight Committee shall act in the best interests of all Liquidating
Trust Beneficiaries and in furtherance of the purpose of the Liquidating Trust, and in accordance with the
Liquidating Trust Agreement and not in its own best interest.

    8. Transferability of Liquidating Trust Interests

         Liquidating Trust Interests shall be transferable only (i) as permitted by the Liquidating Trust
Agreement and (ii) to the extent that the transferability thereof would not require the Liquidating Trust to
register the beneficial interests under Section 12(g) of the Securities Exchange Act of 1934, as amended.




                                                     17
    9. Investment of Liquidating Trust Assets

        The Liquidating Trustee may invest Cash (including any earnings thereon or proceeds therefrom)
as permitted by the Liquidating Trust Agreement or as otherwise permitted by an order of the Bankruptcy
Court, subject to the oversight of the Liquidating Trust Oversight Committee.

    10. Costs and Expenses of Liquidating Trustee and Liquidating Trust Oversight Committee

         The costs and expenses of the Liquidating Trust, including the fees and expenses of the Liquidating
Trustee and the Liquidating Trust Oversight Committee, their professionals, and other professionals
retained on behalf of the Liquidating Trust (including the Retained Professionals), shall be paid out of the
Liquidating Trust Administrative Fund, subject to the terms of the Liquidating Trust Agreement and subject
to the oversight of the Liquidating Trust Oversight Committee.

    11. Compensation of Liquidating Trustee and Liquidating Trust Oversight Committee

        The Liquidating Trustee and Liquidating Trust Oversight Committee shall each be entitled to
reasonable compensation, subject to the terms of the Liquidating Trust Agreement, in an amount consistent
with that of similar functionaries in similar types of bankruptcy cases. Such compensation shall be payable
from the Liquidating Trust Administrative Fund, subject to the terms of the Liquidating Trust Agreement.

    12. Distribution of Liquidating Trust Assets

         Subject to Article VI of the Plan, the Liquidating Trustee shall distribute (to the extent there are
sufficient Liquidating Trust Assets available for distribution in accordance with the Liquidating Trust
Agreement), beginning on the first Business Day following the Effective Date, or as soon thereafter as is
reasonably practicable, the appropriate Net Proceeds of the Liquidating Trust Assets to the Liquidating
Trust Beneficiaries in proportion to the Liquidating Trust Interests held by such Liquidating Trust
Beneficiary; provided that, if a Disputed General Unsecured Claim subsequently becomes an Allowed
General Unsecured Claim after a distribution(s) has been made, the Liquidating Trustee shall make one or
more catch-up distributions to such Holder on account of its Liquidating Trust Interests, as applicable. The
Liquidating Trustee shall utilize, in accordance with the Liquidating Trust Agreement and the Plan, Cash
from the Liquidating Trust Administrative Fund in amounts sufficient to fund (i) costs and expenses of the
Liquidating Trust, including, without limitation, the fees and expenses of the Liquidating Trustee and the
Liquidating Trust Oversight Committee, their respective professionals, and the Retained Professionals,
(ii) compensate the Liquidating Trustee and the Liquidating Trust Oversight Committee, and (iii) satisfy
other liabilities incurred by the Liquidating Trust in accordance with the Plan or the Liquidating Trust
Agreement (including any taxes imposed on the Liquidating Trust or in respect of the Liquidating Trust
Assets).

    13. Retention of Professionals by Liquidating Trustee and Liquidating Trust

        The Liquidating Trustee and the Liquidating Trust Oversight Committee may retain and reasonably
compensate counsel and other professionals to assist in their duties as Liquidating Trustee and Liquidating
Trust Oversight Committee or to assist on behalf of the Liquidating Trust on such terms as the Liquidating
Trustee and the Liquidating Trust Oversight Committee deem appropriate without Bankruptcy Court
approval, subject to the provisions of the Liquidating Trust Agreement. The Liquidating Trustee and the
Liquidating Trust Oversight Committee may retain any professional who represented parties in interest,
including the Debtors or the Committee, in the Chapter 11 Cases. All fees and expenses incurred in
connection with the foregoing shall be payable from the Liquidating Trust Administrative Fund subject to
the terms of the Liquidating Trust Agreement. Notwithstanding anything herein to the contrary or in the



                                                     18
Liquidating Trust Agreement, on the Effective Date, the Retained Professionals shall be retained on behalf
of the Liquidating Trust.

    14. U.S. Federal Income Tax Treatment and Reporting of Liquidating Trust

         For all U.S. federal and applicable state and local income tax purposes, all parties (including,
without limitation, the Debtors, the Liquidating Trustee, Liquidating Trust Oversight Committee, and the
Liquidating Trust Beneficiaries) shall treat the Liquidating Trust, other than any portion thereof in respect
of Disputed Claims (the “Disputed Claims Reserve”), as a liquidating trust under Treasury Regulation
Section 301.7701-4 and that the trust be owned by the Liquidating Trust Beneficiaries. Accordingly, for
federal income tax purposes, it is intended that the Liquidating Trust Beneficiaries be treated as if they had
received a distribution from the Estates of an undivided interest in the Liquidating Trust Assets (to the
extent of the value of their respective share in the applicable Assets) and then contributed such interests to
the Liquidating Trust, and the Liquidating Trust’s Beneficiaries will be treated as the grantors and owners
thereof.

         For all U.S. federal and applicable state and local income tax purposes, all parties (including,
without limitation, the Debtors, the Liquidating Trustee, Liquidating Trust Oversight Committee, and the
Liquidating Trust Beneficiaries) shall treat the Disputed Claims Reserve as a “disputed ownership fund”
within the meaning of Treasury Regulation section 1.468B-9. Following the funding of the Liquidating
Trust, Brookstone Parent shall provide a “§ 1.468B-9 Statement” in respect of the Disputed Claims Reserve
to the Liquidating Trustee in accordance with Treasury Regulation section 1.468B-9(g).

        The Liquidating Trustee shall be responsible for filing all federal, state, and local tax returns for
the Liquidating Trust and for the Debtors. The Liquidating Trustee shall be responsible for payment, out of
the Liquidating Trust Assets, of any taxes imposed on the Liquidating Trust or the Liquidating Trust Assets.
The Liquidating Trustee may request an expedited determination of taxes of the Liquidating Trust under
section 505(b) of the Bankruptcy Code for all returns filed for, or on behalf of, the Liquidating Trust for all
taxable periods through the dissolution of the Liquidating Trust.

         The Liquidating Trust shall comply with all withholding and reporting requirements imposed by
any federal, state, or local taxing authority, and all Distributions made by the Liquidating Trust shall be
subject to any such withholding and reporting requirements. The Liquidating Trustee shall be authorized to
take any and all actions that may be necessary or appropriate to comply with such withholding and reporting
requirements including, without limitation, requiring that, as a condition to the receipt of a Distribution, the
Holder of an Allowed Claim complete the appropriate IRS Form W-8 or IRS Form W-9, as applicable to
each Holder. Notwithstanding any other provision of the Plan, (i) each Holder of an Allowed Claim that is
to receive a Distribution from a Liquidating Trust shall have the sole and exclusive responsibility for the
satisfaction and payment of any tax obligations imposed on such Holder by any Governmental Unit,
including income and other tax obligations, on account of such Distribution and (ii) no Distribution shall
be made to or on behalf of such Holder under the Plan unless and until such Holder has made arrangements
satisfactory to the Liquidating Trustee to allow it to comply with its tax withholding and reporting
requirements. Any property to be distributed by the Liquidating Trust shall, pending the implementation of
such arrangements, be treated as an undeliverable Distribution to be held by the Liquidating Trustee, as the
case may be, until such time as Liquidating Trustee is satisfied with the Holder’s arrangements for any
withholding tax obligations.

    15. Indemnification of Liquidating Trustee and Liquidating Trust Oversight Committee

        The Liquidating Trustee and the Liquidating Trust Oversight Committee (and their agents and
professionals) shall not be liable for actions taken or omitted in its or their capacity as, or on behalf of, the
Liquidating Trustee, the Liquidating Trust Oversight Committee, or the Liquidating Trust, except those acts

                                                       19
arising out of its or their willful misconduct (including, but not limited to, conduct that results in a personal
profit at the expense of the Liquidating Trust), gross negligence, fraud, malpractice, criminal conduct,
unauthorized use of confidential information that causes damages, breach of fiduciary duty (to the extent
applicable), or ultra vires acts, and each shall be entitled to indemnification and reimbursement for fees and
expenses in defending any and all of its or their actions or inactions in its or their capacity as, or on behalf
of, the Liquidating Trustee, the Liquidating Trust Oversight Committee, or the Liquidating Trust, except
for any actions or inactions involving willful misconduct (including, but not limited to, conduct that results
in a personal profit at the expense of the Liquidating Trust), gross negligence, fraud, malpractice, criminal
conduct, unauthorized use of confidential information that causes damages, breach of fiduciary duty (to the
extent applicable), or ultra vires acts. Any indemnification claim of the Liquidating Trustee, the Liquidating
Trust Oversight Committee, and the other parties entitled to indemnification under this subsection shall be
satisfied (i) first from the Liquidating Trust Administrative Fund and (ii) second from the Liquidating Trust
Assets, as provided in the Liquidating Trust Agreement. The Liquidating Trustee and the Liquidating Trust
Oversight Committee shall be entitled to rely, in good faith, on the advice of their professionals.

D.       Reserve Accounts

         1.       Administrative/Priority Claims Reserve Account

        Prior to the Effective Date, the Debtors shall establish a reserve account (the
“Administrative/Priority Claims Reserve Account”) in an amount equal to the estimated
Administrative/Priority Claims. The Administrative/Priority Claims Reserve Account shall be funded with
Cash. The funds in the Administrative/Priority Claims Reserve Account shall be used solely for the payment
of Allowed Administrative/Priority Claims in accordance with Articles II or III (as applicable) and VI.B of
the Plan. To the extent funds held in the Administrative/Priority Claims Reserve Account relate to
Administrative/Priority Claims that (i) have been Disallowed by the Bankruptcy Court, (ii) are no longer
claimed as evidenced by a written release of such Claim, or (iii) have been satisfied by a means other than
Cash in accordance with Articles II or III (as applicable) of the Plan, then such funds shall become
Liquidating Trust Assets pursuant to the Plan. The Administrative/Priority Claims Reserve Account shall
be closed once all required payments have been made. Any funds remaining in the Administrative/Priority
Claims Reserve Account after all required payments have been made shall become Liquidating Trust Assets
pursuant to the Plan.

         2.       Other Secured Claims Reserve Account

          Prior to the Effective Date, the Debtors shall establish a reserve account (the “Other Secured Claims Reserve
Account”) in an amount equal to the estimated Other Secured Claims. The Other Secured Claims Reserve Account
shall be funded with Cash. The funds in the Other Secured Claims Reserve Account shall be used solely for the
payment of Allowed Other Secured Claims in accordance with Articles III.B.2 and VI.B of the Plan. To the extent
funds held in the Other Secured Claims Reserve Account relate to Other Secured Claims that (i) have been Disallowed
by the Bankruptcy Court, (ii) are no longer claimed as evidenced by a written release of such Claim, or (iii) have been
satisfied by a means other than Cash in accordance with Article III.B.2 the Plan, then such funds shall become
Liquidating Trust Assets pursuant to the Plan. The Other Secured Claims Reserve Account shall be closed once all
required payments have been made. Any funds remaining in the Other Secured Claims Reserve Account after all
required payments have been made shall become Liquidating Trust Assets pursuant to the Plan.

E.     Governance, Directors and Officers; Employment-Related Agreements and Compensation
Programs; Other Agreements.

     1. Directors and Officers of the Debtors

        On and after the Effective Date, the boards of directors and officers of the Debtors shall stay in
place until such time as the Debtors are dissolved, as provided in the Implementation Memorandum. On

                                                          20
the Effective Date, the Tail Fund shall be funded for purposes of payment of administrative costs (including,
but not limited to, the salaries of the Debtors’ board members and officers) of the Debtors prior to such
dissolution. Immediately prior to the dissolution of the Debtors, any remaining portion of the Tail Fund
shall be transferred to the Liquidating Trust and become part of the Liquidating Trust Assets.

     2. Transactions Effective as of the Effective Date

         Pursuant to section 1142 of the Bankruptcy Code, the following shall occur and be effective as of
the Effective Date, if no such other date is specified in such other documents, including the Implementation
Memorandum, and shall be authorized and approved in all respects and for all purposes without any
requirement of further action by the stockholders, members, managers or directors of the Debtors or the
Committee: (i) the Plan Transactions, (ii) the adoption, execution, delivery and implementation of all
contracts, leases, instruments, releases and other agreements or documents related to any of the foregoing,
(iii) appointment of the Liquidating Trustee, as provided in the Plan, (iv) appointment of the Liquidating
Trust Oversight Committee, as provided in the Plan, (v) all actions necessary to effectuate the Liquidating
Trust Agreement and the Liquidating Trust, and (vi) any other matters provided for under the Plan or
described in the Implementation Memorandum or any Plan Document involving the Liquidating Trust, the
corporate structure of the Debtors, or any action to be taken by or required of a Plan Proponent.

F.       Cancellation of Existing Securities and Agreements.

         On the Effective Date, except to the extent otherwise provided in the Plan or the Implementation
Memorandum, all notes, instruments, certificates, and other documents evidencing Claims or Interests, shall
be deemed cancelled and surrendered without any need for a Holder to take further action with respect
thereto and the obligations of the Debtors thereunder or in any way related thereto shall be deemed satisfied
in full and discharged; provided, however, that notwithstanding Confirmation or Consummation, any such
agreement that governs the rights of the Holder of a Claim shall continue in effect solely for purposes of
allowing Holders to receive distributions under the Plan; provided further, however, that the preceding
proviso shall not affect the discharge of Claims or Interests pursuant to the Bankruptcy Code, the
Confirmation Order, or the Plan, or result in any expense or liability to the Debtors.

G.       Corporate Action.

         Upon the Effective Date, the Debtors or the Plan Proponents, as applicable, shall perform each of
the actions and effect each of the transfers required by the terms of the Plan, in the time period allocated
therefor, and all matters provided for under the Plan that would otherwise require approval of the
stockholders, partners, members, directors, or comparable governing bodies of the Debtors shall be deemed
to have occurred and shall be in effect from and after the Effective Date pursuant to the applicable general
corporation law (or other applicable governing law) of the states in which the Debtors are incorporated or
organized, without any requirement of further action by the stockholders, partners, members, directors, or
comparable governing bodies of the Debtors. Each of the Debtors shall be authorized and directed,
following the completion of all disbursements, other transfers, and other actions required of the Debtors by
the Plan and Implementation Memorandum, to file its certificate of cancellation or dissolution as provided
in the Plan and the Implementation Memorandum. The filing of such certificates of cancellation or
dissolution shall be authorized and approved in all respects without further action under applicable law,
regulation, order, or rule, including, without express or implied limitation, any action by the stockholders,
partners, members, directors, or comparable governing bodies of the Debtors.

H.       Effectuating Documents; Further Transactions.

        Each of the officers of each of the Debtors is authorized and directed to execute, deliver, file, or
record such contracts, instruments, releases, indentures, and other agreements or documents and take such

                                                     21
actions as may be necessary or appropriate to effectuate and further evidence the terms and conditions of
the Plan, without the need for any approvals, authorization, or consents except for those expressly required
pursuant to the Plan.

I.      Securities Law Matters.

         The offering, issuance, or distribution of the Liquidating Trust Interests or any units or other
beneficial interests in the Liquidating Trust in accordance with the Plan is exempt from the provisions of
Section 5 of the Securities Act and any state or local law requiring registration for the offer, issuance, or
distribution of a security by reason of section 1145(a) of the Bankruptcy Code. The Liquidating Trust
Interests shall be transferable to the extent provided in Article IV.C.8 of the Plan.

J.      Section 1146 Exemption.

         Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property or interests pursuant
to the Plan, including the recording of any amendments to such transfers, or any new mortgages or liens
placed on the property in connection with such transfers, shall not be subject to any document recording
tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real estate transfer tax,
mortgage recording tax, or other similar tax or governmental assessment, and upon entry of the
Confirmation Order, the appropriate state or local governmental officials or agents shall forgo the collection
of any such tax or governmental assessment and accept for filing and recordation any of the foregoing
instruments or other documents without the payment of any such tax, recordation fee, or governmental
assessment.

K.      Administration of Taxes.

        Subject to the Implementation Memorandum and the Liquidating Trust Agreement, Brookstone
Parent shall be responsible for all of the Debtors’ tax matters until a certificate of cancellation or dissolution
for Brookstone Parent shall have been filed in accordance with the Plan and Implementation Memorandum.

         Following the filing of a certificate of cancellation or dissolution for Brookstone Parent, subject to
the Plan, the Implementation Memorandum, and the Liquidating Trust Agreement, the Liquidating Trustee
shall prepare and file (or cause to be prepared and filed) on behalf of the Debtors, all tax returns, reports,
certificates, forms, or similar statements or documents (collectively, “Tax Returns”) required to be filed or
that the Liquidating Trustee otherwise deems appropriate, including the filing of amended Tax Returns or
requests for refunds, for all taxable periods ending on, prior to, or after the Effective Date.

         Each of the Debtors and the Liquidating Trustee shall cooperate fully with each other regarding the
implementation of Article IV.K of the Plan (including the execution of appropriate powers of attorney) and
shall make available to the other as reasonably requested all information, records, and documents relating
to taxes governed by Article IV.K of the Plan until the expiration of the applicable statute of limitations or
extension thereof or at the conclusion of all audits, appeals, or litigation with respect to such taxes. Without
limiting the generality of the foregoing, the Debtors shall execute on or prior to the filing of a certificate of
cancellation or dissolution for Brookstone Parent a power of attorney authorizing the Liquidating Trustee
to correspond, sign, collect, negotiate, settle, and administer tax payments and Tax Returns for the taxable
periods described in Article IV.K of the Plan.

         The Debtors and the Liquidating Trustee shall have the right to request an expedited determination
of the tax liability of the Debtors, if any, under section 505(b) of the Bankruptcy Code with respect to any
tax returns filed, or to be filed, for any and all taxable periods ending on or before the filing of a certificate
of cancellation or dissolution for Brookstone Parent.


                                                       22
         Following the filing of a certificate of cancellation or dissolution for Brookstone Parent, subject to
Liquidating Trust Agreement, the Liquidating Trustee shall have the sole right, at its expense, to control,
conduct, compromise, and settle any tax contest, audit, or administrative or court proceeding relating to any
liability for taxes of the Debtors and shall be authorized to respond to any tax inquiries relating to the
Debtors.

L.      Employee Benefits.

         On the Effective Date, the Debtors shall retain the OPEB Plan or, with the consent of the
Liquidating Trustee, shall transfer the OPEB Plan to the Liquidating Trust and, in each case, shall preserve
all rights thereunder. The Plan fully complies with sections 1114 and 1129(a)(13) of the Bankruptcy Code.
The Debtors reserve all rights of the Debtors, the Liquidating Trust, and/or the Liquidating Trustee to
terminate the OPEB Plan at any time on or after the Effective Date.

M.      Preservation of Causes of Action.

         In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII of the Plan,
the Debtors shall retain and transfer to the Liquidating Trust all rights to enforce, commence, and pursue,
as appropriate, any and all Causes of Action, whether arising before or after the Petition Date, including
any actions specifically enumerated in the Plan Supplement, including, without limitation the right to
commence, prosecute, or settle such Causes of Action, which shall be preserved notwithstanding the
occurrence of the Effective Date. The Liquidating Trustee, on behalf of the Liquidating Trust, may pursue
such Causes of Action, as appropriate, in accordance with the best interests of the Liquidating Trust. No
Entity may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the
Disclosure Statement to any Cause of Action against it as any indication that the Liquidating Trust
will not pursue any and all available Causes of Action against it and all rights associate therewith are
expressly reserved, except as otherwise expressly provided in the Plan. Unless any Causes of Action
against an Entity are expressly waived, relinquished, exculpated, released, compromised, or settled pursuant
to the Plan or a Final Order, all rights with respect to Causes of Action are expressly reserved for later
adjudication and no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue
preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such
Causes of Action upon, after, or as a consequence of the Confirmation or Consummation.

         The Debtors reserve and shall retain the Causes of Action and shall transfer such Causes of Action
to the Liquidating Trust notwithstanding the rejection of any Executory Contract or Unexpired Lease during
the Chapter 11 Cases or pursuant to the Plan. In accordance with section 1123(b)(3)(B) of the Bankruptcy
Code, any Causes of Action that a Debtor or its Estate may hold against any Entity shall vest in the
Liquidating Trust, pursuant to the terms of the Plan and Implementation Memorandum. The Liquidating
Trust, through its respective authorized agents or representatives, shall retain and may exclusively enforce
any and all such Causes of Action. On or after the Effective Date, the Liquidating Trust shall have the
exclusive right, authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon,
settle, compromise, release, withdraw, or litigate to judgment any such Causes of Action and to decline to
do any of the foregoing without the consent or approval of any third party or further notice to or action,
order, or approval of the Bankruptcy Court.




                                                      23
                                                 ARTICLE V.
           TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.      Assumption, Assumption and Assignment, and Rejection of Executory Contracts and Unexpired
Leases.

         On the Effective Date, except as otherwise provided herein, each of the Debtors’ Executory
Contracts and Unexpired Leases not previously assumed or rejected pursuant to an order of the Bankruptcy
Court shall be deemed rejected as of the Effective Date in accordance with the provisions and requirements
of sections 365 and 1123 of the Bankruptcy Code except any Executory Contract or Unexpired Lease
(i) identified on the Assumed Executory Contract and Unexpired Lease List (which shall be included in the
Plan Supplement) as an Executory Contract or Unexpired Lease designated for assumption, (ii) which is
the subject of a separate motion or notice to assume or reject Filed by the Debtors and pending as of the
Confirmation Hearing, (iii) that previously expired or terminated pursuant to its own terms, or (iv) that was
previously assumed or rejected by any of the Debtors. Any objection to the assumption, assumption and
assignment, or rejection of an Executory Contract or Unexpired Lease, as applicable, must be Filed, served,
and actually received by the counsel to the Debtors, the clerk of the Bankruptcy Court, and the U.S. Trustee
on or before the Plan Objection Deadline (as set forth in the Disclosure Statement Order). The Bankruptcy
Court shall rule on any such objection at the time of the Confirmation Hearing or such other date and time
agreed by the parties or ordered by the Bankruptcy Court. Any counterparty to an Executory Contract or
Unexpired Lease that fails to object timely to the proposed assumption, assumption and assignment, or
rejection will be deemed to have assented to such assumption, assumption and assignment, or rejection, as
applicable.

         Entry of the Confirmation Order by the Bankruptcy Court shall constitute an order approving the
assumption of Executory Contracts and Unexpired Leases identified on the Assumed Executory Contract
and Unexpired Lease List and rejection of all other Executory Contracts and Unexpired Leases, subject to
the exceptions noted above, all pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Each
Executory Contract and Unexpired Lease assumed pursuant to the Plan or by Bankruptcy Court order, and
not assigned to a third party on or prior to the Effective Date, shall be transferred to the Liquidating Trust
and be deemed a Liquidating Trust Asset. To the maximum extent permitted by law, to the extent any
provision in any Executory Contract or Unexpired Lease assumed pursuant to the Plan restricts or prevents,
or purports to restrict or prevent, or is breached or deemed breached by, the assumption of such Executory
Contract or Unexpired Lease (including any “change of control” provision), then such provision shall be
deemed modified such that the transactions contemplated by the Plan shall not entitle the counterparty
thereto to terminate such Executory Contract or Unexpired Lease or to exercise any other default-related
rights with respect thereto. Notwithstanding anything to the contrary in the Plan, the Plan Proponents
reserve the right to jointly alter, amend, modify, or supplement the Assumed Executory Contract and
Unexpired Lease List prior to the Confirmation Date on no less than five days’ notice to any counterparty
to an Executory Contract or Unexpired Lease affected thereby.

B.      Claims Based on Rejection of Executory Contracts and Unexpired Leases.

         Unless otherwise provided by a Bankruptcy Court order, any Proofs of Claim asserting Rejection
Claims pursuant to the Plan or otherwise must be Filed with the Claims and Balloting Agent no later than
the later of 35 days after the Effective Date or 35 days after the effective date of rejection. Rejection Claims
shall be classified as General Unsecured Claims and shall be treated in accordance with Article III, as
applicable. Any Rejection Claims that are not timely Filed pursuant to Article V.B of the Plan shall be
forever disallowed and barred.




                                                      24
C.      Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

        Any monetary defaults under each Executory Contract and Unexpired Lease to be assumed or
assumed and assigned, as applicable, pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1)
of the Bankruptcy Code, by payment of the cure amount specified on the Cure Notice and Schedule in Cash
on the Effective Date or in the ordinary course of business, subject to the limitation described below, or on
such other terms as the parties to such Executory Contract or Unexpired Lease may otherwise agree and no
cure no objection to the cure amount specified on the Cure Notice and Schedule shall be permitted;
provided, however, that any objection to a proposed cure amount filed pursuant to the terms of the Cure
Notice and Schedule will be permitted.

        The Bankruptcy Court shall rule on any disputed cure amount(s) or objection to assumption of an
Executory Contract or Unexpired Lease at the time of the Confirmation Hearing or such other date and time
agreed by the parties or ordered by the Bankruptcy Court. Any counterparty to an Executory Contract or
Unexpired Lease that failed to object to the cure amount applicable to an Executory Contract or Unexpired
Lease to be assumed or assumed and assigned pursuant to the terms set forth in the Cure Notice and
Schedule is deemed to have assented to such cure amount. Any Proofs of Claim filed with respect to an
Executory Contract or Unexpired Lease that has been assumed or assumed and assigned shall be
deemed disallowed and expunged, without further notice to or action, order, or approval of the
Bankruptcy Court.

        In the event of a permitted dispute regarding (i) the amount of any payments to cure a default in
connection with a proposed assumption or assumption and assignment of an Executory Contract or
Unexpired Lease, (ii) the ability of the Debtors or any assignee to provide “adequate assurance of future
performance” (within the meaning of section 365 of the Bankruptcy Code) under the Executory Contract
or Unexpired Lease to be assumed or to be assumed and assigned, or (iii) any other matter pertaining to
assumption or assumption and assignment, as applicable, the cure payments required by section 365(b)(1)
of the Bankruptcy Code shall be made following the entry of a Final Order or Final Orders resolving the
dispute and approving the assumption or assumption and assignment, as applicable.

         Assumption, rejection, or assumption and assignment, as applicable, of any Executory Contract or
Unexpired Lease pursuant to the Plan or otherwise shall result in the full release and satisfaction of any
Claims or defaults, whether monetary or nonmonetary, including defaults of provisions restricting the
change in control or ownership interest composition or other bankruptcy-related defaults, arising under any
assumed or assumed and assigned Executory Contract or Unexpired Lease at any time prior to the effective
date of assumption.

D.      Insurance Policies.

         Each of the Debtors’ insurance policies and any agreements, documents, or instruments relating
thereto, are treated as Executory Contracts under the Plan. Unless otherwise provided in the Plan or Plan
Documents, on the Effective Date, the Debtors shall be deemed to have rejected all insurance policies and
any agreements, documents, and instruments relating to coverage of all insured Claims; provided, however,
that the Assumed Insurance Policies shall be assumed pursuant to the Plan and assigned to the Liquidating
Trust.

E.      Modifications, Amendments, Supplements, Restatements, or Other Agreements.

         Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is assumed
or assumed and assigned, as applicable, shall include all modifications, amendments, supplements,
restatements, or other agreements that in any manner affect such Executory Contract or Unexpired Lease,
and all Executory Contracts and Unexpired Leases related thereto, if any, including all easements, licenses,

                                                     25
permits, rights, privileges, immunities, options, rights of first refusal, and any other interests, unless any of
the foregoing agreements has been previously rejected or repudiated or is rejected or repudiated under the
Plan.

         Modifications, amendments, supplements, and restatements to pre-petition Executory Contracts
and Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall not be
deemed to alter the pre-petition nature of the Executory Contract or Unexpired Lease, or the validity,
priority, or amount of any Claims that may arise in connection therewith.

F.      Reservation of Rights.

         Nothing contained in the Plan, including identification in the Assumed Executory Contract and
Unexpired Lease List, shall constitute an admission by the Debtors that any contract or lease is in fact an
Executory Contract or Unexpired Lease subject to assumption or rejection pursuant to section 365(a) of the
Bankruptcy Code, or that any Debtor has any liability thereunder. If there is a dispute regarding whether a
contract or lease is or was executory or unexpired at the time of assumption or rejection, the Debtors shall
have 30 days following entry of a Final Order resolving such dispute to alter their treatment of such contract
or lease, if necessary.

G.      Nonoccurrence of Effective Date.

        In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction
with respect to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to
section 365(d)(4) of the Bankruptcy Code, unless such deadline(s) have expired.

                                                 ARTICLE VI.
                            PROVISIONS GOVERNING DISTRIBUTIONS

A.      Distribution Record Date.

         As of the close of business on the Distribution Record Date, the various transfer registers for each
of the Classes of Claims or Interests as maintained by the Debtors, or their agents, shall be deemed closed,
(ii) there shall be no further changes in the record holders of any of such Claims or Interests, and the Plan
Proponents shall have no obligation to recognize any transfer of such Claims or Interests occurring on or
after the Distribution Record Date, and (iii) the Plan Proponents shall be entitled to recognize and deal for
all purposes hereunder only with those record holders stated on the transfer ledgers as of the close of
business on the Distribution Record Date, to the extent applicable; provided, however, that if the
Liquidating Trust Interests are transferable as set forth in Article IV.C.8 of the Plan, then the Liquidating
Trustee may set additional record dates for subsequent distributions to holders of Liquidating Trust
Interests, in accordance with the Liquidating Trust Agreement.

B.      Method of Distribution Under the Plan.

        On the Effective Date, or as soon thereafter as is reasonably practicable, the Debtors or the
Liquidating Trustee, as applicable, shall (i) remit to holders of Allowed Administrative/Priority Claims and
Allowed Other Secured Claims (in each case except as otherwise provided herein) Cash equal to the
Allowed amount of such Claims from the Administrative/Priority Claims Reserve Account and Other
Secured Claims Reserve Account respectively and (ii) transfer the Liquidating Trust Assets then held by
the Debtors to the Liquidating Trust free and clear of all liens, claims, and encumbrances, but subject to
any obligations imposed by the Plan and the Liquidating Trust Agreement, on behalf of the Liquidating
Trust Beneficiaries. At the option of the Debtors or the Liquidating Trustee, as applicable, any Cash
payment to be made under the Plan, the Liquidating Trust, or the Liquidating Trust Agreement, as

                                                       26
applicable, may be made by check or wire transfer or as otherwise required or provided in applicable
agreements.

C.      Delivery of Distributions and Undeliverable or Unclaimed Distributions.

     1. Delivery of Distributions in General.

         Except as otherwise provided in the Plan or the Liquidating Trust Agreement, all distributions to
any holder of an Allowed Claim shall be made (i) at the address for each such Holder as indicated on such
Holder’s Proof of Claim, (ii) to a different address and to another party if the Debtors or Liquidating Trustee,
as applicable, are so directed in writing by a Holder of an Allowed Claim, or (iii) if no Proof of Claim has
been filed, as reflected in the Debtors’ books and records as of the date of any such distribution.

     2. Undeliverable Distributions and Unclaimed Property.

         In the event that any distribution to any Holder is returned as undeliverable, no distribution to such
Holder shall be made unless and until the Debtors or the Liquidating Trustee, as applicable, have determined
the then-current address of such Holder, at which time such distribution shall be made to such Holder
without interest; provided, however, that 90 days after the date such undeliverable distribution was initially
made, all such unclaimed property or interests in property shall irrevocably revert to the Liquidating Trust
automatically and without need for a further order by the Bankruptcy Court (notwithstanding any applicable
federal, provincial or state escheat, abandoned, or unclaimed property laws to the contrary), and the Claim
of any Holder to such property or interest in property shall be discharged and forever barred.

D.      Compliance with Tax Requirements.

         In connection with the Plan, to the extent applicable, any party issuing any instrument or making
any distribution under the Plan or Liquidating Trust Agreement shall comply with all applicable
withholding and reporting requirements imposed by any federal, state, or local taxing authority, and all
distributions under the Plan and all Plan Documents shall be subject to any such withholding or reporting
requirements. In the case of a non-Cash distribution that is subject to withholding, the distributing party
may withhold an appropriate portion of such distributed property and sell such withheld property to generate
Cash necessary to pay over the withholding tax. Notwithstanding the foregoing, each holder of an Allowed
Claim or Interest that receives a distribution under the Plan shall have responsibility for any taxes imposed
by any governmental unit, including income, withholding, and other taxes, on account of such distribution.
Notwithstanding any provision in the Plan to the contrary, the Debtors and the Liquidating Trustee, as
applicable, shall be authorized to take all actions necessary or appropriate to comply with such withholding
and reporting requirements, including withholding distributions pending receipt of information necessary
or appropriate to facilitate such distributions or establishing any other mechanisms they believe are
reasonable and appropriate.

E.      Time Bar to Cash Payments.

         Checks issued by the Debtors or the Liquidating Trustee, as applicable, in respect of Allowed
Claims shall be null and void if not negotiated within 60 days after the date of issuance thereof. Requests
for re-issuance of any check shall be made to the Debtors or the Liquidating Trustee, as applicable, by the
holder of the Allowed Claim to whom such check originally was issued. Any Claim in respect of such a
voided check shall be made on or before 30 days after the expiration of the 60 day period following the
date of issuance of such check. Thereafter, the amount represented by such voided check shall irrevocably
revert to the Liquidating Trust, and any Claim in respect of such voided check shall be discharged and
forever barred.


                                                      27
F.      Setoffs and Recoupment.

        The Debtors and the Liquidating Trustee, as applicable, may, but shall not be required to, setoff
against or recoup from any Claims of any nature whatsoever that the Debtors or the Liquidating Trust may
have against the Holder of any such Claim, but neither the failure to do so nor the allowance of any Claim
hereunder shall constitute a waiver or release by the Debtors or the Liquidating Trustee, as applicable, of
any such Claim it may have against the Holder of such Claim.

                                     ARTICLE VII.
                         PROCEDURES FOR RESOLVING CONTINGENT,
                           UNLIQUIDATED, AND DISPUTED CLAIMS

A.      Disputed Claims.

        On and after the Effective Date, except as otherwise provided in the Plan, all Allowed Claims shall
be paid in accordance with the terms of the Plan and shall survive the Effective Date as if the Chapter 11
Cases had not been commenced. Nothing in this paragraph shall in any way limit the Debtors’ or
Liquidating Trustee’s rights to contest the validity, amount, or enforceability of any Claim regardless of
whether a Proof of Claim is required for such Claim.

B.      Objections to Claims and Interests.

         Unless a different time is set by an order of the Bankruptcy Court or otherwise established pursuant
to the Plan, all objections to Claims and Interests must be Filed by the Claim Objection Deadline; provided,
that no such objection may be Filed with respect to any Claim or Interest after a Final Order has been
entered Allowing such Claim or Interest.

C.      Prosecution, Compromise, and Settlement.

     1. Prosecution of Disputed Claims

         Except as otherwise provided herein, the Liquidating Trust shall have the right to object to all
Claims on any basis. Subject to further extension by the Bankruptcy Court with or without notice, the
Liquidating Trustee may object to the allowance of all Claims on or before the Claim Objection Deadline.
From and after the Effective Date, the Liquidating Trust shall succeed to all of the rights, defenses, offsets,
and counterclaims of the Debtors, the Estates, and the Committee in respect of all Claims, and in that
capacity shall have the exclusive power to prosecute, defend, compromise, settle, and otherwise deal with
all such objections.

     2. Compromise and Settlement of Claims

       Pursuant to Bankruptcy Rule 9019(b), the Liquidating Trustee may settle any Disputed Claims (or
aggregate of Claims if held by a single creditor), without notice, a hearing or Bankruptcy Court approval;
provided that if such Disputed Claim is to be Allowed pursuant to the settlement in an amount which is two
hundred and fifty thousand (250,000) dollars or more, the procedures in the following paragraph shall apply.

        The Liquidating Trustee shall give notice to the Liquidating Trust Oversight Committee of a
settlement of any Disputed Administrative/Priority Claim, Disputed Other Secured Claim, or Class 3 Claim
(or aggregate of Claims if held by a single creditor) that results in such Disputed Claim(s) being Allowed
in an amount which is two hundred and fifty thousand (250,000) dollars or more. The Liquidating Trust
Oversight Committee shall have 10 days to object to such settlement. Any such objection shall be in writing
and sent to the Liquidating Trustee and the settling party. If no written objection is received by the

                                                      28
Liquidating Trustee and the settling party prior to the expiration of such 10 day period, the Liquidating
Trustee and the settling party shall be authorized to enter into the proposed settlement without a hearing or
Bankruptcy Court approval. If a written objection from the Liquidating Trust Oversight Committee is timely
received, the Liquidating Trustee, the settling party and the Liquidating Trust Oversight Committee shall
use good faith efforts to consensually resolve the objection. If the objection is consensually resolved, the
Liquidating Trustee and the settling party may enter into the proposed settlement (as and to the extent
modified by the resolution of the objection) without further notice or Bankruptcy Court approval.
Alternatively, the Liquidating Trustee may seek Bankruptcy Court approval of the proposed settlement
upon expedited notice and a hearing.

D.      No Distributions Pending Allowance.

       If a Claim or Interest, or any portion of a Claim or Interest, is Disputed, no payment or distribution
provided hereunder shall be made on account of such Disputed Claim or Interest, unless and until such
Disputed Claim or Interest becomes an Allowed Claim or Interest.

E.      Distributions After Allowance.

         To the extent that a Disputed Claim ultimately becomes an Allowed Claim, distributions (if any)
shall be made to the Holder of such Allowed Claim in accordance with the provisions of the Plan. As soon
as practicable after the date that the order or judgment of the Bankruptcy Court allowing any Disputed
Claim becomes a Final Order, the Debtors or the Liquidating Trustee, as applicable, shall provide to the
Holder of such Claim the distribution (if any) to which such Holder is entitled under the Plan as of the
Effective Date, without any interest to be paid on account of such Claim.

                                              ARTICLE VIII.
             SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.      No Discharge of Claims.

         In accordance with section 1141(d)(3) of the Bankruptcy Code, the Plan does not discharge
the Debtors. Section 1141(c) of the Bankruptcy Code nevertheless provides, among other things, that
the property dealt with by the Plan is free and clear of all Claims and Interests against the Debtors. As
such, no Entity holding a Claim against the Debtors may receive any payment from, or seek recourse
against, any assets that are to be distributed under the Plan other than assets required to be
distributed to that Entity under the Plan. As of the Confirmation Date, all parties are precluded from
asserting against any property to be distributed under the Plan any Claims, rights, Causes of Action,
liabilities, or Interests based upon any act, omission, transaction, or other activity that occurred
before the Effective Date except as expressly provided in the Plan or the Confirmation Order.

B.      Releases.

        1.      Releases

        As of the Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, the Releasing Parties will be deemed to release and forever waive and discharge the
Released Parties from and against all claims, obligations, suits, judgments, damages, demands, debts,
rights, causes of action, and liabilities whether liquidated or unliquidated, fixed or contingent,
matured or unmatured, known or unknown, foreseen or unforeseen, then existing or thereafter
arising, in law, equity or otherwise that are based in whole or part on any act, omission, transaction,
event, or other occurrence taking place on or prior to the Effective Date (including prior to the
Petition Date) in any way relating to the Debtors, the Chapter 11 Cases, the Plan, the Disclosure

                                                     29
Statement, the purchase, sale, or rescission of the purchase or sale of any security of the Debtors, the
subject matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in
the Plan, the business or contractual arrangements between any Debtor and any Released Party,
including, without limitation, the administration of Claims and Interests prior to or in the Chapter
11 Cases, the negotiation, formulation, or preparation of the Plan, the Plan Supplement, the
Disclosure Statement, or related agreements, instruments, or other documents, or any other act,
omission, transaction, agreement, event, or other occurrence taking place before the Effective Date
and that could have been asserted by or on behalf of the Debtors or their Estates at any time on or
prior to the Effective Date against the Released Parties, except that the Debtors will not be deemed
to release, waive, or discharge the Released Parties from and against any claims, obligations, suits,
judgments, damages, demands, debts, rights, Causes of Action, or liabilities arising out of or relating
to any act or omission of a Released Party that constitutes willful misconduct or gross negligence.
Notwithstanding anything to the contrary in the foregoing, the release set forth above does not release
any post-Effective Date obligations of any party under the Plan, any document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to implement the Plan, or any
Executory Contract or Unexpired Lease assumed during the Chapter 11 Cases or under the Plan.

        Each Holder of a Claim in Class 3 shall be a Releasing Party and, as such, provides the
releases set forth in Article VIII.B.1 of the Plan, unless such Holder votes to reject the Plan or does
not vote on the Plan and timely submits a Release Opt-Out indicating such Holder’s decision to not
participate in the releases set forth in Article VIII.B.1 of the Plan. For the avoidance of doubt, each
Holder of a Claim in Class 3 that votes to accept the Plan is a Releasing Party and any Release Opt-
Out that might be submitted by any such Holder that voted to accept the Plan shall be void and of no
effect.

        2.      Release of Liens

        Except as otherwise provided in the Plan or in any contract, instrument, release, or other
agreement or document created pursuant to the Plan, on the Effective Date, all mortgages, deeds of
trust, Liens, pledges, or other security interests against any property of the Debtors and their Estates
shall be fully released and discharged, and all of the right, title, and interest of any Holder of such
mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the Debtors and
their successors and assigns, including the Liquidating Trust, in accordance with the Plan.

C.      Exculpation.

         Except as otherwise specifically provided in the Plan, each Debtor, each Estate, and each
Exculpated Party is hereby released and exculpated from any claim, obligation, Cause of Action, or
liability for any Exculpated Claim, except to the extent such claim, obligation, Cause of Action, or
liability arises from willful misconduct or gross negligence, but in all respects such released Entities
shall be entitled to reasonably rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan. The Debtors, the Estates, and the Exculpated Parties have, and
upon completion of the Plan shall be deemed to have, participated in good faith and in compliance
with applicable law with regard to the transactions and treatment of Claims and Interests in the
Chapter 11 Cases and in connection with the Plan Transactions, the negotiation, formulation, or
preparation of the Plan Documents or related agreements, instruments, or other documents in
connection with the Plan, and the distribution of and the solicitation of votes on the Plan and,
therefore, are not, and on account of such distributions shall not be, liable at any time for the violation
of any applicable law, rule, or regulation governing the solicitation of acceptances or rejections of the
Plan or such distributions made pursuant to the Plan. Without limiting the generality of the
foregoing, each Debtor, each Estate, and each Exculpated Party shall be entitled to and granted the
protections and benefits of section 1125(e) of the Bankruptcy Code. Notwithstanding anything to the

                                                    30
contrary in the foregoing, the releases and exculpations set forth above do not release any post-
Effective Date obligations of any party under the Plan or any document, instrument, or agreement
(including those set forth in the Plan Supplement) executed or deemed executed to implement the
Plan, or any Executory Contract or Unexpired Lease assumed during the Chapter 11 Cases or under
the Plan.

D.      Injunction.

         Except as otherwise expressly provided for in the Plan or in obligations issued pursuant to
the Plan, all Parties and Entities are permanently enjoined, on and after the Effective Date, on
account of any Claim or Interest, from taking any of the following actions against, as applicable, any
Debtor, any Estate, any Released Party, the Liquidating Trust, their respective successors and
assigns, and any of their respective assets and properties: (i) commencing or continuing in any
manner any action or other proceeding of any kind on account of or in connection with or with respect
to any such claims, Causes of Action or interests, (ii) enforcing, attaching, collecting, or recovering
by any manner or means any judgment, award, decree, or order against the Debtors or the Released
Parties on account of or in connection with or with respect to any such claims, Causes of Action or
interests, (iii) creating, perfecting, or enforcing any encumbrance of any kind against the Debtors,
the Released Parties, or their respective property or the estates of such Entities on account of or in
connection with or with respect to any such claims or interests, (iv) asserting any right of setoff,
subrogation, or recoupment of any kind against any obligation due from the Debtors or the Released
Parties or against their respective property or estates on account of or in connection with or with
respect to any such claims, Causes of Action or interests unless such Entity has timely asserted such
setoff right before Confirmation in a Proof of Claim or document Filed with the Bankruptcy Court
explicitly preserving such setoff, and notwithstanding an indication of a claim, Cause of Action or
interest or otherwise that such Entity asserts, has, or intends to preserve any right of setoff pursuant
to applicable law or otherwise, and (v) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to any such claims, Causes
of Action or interests released or settled pursuant to the Plan.

E.      Setoffs.

         Except as otherwise expressly provided for in the Plan, the Liquidating Trust or any Debtor
pursuant to the Bankruptcy Code (including section 553 of the Bankruptcy Code), applicable non-
bankruptcy law, or as may be agreed to by the Holder of a Claim, as applicable, may set off against any
Allowed Claim and the distributions to be made pursuant to the Plan on account of such Allowed Claim
(before any distribution is made on account of such Allowed Claim), any claims, rights, and Causes of
Action of any nature that such Debtor or the Liquidating Trust may hold against the Holder of such Allowed
Claim, to the extent such claims, rights, or Causes of Action against such Holder have not been otherwise
compromised or settled on or prior to the Effective Date (whether pursuant to the Plan or otherwise);
provided, however, that neither the failure to effect such a setoff nor the allowance of any Claim pursuant
to the Plan shall constitute a waiver or release by such Debtor or Liquidating Trust of any such claims,
rights, and Causes of Action that such Debtor or Liquidating Trust may possess against such Holder.

F.      Recoupment.

        In no event shall any Holder of a Claim be entitled to recoup any Claim against any claim, right, or
Cause of Action of the Debtors or the Liquidating Trust, as applicable, unless such Holder actually has
performed such recoupment and provided notice thereof in writing to the Debtors or the Liquidating Trustee
on or before the Confirmation Date.



                                                    31
G.      Subordination Rights.

        The classification and treatment of all Claims and Interests under the Plan shall conform to and
with the respective contractual, legal, and equitable subordination rights of such Claims and Interests, and,
subject to the provisions of Article III.H. of the Plan, any such subordination rights shall be settled,
compromised, and released pursuant to the Plan.

                                               ARTICLE IX.
                           EFFECT OF CONFIRMATION OF THE PLAN

         Upon entry of the Confirmation Order, the Bankruptcy Court shall be deemed to have made and
issued pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule
9014, the Confirmation Order Findings of Fact and Conclusions of Law. Upon entry of the Confirmation
Order, the Confirmation Order Findings of Fact and Conclusions of Law shall constitute findings of fact
even if they are stated as conclusions of law, and any and all conclusions of law in the Plan shall constitute
conclusions of law even if they are stated as findings of fact.

                                                ARTICLE X.
               CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN

A.      Conditions Precedent to the Confirmation Date.

         It shall be a condition to the Confirmation Date that the following conditions shall have been
satisfied or waived pursuant to the provisions of Article X.C of the Plan:

        1. The Disclosure Statement Order shall have been entered by the Bankruptcy Court in form and
substance jointly acceptable to the Plan Proponents;

       2. All Plan Documents are in form and substance jointly acceptable to the Plan Proponents and
have been filed with the Bankruptcy Court; and

        3. The Bankruptcy Court shall have entered the Confirmation Order in form and substance jointly
acceptable to the Plan Proponents which, among other things, approves the Plan Documents.

B.      Conditions Precedent to the Effective Date.

        It shall be a condition to the Effective Date that the following conditions shall have been satisfied
or waived pursuant to the provisions of Article X.C of the Plan:

        1. The Confirmation Order shall have been entered by the Bankruptcy Court in form and
substance jointly acceptable to the Plan Proponents, in full force and effect, and not be subject to any stay
or injunction, and shall have become a Final Order;

        2. All actions, documents, Certificates, and agreements necessary or appropriate to implement the
Plan shall have been effected or executed or deemed executed and delivered, as the case may be, to the
required parties and, to the extent required, Filed with the applicable Governmental Units in accordance
with applicable laws;

        3. All authorizations, consents, regulatory approvals, rulings, or documents that are necessary or
appropriate to implement and effectuate the Plan shall have been received; and




                                                      32
       4. The Administrative/Priority Claims Reserve Account and the Other Secured Claims Reserve
Account have each been funded as required pursuant to the Plan.

C.      Waiver of Conditions.

        The conditions set forth in Article X.A. and X.B of the Plan may be waived only by joint written
consent of the Plan Proponents. Such waiver may be effectuated without notice to or entry of an order of
the Bankruptcy Court and without notice to any other parties in interest.

D.      Effect of Failure of Conditions.

         If Consummation does not occur on or prior to September 30, 2019 (or such date which may be
jointly extended further by the Plan Proponents), the Plan shall be null and void in all respects and nothing
contained in the Plan, the Disclosure Statement shall (i) constitute a waiver or release of any claims by the
Debtors, Holders of Claims, or Holders of Interests or any Causes of Action, (ii) prejudice in any manner
the rights of the Debtors, the Committee, or any other Entity, or (iii) constitute an admission,
acknowledgment, offer, or undertaking by the Debtors, the Committee, or any other Entity in any respect,
including with respect to substantive consolidation and similar arguments.

                                                ARTICLE XI.
             MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.      Modification and Amendments.

         Except as otherwise provided in the Plan, the Plan Proponents jointly reserve the right to modify
the Plan and any Plan Document (including, without limitation, any Plan Supplement document) and seek
Confirmation consistent with the Bankruptcy Code. Such modification may be material or immaterial, and
may include material modifications to the economic terms of the Plan. Further, subject to certain restrictions
and requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019 and those
restrictions on modifications set forth in the Plan, the Plan Proponents jointly expressly reserve the right to
exercise reasonable discretion to revoke or withdraw, or to alter, amend, or modify the Plan with respect to
any Debtor, one or more times, after Confirmation, and, to the extent necessary or appropriate, may initiate
proceedings in the Bankruptcy Court to so alter, amend, or modify the Plan, or remedy any defect or
omission, or reconcile any inconsistencies in the Plan, the Plan Documents, the Disclosure Statement, or
the Confirmation Order, in such matters as may be necessary or appropriate to carry out the purposes and
intent of the Plan. Any such revocation, withdrawal, alteration, amendment, modification, or supplement
contemplated by this paragraph shall be in form and substance jointly acceptable to the Plan Proponents.
Additionally, any such modification or supplement shall be considered a modification of the Plan and shall
be made in accordance with Article XI of the Plan.

B.      Effect of Confirmation on Modifications.

         Entry of a Confirmation Order shall mean that all modifications or amendments to the Plan since
the solicitation thereof made in accordance with Article XI of the Plan are approved pursuant to section
1127(a) of the Bankruptcy Code and do not require additional disclosure or resolicitation under Bankruptcy
Rule 3019.

C.      Revocation or Withdrawal of Plan.

         The Plan Proponents reserve the right to jointly revoke or withdraw the Plan prior to the
Confirmation Date and to file subsequent plans of liquidation or reorganization. If the Plan Proponents
jointly revoke or withdraw the Plan, or if Confirmation or Consummation does not occur, then: (i) the Plan

                                                      33
shall be null and void in all respects, (ii) any settlement or compromise embodied in the Plan, assumption,
assumption and assignment, or rejection of Executory Contracts or Unexpired Leases effected under the
Plan, and any document or agreement executed or deemed executed pursuant to the Plan, shall be deemed
null and void, and (iii) nothing contained in the Plan shall: (i) constitute a waiver or release of any Claims,
Interests or Causes of Action, (ii) prejudice in any manner the rights of such Debtor or any other Entity, or
(iii) constitute an admission, acknowledgement, offer, or undertaking of any sort by such Debtor or any
other Entity, including with respect to substantive consolidation and similar arguments.

                                               ARTICLE XII.
                                   RETENTION OF JURISDICTION

        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, on
and after the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over all matters arising
out of, or related to, the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the
Bankruptcy Code to the extent provided under applicable law, including jurisdiction to:

       1. Allow, Disallow, determine, liquidate, classify, estimate, or establish the priority, Secured or
unsecured status, or amount of any Claim or Interest, including the resolution of any request for payment
of any Administrative/Priority Claim and the resolution of any and all objections to the Secured or
unsecured status, priority, amount, or allowance of Claims or Interests;

        2. decide and resolve all matters related to the granting and denying, in whole or in part, any
applications for allowance of compensation or reimbursement of expenses to Professionals authorized
pursuant to the Bankruptcy Code or the Plan;

        3. resolve any matters related to: (i) the assumption, assumption and assignment, or rejection of
any Executory Contract or Unexpired Lease to which a Debtor is party or with respect to which a Debtor
may be liable and to hear, determine, and, if necessary, liquidate, any Claims arising therefrom, including
cure amount pursuant to section 365 of the Bankruptcy Code, (ii) any potential contractual obligation under
any Executory Contract or Unexpired Lease that is assumed or assumed and assigned, and (iii) any dispute
regarding whether a contract or lease is or was executory or expired;

       4. ensure that distributions to Holders of Allowed Claims and Allowed Interests are accomplished
pursuant to the provisions of the Plan and the Liquidating Trust Agreement;

       5. enter and implement such orders as may be necessary or appropriate to execute, implement, or
consummate the provisions of the Plan and all contracts, instruments, releases, indentures, and other
agreements or documents created in connection with the Plan or the Disclosure Statement;

        6. issue injunctions, enter and implement other orders, or take such other actions as may be
necessary to restrain interference by any Entity with Consummation or enforcement of the Plan;

        7. determine any other matters that may arise in connection with or relate to the Plan, the
Disclosure Statement, the Confirmation Order, or any contract, instrument, release, indenture, or other
agreement or document created in connection with the Plan or the Disclosure Statement;

        8. enter an order or Final Decree concluding or closing the Chapter 11 Cases;

        9. consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
inconsistency in any Bankruptcy Court order, including the Confirmation Order;




                                                      34
        10. determine requests for the payment of Claims and Interests entitled to priority pursuant to
section 507 of the Bankruptcy Code;

       11. hear and determine disputes arising in connection with the interpretation, implementation, or
enforcement of the Plan or the Confirmation Order, including disputes arising under agreements,
documents, or instruments executed or deemed executed in connection with the Plan;

        12. hear and determine all disputes involving the existence, nature, scope, or enforcement of any
exculpations, discharges, injunctions and releases granted in the Plan, including under Article VIII of the
Plan, regardless of whether such termination occurred prior to or after the Effective Date;

        13. enforce all orders previously entered by the Bankruptcy Court; and

        14. hear any other matter not inconsistent with the Bankruptcy Code.

                                               ARTICLE XIII.
                                   MISCELLANEOUS PROVISIONS

A.      Immediate Binding Effect.

         Subject to Article X.B of the Plan and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062
or otherwise, as of the Effective Date, the terms of the Plan and the Plan Supplement shall be immediately
effective and enforceable and deemed binding upon the Plan Proponents, the Liquidating Trustee, and any
and all Holders of Claims or Interests (irrespective of whether the Holders of such Claims or Interests, as
applicable, have, or are deemed to have, accepted the Plan), all Entities that are parties to or are subject to
the settlements, compromises, releases, discharges, and injunctions described in the Plan, each Entity
acquiring property under the Plan, and any and all non-Debtor parties to Executory Contracts and Unexpired
Leases with the Debtors.

B.      Dissolution of Committee

         On the Effective Date, the Committee shall dissolve; provided, however, that, following the
Effective Date, the Committee shall continue to have standing and a right to be heard with respect to
(i) Claims and/or applications for compensation by professionals and requests for allowance of
Administrative Expenses for substantial contribution pursuant to section 503(b)(3)(D) of the Bankruptcy
Code, (ii) any appeals of the Confirmation Order that remain pending as of the Effective Date to which the
Committee is a party, and (iii) responding to creditor inquiries for 180 days following the Effective Date.

C.      Additional Documents.

        On or before the Effective Date, the Plan Proponents may jointly file with the Bankruptcy Court
such agreements and other documents, which agreements and other documents shall be in form and
substance jointly acceptable to the Plan Proponents, as may be necessary to effectuate and further evidence
the terms and conditions of the Plan. The Debtors or the Liquidating Trust, as applicable, and all Holders
of Claims receiving distributions pursuant to the Plan and all other parties in interest shall, from time to
time, prepare, execute, and deliver any agreements or documents and take any other actions as may be
necessary or advisable to effectuate the provisions and intent of the Plan.

D.      Payment of Statutory Fees.

        All fees payable pursuant to section 1930(a) of the Judicial Code, as determined by the Bankruptcy
Court at a hearing pursuant to section 1128 of the Bankruptcy Code, shall be paid by each of the Debtors

                                                      35
or the Liquidating Trustee on behalf of each of the Debtors, on the Effective Date, and following the
Effective Date, the Debtors, or the Liquidating Trustee on behalf of each of the Debtors, shall pay such fees
as they are assessed and come due for each quarter (including any fraction thereof) until the Chapter 11
Cases are converted, dismissed, or closed, whichever occurs first.

E.      Reservation of Rights.

        Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the Bankruptcy
Court shall enter the Confirmation Order. None of the Filing of the Plan, any statement or provision
contained in the Plan, or the taking of any action by any Plan Proponent with respect to the Plan, the
Disclosure Statement, or the Plan Documents shall be or shall be deemed to be an admission or waiver of
any rights of any of the Plan Proponents with respect to the Holders of Claims or Interests prior to the
Effective Date.

F.      Successors and Assigns.

         The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding
on, and shall inure to the benefit of any heir, executor, administrator, successor or assign, affiliate, officer,
director, agent, representative, attorney, beneficiaries, or guardian, if any, of each Entity.

G.      Disallowed Claims.

        No distribution shall be made under the Plan on account of or in relation to Disallowed Claims.

H.      Notices.

        All notices, requests, and demands to or upon the Plan Proponents to be effective shall be in writing
(including by facsimile transmission) and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when actually delivered or, in the case of notice by facsimile transmission,
when received and telephonically confirmed, addressed as follows:

if to the Debtors, to:

                   c/o Brookstone
                   One Innovation Way
                   Merrimack, NH 03054
                   Attn: Stephen Gould and Greg Tribou
                   Email: SGould@brookstone.com; GTribou@brookstone.com

                   with copies to:

                   GIBSON, DUNN & CRUTCHER LLP
                   Matthew J. Williams
                   Matthew K. Kelsey
                   Keith R. Martorana
                   Jason Zachary Goldstein
                   200 Park Avenue
                   New York, New York 10166
                   Tel:   (212) 351-4000
                   Fax: (212) 351-4035
                   Email: mjwilliams@gibsondunn.com
                          mkelsey@gibsondunn.com

                                                       36
                           kmartorana@gibsondunn.com
                           jgoldstein@gibsondunn.com

if to the Committee, to:

                 COOLEY LLP
                 Seth Van Aalten
                 Cathy Hershcopf
                 Robert Winning
                 1114 Avenue of the Americas
                 New York, New York 10036
                 Tel:   (212) 479-6000
                 Fax: (212) 479-6275
                 Email: svanaalten@cooley.com
                        chershcopf@cooley.com
                        rwinning@cooley.com

         After the Effective Date, the Debtors and the Liquidating Trustee, as applicable, shall have
authority to send a notice to Entities providing that, in order to continue to receive documents pursuant to
Bankruptcy Rule 2002, such Entity must file a renewed request to receive documents pursuant to
Bankruptcy Rule 2002. After the Effective Date, the Debtors and the Liquidating Trustee, as applicable,
are authorized to limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those
Entities who have Filed such renewed requests.

I.      Automatic Closure of Certain Chapter 11 Cases; Final Decree for Remaining Chapter 11 Case

         Upon the date that is 30 days after the Effective Date, without the need to obtain further approval
from the Bankruptcy Court, the Chapter 11 Cases (collectively, the “Closed Chapter 11 Cases”) of all of
the Debtors (collectively, the “Closed Case Debtors”) except for Brookstone Parent shall be deemed closed
as of the date that is 30 days after the Effective Date without prejudice to the rights of any party in interest
to seek to reopen the Closed Chapter 11 Cases, and (i) all motions, contested matters, adversary proceedings
and other matters with respect to the Closed Chapter 11 Cases and the Closed Case Debtors shall be
administered in the Chapter 11 Case of Brookstone Parent without prejudice to the rights of any party in
interest, (ii) the caption of the Remaining Chapter 11 Case shall be amended as necessary to reflect the
closure of the Closed Chapter 11 Cases, and (iii) a docket entry shall be made by the Clerk of the Bankruptcy
Court in each of the Closed Chapter 11 Cases that reflects the closure of those cases pursuant hereto. Upon
the Liquidating Trustee’s determination that all Claims have been Allowed, Disallowed, expunged, or
withdrawn, and that all Causes of Action held by the Liquidating Trust have either been finally resolved or
abandoned, the Liquidating Trustee shall move for the entry of a Final Decree for the Remaining Chapter
11 Case pursuant to section 350 of the Bankruptcy Code. On entry of the Final Decree, the members of the
Liquidating Trust Oversight Committee, the Liquidating Trustee, and the Liquidating Trust’s professionals
and agents shall be deemed discharged pursuant to the Liquidating Trust Agreement and the Liquidating
Trust shall be dissolved.

        If at any time the Liquidating Trustee determines that the expense of administering the Liquidating
Trust so as to make a final distribution to the Liquidating Trust Beneficiaries is likely to exceed the value
of the Liquidating Trust Assets remaining in the Liquidating Trust, the Liquidating Trustee shall apply to
the Bankruptcy Court for authority to (i) distribute to each Liquidating Trust Beneficiary its Pro Rata share
of Cash remaining in the Liquidating Trust Administrative Fund (after reserving for administrative cost
associated therewith) and (ii) close the Chapter 11 Case of Brookstone Parent in accordance with the
Bankruptcy Code and Bankruptcy Rules. Notice of such application shall be given electronically, to the


                                                      37
extent practicable, to those parties who have filed requests for notices and whose electronic addresses
remain current and operating.

J.      Term of Injunctions or Stays.

        Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect
in the Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the
Bankruptcy Court, and extant on the Confirmation Date (excluding any injunctions or stays contained in
the Plan or the Confirmation Order) shall remain in full force and effect until the Effective Date. All
injunctions or stays contained in the Plan or the Confirmation Order shall remain in full force and effect in
accordance with their terms.

K.      Entire Agreement.

        Except as otherwise indicated, the Plan and the Plan Supplement supersede all previous and
contemporaneous negotiations, promises, covenants, agreements, understandings, and representations on
such subjects, all of which have become merged and integrated into the Plan and Plan Supplement.

L.      Exhibits.

        All exhibits and documents included in the Plan Supplement are incorporated into and are a part of
the Plan as if set forth in full in the Plan. After the exhibits and documents are Filed, copies of such exhibits
and documents shall be available upon written request to the Debtors’ or Committees’ counsel at the address
above or by downloading such exhibits and documents from the Claims and Balloting Agent website at
http://omnimgt.com/BKST or the Bankruptcy Court’s website at http://www.deb.uscourts.gov/. To the
extent any exhibit or document is inconsistent with the terms of the Plan, unless otherwise ordered by the
Bankruptcy Court, the non-exhibit or non-document portion of the Plan shall control.

M.      Nonseverability of Plan Provisions.

         If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be
invalid, void, or unenforceable, the Bankruptcy Court shall have the power to alter and interpret such term
or provision to make it valid or enforceable to the maximum extent practicable, consistent with the original
purpose of the term or provision held to be invalid, void, or unenforceable, and such term or provision shall
then be applicable as altered or interpreted. To the extent that one of the individual Debtor’s chapter 11
plans is found to be unconfirmable, the Plan Proponents may jointly sever such Debtor from the Plan and
seek confirmation of the Plan. Notwithstanding any such holding, alteration, interpretation or severance,
the remainder of the terms and provisions of the Plan will remain in full force and effect and will in no way
be affected, impaired, or invalidated by such holding, alteration, interpretation or severance. The
Confirmation Order shall constitute a judicial determination and shall provide that each term and provision
of the Plan, as it may have been altered or interpreted in accordance with the foregoing, is: (i) valid and
enforceable pursuant to its terms, (ii) integral to the Plan and may not be deleted or modified without the
Plan Proponents’ joint consent, and (iii) nonseverable and mutually dependent.

N.      Votes Solicited in Good Faith.

        Upon entry of the Confirmation Order, the Plan Proponents will be deemed to have solicited votes
on the Plan in good faith and in compliance with the Bankruptcy Code, and pursuant to section 1125(e) of
the Bankruptcy Code, the Plan Proponents and each of their respective Affiliates, agents, representatives,
members, principals, shareholders, officers, directors, managers, employees, advisors, and attorneys will
be deemed to have participated in good faith and in compliance with the Bankruptcy Code in the offer,
issuance, sale, and purchase of Securities offered and sold under the Plan and any previous plan, and,

                                                       38
therefore, neither any of such parties or individuals or the Liquidating Trustee or Liquidating Trust
Oversight Committee will have any liability for the violation of any applicable law, rule, or regulation
governing the solicitation of votes on the Plan or the offer, issuance, sale, or purchase of the Securities
offered and sold under the Plan and any previous plan.

O.      Waiver or Estoppel.

         Each Holder of a Claim or an Interest shall be deemed to have waived any right to assert any
argument, including the right to argue that its Claim or Interest should be Allowed in a certain amount, in
a certain priority, Secured or not subordinated by virtue of an agreement made with the Debtors, the Plan
Proponents or their respective counsel, or any other Entity, if such agreement was not disclosed in the Plan,
the Disclosure Statement, or papers Filed with the Bankruptcy Court prior to the Confirmation Date.

P.      Conflicts.

         Except as set forth in the Plan, to the extent that any provision of the Disclosure Statement, the
Plan Supplement (other than the Liquidating Trust Agreement), or any other order (other than the
Confirmation Order) referenced in the Plan (or any exhibits, schedules, appendices, supplements, or
amendments to any of the foregoing), conflict with or are in any way inconsistent with any provision of the
Plan, the Plan shall govern and control. In the event of a conflict between the terms of the Plan, the
Disclosure Statement, the Plan Supplement and, in each case, all documents, attachments, and exhibits
thereto, on the one hand, and the terms of the Confirmation Order, on the other hand, the terms of the
Confirmation Order shall control.

Q.      No Stay of Confirmation Order.

        The Plan Proponents will request that the Bankruptcy Court waive any stay of enforcement of the
Confirmation Order otherwise applicable, including, without limitation, pursuant to Bankruptcy Rules
3020(e), 6004(h) and 7062.




                                                     39
Dated: January 2, 2019
                         Respectfully submitted,


                         BROOKSTONE HOLDINGS CORP.

                         By: /s/ Greg Tribou
                              Name: Greg Tribou
                              Title: Authorized Signatory


                         BROOKSTONE, INC.

                         By: /s/ Greg Tribou
                              Name: Greg Tribou
                              Title: Authorized Signatory


                         BROOKSTONE COMPANY, INC.

                         By: /s/ Greg Tribou
                              Name: Greg Tribou
                              Title: Authorized Signatory


                         BROOKSTONE PURCHASING, INC.

                         By: /s/ Greg Tribou
                              Name: Greg Tribou
                              Title: Authorized Signatory


                         BROOKSTONE STORES, INC.

                         By: /s/ Greg Tribou
                              Name: Greg Tribou
                              Title: Authorized Signatory


                         BROOKSTONE HOLDINGS, INC.

                         By: /s/ Greg Tribou
                              Name: Greg Tribou
                              Title: Authorized Signatory
BROOKSTONE PROPERTIES, INC.

By: /s/ Greg Tribou
     Name: Greg Tribou
     Title: Authorized Signatory


BROOKSTONE RETAIL PUERTO RICO, INC.

By: /s/ Greg Tribou
     Name: Greg Tribou
     Title: Authorized Signatory


BROOKSTONE INTERNATIONAL
HOLDINGS, INC.

By: /s/ Greg Tribou
     Name: Greg Tribou
     Title: Authorized Signatory


BIG BLUE AUDIO LLC

By: /s/ Greg Tribou
    Name: Greg Tribou
    Title: Authorized Signatory
Prepared by:

YOUNG CONAWAY STARGATT & TAYLOR,   BAYARD, P.A.
LLP
Michael R. Nestor (No. 3526)       Justin Alberto (No. 5126)
Sean M. Beach (No. 4070)           Erin R. Fay (No. 5268)
Andrew L. Magaziner (No. 5426)     600 North King Street, Suite 400
Rodney Square                      Wilmington, Delaware 19801
1000 North King Street             Tel:    (302) 655-5000
Wilmington, Delaware 19801         Fax: (302) 658-6395
Tel:   (302) 571-6600              Email: jalberto@bayardlaw.com
Fax: (302) 571-1253                        efay@bayardlaw.com
Email: mnestor@ycst.com
       sbeach@ycst.com
        amagaziner@ycst.com

-and-
                                   - and -
GIBSON, DUNN & CRUTCHER LLP
Matthew J. Williams                COOLEY LLP
Matthew K. Kelsey                  Seth Van Aalten
Keith R. Martorana                 Cathy Hershcopf
Jason Zachary Goldstein            Robert Winning
200 Park Avenue                    1114 Avenue of the Americas
New York, New York 10166           New York, New York 10036
Tel:   (212) 351-4000              Tel:   (212) 479-6000
Fax: (212) 351-4035                Fax: (212) 479-6275
Email: mjwilliams@gibsondunn.com   Email: svanaalten@cooley.com
       mkelsey@gibsondunn.com             chershcopf@cooley.com
       kmartorana@gibsondunn.com          rwinning@cooley.com
       jgoldstein@gibsondunn.com

Counsel to the Debtors and
Debtors in Possession              Counsel to the Official Committee of
                                   Unsecured Creditors of Brookstone Holdings
                                   Corp., et al.
                                           Schedule 1

                                     Non-Debtor Affiliates


Areas Brookstone Atlanta JV, LLC

Brookstone Charlotte, LLC

Brookstone Stores DTW, LLC

Brookstone Dallas Fort Worth, LLC

Carry On SLC T-2, LLC

Carry On DTW, LLC

Brookstone Stores SAT, LLC

Brookstone O’Hare, LLC

Brookstone O’Hare II, LLC

Brookstone O’Hare T-5, LLC

National Concessions Management/Brookstone Stores Georgia, LLC

National Concessions Management/Brookstone Stores Georgia II, LLC

Brookstone IAD T-B, LLC

Brookstone DEN T-B, LLC

Brookstone IAH T-A, LLC

Brookstone IAH T-E, LLC

Brookstone LAX T-6 LLC

Brookstone Houston T-B, LLC

Brookstone SFO T-2, LLC
                                                                EXHIBIT B

                                                  RETAINED PROFESSIONALS



      Participants and Terms

  Retained                                 Role                           Salary 1       Term of Employment                    Potential
  Employee                                                                                                                 Incentive Amount
Gregory Tribou       Vice President, Chief Financial Officer              $354,200         Through 12/31/2019                    $418,600
Stephen Gould        Senior Vice President, General Counsel               $477,400         Through 12/31/2019                    $564,200
Susan McGrath        Vice President Human Resources                       $338,800         Through 06/30/2019                    $130,000



      Incentive Milestone Descriptions

                   Incentive 2                            % of Incentive         65.0% Payout           85.0% Payout          100.0% Payout
                                                            Amount
Distribution to Holders of General                             90.0%               $4.9 million          $6.4 million            $7.5 million
Unsecured Claims Equal to or Greater Than:
Substantial Completion of Wind-Down 3                          10.0%               12/31/2019              1/31/2020              2/29/2020




        1   Represents annualized salary. Benefits substantially similar to the Retained Employees’ benefits immediately prior to the
            Effective Date also to be provided during the term of employment. On December 19, 2018, the Debtors’ boards voted to
            increase the base salary of each of the Retained Employees in the ordinary course by 10%, effective January 1, 2019.
        2   Incentive amounts will be paid at the time each applicable metric is satisfied.
        3   “Substantial Completion” means the disbursement of 80% of the cash held collectively by the Debtors immediately prior to
            the Effective Date of the Plan. Incentive payout is not impacted if target date is missed as a result of additional time needed
            or delay related to the Bankruptcy Court’s calendar or scheduling issues.
     EXHIBIT C

LIQUIDATION ANALYSIS
                                      LIQUIDATION ANALYSIS
General Assumptions
Hypothetical chapter 7 recoveries set forth in this analysis (the “Liquidation Analysis”) were determined
through multiple steps, as set forth below. The basis of the Liquidation Analysis is the Debtors’ projected
cash balance and assets as of March 31, 2019 (the “Conversion Date”) and the net costs to execute the
administration of the wind down of the Estates. The Liquidation Analysis assumes that the Debtors would
commence a chapter 7 liquidation on or about the Conversion Date under the supervision of a court-
appointed chapter 7 trustee. The Liquidation Analysis reflects the wind down and liquidation of
substantially all of the Debtors’ remaining assets and the distribution of available proceeds to Holders of
Allowed Claims during the period after the Conversion Date.
THE DEBTORS BELIEVE THAT ANY ANALYSIS OF A HYPOTHETICAL LIQUIDATION IS
NECESSARILY SPECULATIVE. THERE ARE A NUMBER OF ESTIMATES AND ASSUMPTIONS
UNDERLYING THE LIQUIDATION ANALYSIS THAT ARE INHERENTLY SUBJECT TO
SIGNIFICANT UNCERTAINTIES AND CONTINGENCIES BEYOND THE CONTROL OF THE
DEBTORS OR A CHAPTER 7 TRUSTEE. NEITHER THE LIQUIDATION ANALYSIS, NOR THE
FINANCIAL INFORMATION ON WHICH IT IS BASED, HAS BEEN EXAMINED OR REVIEWED
BY INDEPENDENT ACCOUNTANTS IN ACCORDANCE WITH STANDARDS PROMULGATED
BY THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS. THERE CAN BE NO
ASSURANCE THAT ACTUAL RESULTS WOULD NOT VARY MATERIALLY FROM THE
HYPOTHETICAL RESULTS PRESENTED IN THE LIQUIDATION ANALYSIS.
FURTHER, EVENTS AND CIRCUMSTANCES OCCURRING SUBSEQUENT TO THE DATE ON
WHICH THE LIQUIDATION ANALYSIS WAS PREPARED MAY BE DIFFERENT FROM THOSE
ASSUMED OR ANTICIPATED, AND THE OCCURRENCE OF SUCH EVENTS MAY AFFECT THE
LIQUIDATION ANALYSIS IN A MATERIALLY ADVERSE OR MATERIALLY BENEFICIAL
MANNER. ALTHOUGH THE DEBTORS RESERVE THE RIGHT TO SUPPLEMENT OR MODIFY
THE LIQUIDATION ANALYSIS UP TO THE CONFIRMATION HEARING, THE DEBTORS DO NOT
INTEND AND DO NOT UNDERTAKE ANY OBLIGATION TO UPDATE OR OTHERWISE REVISE
THE LIQUIDATION ANALYSIS (OR ANY OTHER PART OF THE DISCLOSURE STATEMENT) TO
REFLECT EVENTS OR CIRCUMSTANCES EXISTING OR ARISING AFTER THE LIQUIDATION
ANALYSIS IS CIRCULATED TO REFLECT THE OCCURRENCE OF UNANTICIPATED EVENTS.
THERE CAN BE NO ASSURANCE THAT THE VALUES REFLECTED IN THE LIQUIDATION
ANALYSIS WOULD BE REALIZED IF THE DEBTORS WERE TO UNDERGO LIQUIDATION
UNDER CHAPTER 7, AND ACTUAL RESULTS COULD VARY MATERIALLY FROM THOSE
ESTIMATED HERE. HOLDERS OF CLAIMS AND INTERESTS MUST MAKE THEIR OWN
DETERMINATIONS AS TO THE REASONABLENESS OF SUCH ASSUMPTIONS AND THE
RELIABILITY OF THE LIQUIDATION ANALYSIS.
Summary Notes to Liquidation Analysis
    1. Dependence on assumptions. The Liquidation Analysis depends on a number of estimates and
       assumptions. Although developed and considered reasonable by the management and the advisors
       of the Debtors, the assumptions are inherently subject to significant economic, business, regulatory
       and competitive uncertainties and contingencies beyond the control of the Debtors or their
       management. The Liquidation Analysis is also based on the Debtors’ best judgment of how
       numerous decisions in the liquidation process would be resolved. Accordingly, there can be no
       assurance that the values reflected in the Liquidation Analysis would be realized if the Debtors
       were, in fact, to undergo such a liquidation and actual results could vary materially and adversely
       from those contained herein.

   2. Dependence on a forecasted balance sheet. This Liquidation Analysis contains numerous estimates
      that are still under review and it remains subject to further legal and accounting analysis.

   3. Chapter 7 liquidation process. The Debtors’ assets would be liquidated by a court-appointed
      chapter 7 trustee. That trustee would assume responsibility for the monetization and liquidation of
      the Debtors’ remaining assets and have oversight of administrative activities, such as final creditor
      distributions needed to complete the wind down of the Estates.

   4. Claims Estimates. In preparing the Liquidation Analysis, the Debtors have preliminarily estimated
      an amount of Allowed Claims for each Class based on the filed statements and schedules.
      Additional Claims were estimated to include certain chapter 7 administrative obligations incurred
      after the Conversion Date. The estimate of all allowed claims in this Liquidation Analysis is based
      on the book value of those claims. No order or finding has been entered or made by the Bankruptcy
      Court estimating or otherwise fixing the amount of Claims at the projected amounts of Allowed
      Claims set forth in this Liquidation Analysis. The estimate of the amount of Allowed Claims set
      forth in the Liquidation Analysis should not be relied upon for any other purpose, including, without
      limitation, any determination of the value of any distribution to be made on account of Allowed
      Claims under the Plan. The actual amount of Allowed Claims could be materially different from
      the amount of Claims estimated in this Liquidation Analysis.
Cash, Accounts Receivable, and Other Current Assets

   1. Cash balance reflects bank cash as of the Conversion Date, net of estimated remaining
      disbursements not reflected elsewhere in the liquidation analysis. Cash balance excludes collections
      on Accounts Receivable and Other Current Assets and is reflected net of the return of Apex deposit
      amounts for the airport and e-commerce business transition services agreement.

   2. Accounts Receivable are estimated at face value as of the Conversion Date (gross of collections
      between the date that this analysis was prepared and the Conversion Date). The Debtors have
      individually analyzed outstanding Accounts Receivable and estimate between approximately $2.5
      million and $3.5 million of receipts related to monetization of the outstanding $7.1 million of
      Accounts Receivable. This reflects a range of recoveries between 35.3% and 49.6%.

   3. Other Current Assets consist of cash collateralized letters of credit, utility deposits, credit card
      holdbacks, any remaining bulk inventory, and other receivables. The assumed recovery on Other
      Current Assets is 56.4% to 72.2%.

Liquidation Value of All Other Assets

   1. Per the Statement of Financial Affairs for Brookstone Company, Inc. [Docket No. 380],
      approximately $28.0 million in payments were made to creditors within 90 days before filing the
      chapter 11 case. For the purposes of this analysis, the assumed recoveries from litigation and
      preference/avoidance actions is 2.5% to 5.0% of this amount.




                                                    2
Chapter 7 Case Administration

   1. Wind Down expenses reflect operating costs over a nine-month period that consist of three months
      of operational wind down and a six-month tail period to cover final expenses. The bulk of the wind
      down budget consists of salaries (including wages) and benefits. Other items included in the wind
      down budget include, but are not limited to, corporate occupancy, taxes, insurance, and IT costs.

   2. Pursuant to section 326 of the Bankruptcy code, the court may allow reasonable compensation for
      the trustee’s services, not to exceed 25% on the first $5,000 or less, 10% on any amount in excess
      of $5,000 but not in excess of $50,000, 5% on any amount in excess of $50,000 but not in excess
      of $1.0 million, and reasonable compensation not to exceed 3% of such moneys in excess of $1.0
      million, upon all moneys disbursed or turned over in the case by the trustee to parties in interest,
      excluding the debtor, but including holders of secured claims. For the purpose of this analysis, the
      estimate for the Trustee’s fees have been simplified to 3% of gross liquidation proceeds.

   3. Pursuant to section 327 of the Bankruptcy Code, the Trustee, with court approval, may employ one
      or more attorneys, accountants, appraisers, auctioneers, or other professional persons, that do not
      hold or represent an interest adverse to the estate, and that are disinterested persons, to represent or
      assist the Trustee in carrying out the Trustee’s duties. The Liquidation Analysis estimates that
      professional fees will be approximately $400,000 to $800,000, based on an uncontested wind down
      of the Estates.

   4. Paragraph 39 of the final DIP order [Docket No. 278] provides that certain accrued and unpaid
      professional fees shall be entitled to priority claims. Professionals consist of advisors to the Debtors
      and advisors to the Official Committee of Unsecured Creditors. As of the Conversion Date, accrued
      and unpaid chapter 11 professional fees are estimated at approximately $1.1 million.

   5. Pursuant to the Bankruptcy code, goods delivered within 20 days prior to the filing and certain
      costs incurred postpetition are entitled to administrative priority status. As of the conversion date,
      it is estimated that there will be $6.1 million in unpaid claims with administrative priority status,
      including 503(b)(9) claims.




                                                     3
Brookstone
Liquidation Analysis: Plan Recovery vs. Ch. 7 Recovery
($ in thousands)
                                                                Notes      Book               Plan Recovery           Ch. 7 Recovery
                                                                 (A)     Value (B)         Low (C)     High (D)    Low (E)      High (F)
Gross Liquidation Proceeds
I. Cash, Accounts Receivable, and Other Current Assets
    Cash on Hand (excl. A/R Coll., Other Current Asset Coll.)     1               10,182     10,182       10,182     10,182        10,182
    Accounts Receivable                                           2                7,131      2,517        3,538      2,517         3,538
    Other Current Assets                                          3                6,155      3,469        4,445      3,469         4,445
   Total Cash, Accounts Receivable, and Other Current Assets                      23,468     16,168       18,164     16,168        18,164
II. Liquidation Value of All Other Assets
     Litigation & Preference / Avoidance Actions                  4                1,401        700        1,401        700         1,401
   Liquidation Value of All Other Assets                                           1,401        700        1,401        700         1,401
 Total Estimated Proceeds from Liquidation of Assets                                         16,868       19,565     16,868        19,565
Liquidation Costs
III. Case Administration
     Wind Down                                                    5               2,518       2,518        2,518      2,518         2,518
     Chapter 7 Trustee Fees                                       6     Ch. 7: 506 - 587         -            -         506           587
     Est. Chapter 7 Trustee Professional Fees (Advisors)          7     Ch. 7: 400 - 800         -            -         400           800
     Est. Accrued and Unpaid Chapter 11 Professionals             8               1,060       1,060        1,060      1,060         1,060
     503(b)(9) and Other Admin Claims                             9               6,087       6,087        6,087      6,087         6,087
   Total Expense of Case Administration                                  9,665 - 11,052       9,665        9,665     10,571        11,052
 Net Recovery                                                                                 7,203        9,900      6,297         8,513
 Estimated GUC Pool                                                                          43,924       43,924     43,924        43,924
 % Recovery                                                                                   16.4%        22.5%      14.3%         19.4%
